Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 1 of 85 Page ID #:284



   1   PURVI G. PATEL (CA SBN 270702)
       PPatel@mofo.com
   2   MATTHEW E. LADEW (CA SBN 318215)
       MLadew@mofo.com
   3   JOVANNA RENEE BUBAR (CA SBN 329277)
       JBubar@mofo.com
   4   MORRISON & FOERSTER LLP
       707 Wilshire Boulevard
   5   Los Angeles, California 90017-3543
       Telephone: 213.892.5200
   6   Facsimile: 213.892.5454
   7   Attorneys for Defendant
       QUANTUM METRIC, INC.
   8
       ANGELA CHRISTINE AGRUSA (CA SBN 131337)
   9   Angela.agrusa@us.dlapiper.com
       DAVID B. FARKAS (CA SBN 257137)
  10   David.farkas@us.dlapiper.com
       DLA PIPER LLP (US)
  11   2000 Avenue of the Stars Suite 400
       Los Angeles, CA 90067-4704
  12   Tel. 310.595.3000
       Fax 310.595.3300
  13
       Attorneys for Defendant
  14   LULULEMON USA, INC.
  15                             UNITED STATES DISTRICT COURT
  16                           CENTRAL DISTRICT OF CALIFORNIA
  17
  18   MARY YOON, individually and on                  Case No. 5:20-cv-02439-JWH-SHK
       behalf of all others similarly situated,
  19                                                   DEFENDANTS’ REQUEST
                              Plaintiff,               FOR JUDICIAL NOTICE IN
  20                                                   SUPPORT OF THEIR MOTION
              v.                                       TO DISMISS PLAINTIFF’S
  21                                                   FIRST AMENDED COMPLAINT
       LULULEMON USA INC. and
  22   QUANTUM METRIC, INC.,                           Date:     May 28, 2021
                                                       Time:     9:00 a.m.
  23                          Defendants.              Judge:    Hon. John W. Holcomb
                                                       Ctrm:     2
  24
                                                       Complaint filed: Nov. 19, 2020
  25                                                   FAC filed:       Feb. 25, 2021
  26
  27
  28

                    DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO THEIR MOTION TO DISMISS
       sf-4452853
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 2 of 85 Page ID #:285



   1   I.     INTRODUCTION
   2          Pursuant to Federal Rule of Evidence 201, Defendants Lululemon USA, Inc.
   3   and Quantum Metric, Inc. respectfully request that the Court take judicial notice of
   4   the following documents, which are attached hereto:
   5           Exhibit A: United States Patent, Patent No. US 10,656,984 B2;
   6           Exhibit B: Historical screenshots of the “Frequently Asked Questions”
   7   and “Data Privacy and Security” sections of Quantum’s website captured on
   8   October 30, 2020, by the Wayback Machine;
   9           Exhibit C: United States Patent, Patent No. US 10,146,752 B2;
  10           Exhibit D: Historical screenshot of Lululemon’s Privacy Policy from
  11   Lululemon’s website captured on April 19, 2020, by the Wayback Machine; and
  12           Exhibit E: Screenshot from the Lululemon website, captured on
  13   February 8, 2021, at this URL: https://shop.lululemon.com/shop/mybag.
  14           Exhibit F: Screenshot of an October 8, 2018 blog post on Quantum’s
  15   website, captured on March 24, 2021, at this URL: https://www.quantummetric.
  16   com/blog/session-replay-from-nice-to-have-to-mission-critical/.
  17          These exhibits are authenticated in the concurrently filed declarations of
  18   Purvi G. Patel (Exhibits A through C, and F) and David B. Farkas (Exhibits D
  19   and E), though, in any event, the authenticity of these documents cannot
  20   reasonably be questioned for the reasons discussed below.
  21   II.    THE PATENTS, QUANTUM’S WEBSITE, AND LULULEMON’S
              PRIVACY POLICY ARE SUBJECT TO JUDICIAL NOTICE
  22
  23          Incorporation by Reference. “[C]ourts must consider the complaint in its
  24   entirety,” including “documents incorporated into the complaint by reference, and
  25   matters of which a court may take judicial notice.” See Tellabs, Inc. v. Makor
  26   Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). The incorporation-by-reference
  27   doctrine “prevents plaintiffs from selecting only portions of documents that support
  28   their claims, while omitting portions of those very documents that weaken — or
                                                     2
                    DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO THEIR MOTION TO DISMISS
       sf-4452853
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 3 of 85 Page ID #:286



   1   doom — their claims.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002
   2   (9th Cir. 2018); see also Garcia v. Enter. Holdings, Inc., 78 F. Supp. 3d 1125,
   3   1136–37 (N.D. Cal. 2015).
   4          In the First Amended Complaint, Plaintiff cites to Exhibits A through E from
   5   Defendants’ request for judicial notice in support of their motion to dismiss
   6   Plaintiff’s original Complaint. (See Compl. ¶¶ 20, 22, 23, 24, 26, 30, 31, 32, 33, 56,
   7   79; see also id. ¶¶ 59-60 [quoting at length from and without attribution to Exhibit
   8   D, Lululemon’s privacy policy].) Those exhibits are unchanged here. Exhibit F (an
   9   October 2018 blog post from Quantum’s website) is the only new exhibit here, and
  10   though Plaintiff does not cite it, she quotes from it. (See FAC ¶ 18; see also Compl.
  11   ¶ 16 (including additional quotes from the same blog post that have been omitted
  12   from the FAC).) Accordingly, Plaintiff has incorporated by reference those items
  13   in the FAC. It is proper for the Court to consider the portions of these Exhibits that
  14   Plaintiff chose not to include.
  15          The Patents. The Court may properly consider Exhibits A and C because,
  16   in addition to being incorporated by reference in the FAC, they are patents “issued
  17   by the U.S. Patent and Trademark Office, a source whose accuracy cannot be
  18   reasonably questioned.” Foster Poultry Farms v. Alkar-Rapidpak-MP Equip., Inc.,
  19   868 F. Supp. 2d 983, 990 (E.D. Cal. 2012) (the contents of patents are the
  20   appropriate subject of judicial notice); see also Klang v. Pflueger, No. SACV 13-
  21   01971 JVS (DFMx), 2014 WL 4922401, at *1 (C.D. Cal. July 10, 2014) (U.S.
  22   patents are proper subjects for judicial notice under Federal Rule of Evidence 201
  23   because they are public records); Simonian v. Monster Cable Prods. Inc., No. 10–
  24   CV–05544–LHK, 2011 WL 2224648, at *2 (N.D. Cal. June 8, 2011) (a U.S. patent
  25   is judicially noticeable because “its contents can readily be determined”).
  26          Quantum’s Website and Lululemon’s Website and Privacy Policy. The
  27   Court may properly consider Exhibits B, D, E, and F because they are documents
  28   “whose contents are alleged in [the] complaint and whose authenticity no party
                                                     3
                    DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO THEIR MOTION TO DISMISS
       sf-4452853
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 4 of 85 Page ID #:287



   1   questions, but which are not physically attached to the [plaintiff’s] pleading.”
   2   Davis v. HSBC Bank Nev., N.A., 691 F.3d 1152, 1160 (9th Cir. 2012) (alteration in
   3   original) (citations omitted) (noting the court “may treat such . . . document[s] as
   4   part of the complaint, and thus may assume that [their] contents are true for
   5   purposes of a motion to dismiss under Rule 12(b)(6)”). A court may take judicial
   6   notice of relevant website pages when they are publicly available and their
   7   existence cannot reasonably be questioned. See Javier v. Assurance IQ, LLC,
   8   No. 4:20-cv-02860-JSW, 2021 WL 940319, at *2 n.1 (N.D. Cal. Mar. 9, 2021); In
   9   re Google Assistant Privacy Litig., 457 F. Supp. 3d 797, 814 (N.D. Cal. 2020);
  10   Opperman v. Path, Inc., 205 F. Supp. 3d 1064, 1068 n.3 (N.D. Cal. 2016).
  11          Moreover, there is no issue with the Court taking judicial notice of
  12   Exhibits B and D, which contain screenshots captured by the Wayback Machine of
  13   Quantum’s website from the time Plaintiff filed her Complaint and Lululemon’s
  14   website from the time Plaintiff allegedly made her purchase, as alleged in her
  15   original Complaint. “Courts have taken judicial notice of the contents of web pages
  16   available through the Wayback Machine as facts that can be accurately and readily
  17   determined from sources whose accuracy cannot reasonably be questioned.” UL
  18   LLC v. Space Chariot Inc., 250 F. Supp. 3d 596, 604 n.2 (C.D. Cal. 2017); see also
  19   In re Packaged Seafood Prods. Antitrust Litig., 338 F. Supp. 3d 1118, 1132 n.8
  20   (S.D. Cal. 2018); Sabatini v. Price, No. 17-CV-01597-AJB-JLB, 2018 WL
  21   1638258, at *5 n.6 (S.D. Cal. Apr. 5, 2018) (taking judicial notice of webpage
  22   obtained from the Internet Archive on its own initiative), aff’d sub nom. Sabatini v.
  23   Azar, 749 F. App’x 588 (9th Cir. 2019); United States ex rel. Hong v. Newport
  24   Sensors, Inc., No. SACV 13-1164-JLS (JPRx), 2016 WL 8929246, at *3 (C.D. Cal.
  25   May 19, 2016) (same), aff’d, 728 F. App’x 660 (9th Cir. 2018); O’Connor v. Lyft,
  26   Inc., No. 16-cv-00351-JSW, 2016 WL 6126966, at *3 (N.D. Cal. Apr. 14, 2016)
  27   (“Courts have found that contents of web pages contained on and available through
  28   the Wayback Machine are judicially noticeable under Federal Rule of Evidence
                                                     4
                    DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO THEIR MOTION TO DISMISS
       sf-4452853
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 5 of 85 Page ID #:288



   1   201.”).
   2   III.   CONCLUSION
   3          For these reasons, Defendants respectfully request that the Court take judicial
   4   notice of Exhibits A through F, which are attached hereto.
   5
   6 Dated: March 25, 2021                        MORRISON & FOERSTER LLP
   7
   8                                              By: /s/ Purvi G. Patel
                                                         Purvi G. Patel
   9
                                                        Attorneys for Defendant
  10                                                    Quantum Metric, Inc.
  11 Dated: March 25, 2021                        DLA PIPER LLP (US)
  12
  13                                              By: /s/ David B. Farkas
                                                         David B. Farkas
  14
                                                        Attorneys for Defendant
  15                                                    Lululemon USA, Inc.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     5
                    DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO THEIR MOTION TO DISMISS
       sf-4452853
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 6 of 85 Page ID #:289



   1                                     ECF ATTESTATION
   2          I, Purvi G. Patel, am the ECF User whose ID and password are being used to
   3   file the foregoing document. In accordance with Local Rule 5-4.3.4, concurrence in
   4   the filing of this document has been obtained from, David B. Farkas, counsel for
   5   Defendant Lululemon USA, Inc., and I shall maintain records to support this
   6   concurrence for subsequent production for the Court if so ordered or for inspection
   7   upon request by a party.
   8
   9   Dated: March 25, 2021                      MORRISON & FOERSTER LLP
  10
  11                                              By: /s/ Purvi G. Patel
                                                         Purvi G. Patel
  12
                                                        Attorneys for Defendant
  13                                                    Quantum Metric, Inc.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     6
                    DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO THEIR MOTION TO DISMISS
       sf-4452853
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 7 of 85 Page ID #:290




                             Exhibit A
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 8 of 85 Page ID #:291

                                                                                                                               US010656984B2


   (12) United States Patent                                                                   (10 ) Patent No.: US 10,656,984 B2
           Ciabarra , Jr. et al.                                                               (45 ) Date of Patent:  May 19 , 2020
   (54 )    TECHNIQUES FOR MONITORING USER                                                                   ( 2013.01 ); H04L 67/02 (2013.01 ); H04L 67/10
           INTERACTIONS AND OPERATION OF A                                                                       ( 2013.01) ; H04L 67/22 (2013.01);
           WEBSITE TO DETECT FRUSTRATION                                                                        (Continued )
           EVENTS
                                                                                         (58) Field of Classification Search
   ( 71 ) Applicant: Quantum Metric, Inc., Monument, CO                                       None
                        (US )                                                                 See application file for complete search history .
   (72 ) Inventors: Mario Luciano Ciabarra , Jr.,                                        (56 )                             References Cited
                    Colorado Springs , CO (US) ; Joseph
                    Eric Pastuer , Colorado Springs , CO                                                             U.S. PATENT DOCUMENTS
                        (US)
                                                                                                   7,382,371 B1 * 6/2008 Ciabarra                       G06F 11/3419
   (73 ) Assignee : Quantum Metric, Inc., Monument, CO                                            8,892,685 B1 * 11/2014 Rajkumar
                                                                                                                                                              345/440
                                                                                                                                                         H04L 9/0861
                       (US)                                                                                                                                  705 / 14.2
   ( * ) Notice :      Subject to any disclaimer, the term of this                                                                   (Continued )
                   patent is extended or adjusted under 35
                   U.S.C. 154(b ) by 124 days .                                          Primary Examiner Kamini B Patel
   (21 ) Appl. No.: 15 /671,530                                                          (74 ) Attorney, Agent, or Firm — Kilpatrick Townsend &
                                                                                         Stockton LLP
   ( 22 ) Filed :   Aug. 8 , 2017
   (65 )               Prior Publication Data                                            (57 )                                      ABSTRACT
           US 2018/0039530 A1 Feb. 8 , 2018                                              Techniques are disclosed for monitoring operation of and/or
                                                                                         interaction with a website to detect events (“ frustration
                 Related U.S. Application Data                                           events” ). In at least one embodiment, a detection system is
                                                                                         disclosed that can monitor a website for the same or unre
   (60 ) Provisional application No.62/372,140 , filed on Aug.                           lated interaction and operation to detect events that affect the
        8 , 2016 .                                                                       performance of a website, while contributing to the frustra
   (51) Int. Ci.                                                                         tion of user interaction with the website . The detection
           G06F 11/07                 ( 2006.01 )                                        system can monitor interaction with and/or operation of one
           H04L 29/08                 ( 2006.01 )                                        or more documents of a website . Interactions with a website ,
           H04L 12/26                 (2006.01)                                          operations of the website , or a combination thereof,may be
           G06F 11/00                 ( 2006.01)                                         assessed with respect to a threshold defining an event. One
           G06F 16/958                (2019.01 )                                         or more criteria ( e.g., a time period ) of the event may be
                                (Continued )
                                                                                         assessed for the interactions and operations . Event data may
   (52 ) U.S. CI.
                                                                                         be generated for the event(s) that occur, and the event data
                                                                                         may be sent to a host system to adjust operation of the
           CPC           GO6F 11/0757 (2013.01) ; G06F 11/006                            website .
                      ( 2013.01 ); G06F 11/0709 (2013.01 ); G06F
                    11/3006 (2013.01 ); G06F 11/3452 (2013.01 );
                            G06F 16/986 (2019.01) ; H04L 43/06                                                       18 Claims, 8 Drawing Sheets
                                               103 User               Cient device 102
                                100                                                      110 Request(s )
                                                    101 Display


                                                                                                                                Computer System
                                                                                          Network
                                                                                             170
                                                                                                  (s)
                                                                                                                    112
                                                                                                                 Response(s)

                                                                                                                                130 Frustration Event
                                                                                                                                     Detection
                                                                                                           160                        System


                                                152 Detection Agent



                                                156 Document
                                                                       150 Application

                                                                           Exhibit A
                                                                              7
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 9 of 85 Page ID #:292


                                                     US 10,656,984 B2
                                                              Page 2

   (51) Int. Ci.
            G06F 11/30            (2006.01 )
            G06F 11/34            ( 2006.01)
   (52 ) U.S. CI.
         CPC      H04L 67/2833 (2013.01); G06F 2201/81
                            ( 2013.01 ); GO6F 2201/86 (2013.01)
   ( 56 )                References Cited
                    U.S. PATENT DOCUMENTS
     2011/0004845 A1 *     1/2011 Ciabarra         G06F 3/0481
                                                      715/808
     2011/0185293 A1 *     7/2011 Barnett         H04M 3/5232
                                                      715/760
     2012/0089705 A1 *    4/2012 French             G06Q 30/01
                                                        709/219
     2016/0188548 A1 *    6/2016 Ciabarra , Jr.    G06F 16/986
                                                      715/234
     2016/0226976   Al * 8/2016 Ciabarra , Jr.    HO4L 67/1097
     2017/0017650   A1 * 1/2017 Ciabarra , Jr.     G06F 16/986
     2017/0154366   A1 * 6/2017 Turgeman          G06Q 30/0275
     2018/0034850   A1 * 2/2018 Turgeman           HO4L 63/102
     2018/0373803 A1 * 12/2018 Shultz              G06F 3/0482
   * cited by examiner




                                                           Exhibit A
                                                              8
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 10 of 85 Page ID #:293


    U.S. Patent                                             May 19 , 2020                          Sheet 1 of 8                                    US 10,656,984 B2




                                                     140   CSoymsputemr                        EF1ruvs3tean0ito Detcion System                                    .
                                                                                                                                                                  FIG
                                                                                                                                                                  1



                                                                                  )
                                                                                  s
                                                                                  Response
                                                                                  (
                                                                            112
                                                                                                                160

                       110
                       Request
                       (
                       s
                       )                                          )
                                                                  s
                                                                  (
                                                                  Network
                                                                          170

                                 **** photogtating
      102Cdleivencte                                                                                                                                               150Aplication

                                    101Display                                                      **
                                                                                                    C
                                                                                                    *                            152DAetgectniot
            103User                                                                                                                                         D1oc5ume6nt


                        100

                                                                                             Exhibit A
                                                                                                9
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 11 of 85 Page ID #:294


   U.S. Patent                          May 19 , 2020                                             Sheet 2 of 8                                 US 10,656,984 B2




            140   SCoymsptuemr
                                                                       EM236avnengetr                             CI2onmtue3ircfa8one
                                 230EDSevytsectniom                                                                                     240IDnitserpflacye
                                                                                                                                                             2
                                                                                                                                                             .
                                                                                                                                                             FIG


                                                                       IH2nater3dclt2ieorn                       2MOpoen3riat4orn




                                                      D102Celviecnet                           DAetgceinot 152
      200

                                                                                             Exhibit A
                                                                                                10
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 12 of 85 Page ID #:295


   U.S. Patent          May 19 , 2020      Sheet 3 of 8          US 10,656,984 B2




                                                                            FIG
                                                                            .
                                                                            3
                                               302




          1BAumdiutna                                     : ......




                                        Exhibit A
                                           11
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 13 of 85 Page ID #:296


   U.S. Patent                May 19, 2020       Sheet 4 of 8                   US 10,656,984 B2


                         404                                             406
                                               402
                                                     G
                   $
                   19
                   %
                                                                $24.ma
      moto
         0.00$
                 ***                                                                      FIG
                                                                                          4
                                                                                          .




                                                                 FS

         0.00$




                       145+                               1ENTRAIS 50+chanels
        *
        Y




                                             Exhibit A
                                                12
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 14 of 85 Page ID #:297


   U.S. Patent               May 19 , 2020        Sheet 5 of 8       US 10,656,984 B2

     O




                                             **




                                                          502
                                                      *
                                                                                  5
                                                                                  .
                                                                                  FIG

              SI




              POWERS


                                     -                           *            w




                       504
     SBYTES
                                             Exhibit A
                                                13
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 15 of 85 Page ID #:298


   U.S. Patent                 May 19 , 2020         Sheet 6 of 8               US 10,656,984 B2

    600



            MONITOR OPERATION OF A FIRST ELECTRONIC DOCUMENT OF A WEBSITE ACCESSED USING A FIRST
                                                    DEVICE
                                                     602


            MONITOR OPERATION OF A SECOND ELECTRONIC DOCUMENT OF THE WEBSITE ACCESSED USING A
                                                SECOND DEVICE
                                                     604


          DETERMINE A TIME PERIOD IN WHICH BOTH OF THE OPERATION OF THE FIRST ELECTRONIC DOCUMENT IS
                MONITORED AND THE OPERATION OF THE SECOND ELECTRONIC DOCUMENT IS MONITORED
                                                     606



      DETERMINE THAT A THRESHOLD FOR OPERATION OF THE WEBSITE IS SATISFIED DURING THE TIME PERIOD
              BASED ON MONITORING THE OPERATION OF THE FIRST ELECTRONIC DOCUMENT AND BASED ON
                        MONITORING THE OPERATION OF THE SECOND ELECTRONIC DOCUMENT
                                                    608



           GENERATE EVENT DATA FOR THE TIME PERIOD BASED ON THE OPERATION OF THE FIRST ELECTRONIC
              DOCUMENT THAT IS MONITORED AND BASED ON THE OPERATION OF THE SECOND ELECTRONIC
                                        DOCUMENT THAT IS MONITORED
                                                     610




           SEND, TO A SERVER COMPUTER ASSOCIATED WITH AN OPERATOR OF THE WEBSITE , THE EVENTDATA
                                                     612




                                                 FIG . 6
                                                 Exhibit A
                                                    14
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 16 of 85 Page ID #:299


   U.S. Patent                 May 19 , 2020         Sheet 7 of 8              US 10,656,984 B2

    700



           DETECT ONE OR MORE INTERACTIONS WITH AN ELECTRONIC DOCUMENTRENDERED FOR A WEBSITE
                                                   702


      DETERMINE WHETHER A FIRST THRESHOLD FOR INTERACTION WITH THE WEBSITE IS SATISFIED BASED ON
                                   THE ONE OR MORE DETECTED INTERACTIONS
                                                    704


                 MONITOR OPERATION FOR THE ELECTRONIC DOCUMENT RENDERED FOR THE WEBSITE
                                                   706


          DETERMINE WHETHER A SECOND THRESHOLD FOR OPERATION OF THE WEBSITE IS SATISFIED BASED ON
                           THE OPERATION MONITORED FOR THE ELECTRONIC DOCUMENT
                                                    708


          ASSESS A TIME PERIOD IN WHICH BOTH OF THE FIRST THRESHOLD AND THE SECOND THRESHOLD ARE
                                                  SATISFIED
                                                     710


          GENERATE EVENT DATA FOR THE TIME PERIOD BASED ON THE ONE OR MORE DETECTED INTERACTIONS
                                        AND THE MONITORED OPERATION
                                                    712


           SEND , TO A SERVER COMPUTER ASSOCIATED WITH AN OPERATOR OF THE WEBSITE , THE EVENT DATA
                                                    714




                                                FIG . 7
                                                Exhibit A
                                                   15
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 17 of 85 Page ID #:300


    U.S. Patent                   May 19 , 2020      Sheet 8 of 8         US 10,656,984 B2


                                        A   **




      10




                                                                             FIG
                                                                             .
                                                                             8


                                                       STORAGE   (
                                                                 DEVICE
                                                                 S
                                                                 )




                  CENTRAL
                  SY TEM

                            CONTRLER                             ADPTER
                                                  Exhibit A
                                                     16
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 18 of 85 Page ID #:301


                                                     US 10,656,984 B2
                        1                                                                               2
         TECHNIQUES FOR MONITORING USER                                 not even come from the primary website , but instead is
         INTERACTIONS AND OPERATION OF A                                sourced from Content Distribution Networks or external
          WEBSITE TO DETECT FRUSTRATION                                 advertising or social media sites. Users may get frustrated
                      EVENTS                                            over delays in loading and /or accessing content for a docu
                                                                   5    ment. An administrator of a website may be unable to
       CLAIM OF PRIORITY AND INCORPORATION                              identify a source of issues with accessing web documents.
                        BY REFERENCE                                       Products can also capture user interaction events on a
                                                                        remote web document. Specifically with respect to capturing
      The present application is a U.S. Non - Provisional patent        mouse    clicks and mouse movement systems have
   application that claims priority and benefit from U.S. Pro- 10       approached tracking of these types of events by capturing
   visional Application No. 62 /372,140, filed Aug. 8, 2016 ,           the Cartesian coordinates where a mouse moves , and the
   entitled “ TECHNIQUES FOR FRUSTRATION EVENT                        Cartesian coordinates of where a user performs mouse
   DETECTION ,” the entire contents of which is incorporated          clicks. This has been moderately effective in the ast.
   herein by reference for all purposes.                              However, as the number of devices used to access web
                                                                   15 documents increase and the number of varying screen dis
                               FIELD                                  plays increases, web designers have transitioned to a more
                                                                      dynamic , or responsive, document design and operation ,
       The present disclosure relates generally to monitoring where the content layout changes dynamically based on the
    interactions with and operations of a website. More specifi client's screen size . As such , simply capturing Cartesian
   cally , embodiments relate to techniques (e.g., systems, appa- 20 coordinates is ineffective and inaccurate at helping web
   ratuses, computer-readable media , and methods) for detect operators and designers analyze how users interactwith their
   ing events that relate to problems with accessing a website document, as the results are not clear with respect to what
   based on interaction with and operation of the website.            the user clicked or what content a mouse went over, in , or
                                                                      out of Documents of a website may change dynamically
                          BACKGROUND                               25 with regard to a DOM defining a structure of content on the
                                                                      website . Documents may be related to one another such that
       Since the introduction of client- side web technologies interaction with one document affects presentation of a
   such as JavaScript, electronic documents (e.g., a webpage ) different document. Even more difficult is determining how
   accessed on the Internet have become increasingly dynamic . unrelated events affecting interaction with or operation of a
    Accessing a data table in a document to sort columns or filter 30 website may be correlated to a single issuewith operation of
   data , changing a Document Object Model (DOM ) element the website . Such events may cause frustration with use of
   opacity / location /dimensions/ content, and asynchronously the website , without a host system hosting the website being
    fetching and displaying data are just some examples of how         fully aware of the significance of such events. Detecting
   web documents have become progressively richer with related events may be difficult as websites shift towards
   dynamic content and interactions.                               35 dynamic implementations.
      An application on a client may allow users to view and              As a result of these challenges , computer systems that
   interact directly with an electronic document in various             host a website are challenged with ways to detect issues in
   ways including, without limitation, clicking on interactive          operation of a website , some issues of which lead to frus
   elements to interact with or reload a document, navigating           tration by users of the website. These issues may affect the
   between documents , and requesting content to be displayed      40   performance of the computers that host a website. A tre
   in a document. An interaction with a documentmay result in           mendous amount of financial and computing resources are
   processing delays to present the document and/or load                expended to detect, if at all possible , and correct these issues
   content based on the interaction . For example, interaction          to limit their exposure to the user's experience of the
   with a document may result in a time-consuming request to            website .
   a server for a content change. A delay in processing the 45
   request may limit a user's ability to view and /or interact with                         SUMMARY
   the document. In another example, an interaction with a
   document results in delays or an error in execution of              Techniques (e.g., systems, methods, and computer-read
   program code configured to execute for a document.               able storage media ) are disclosed for monitoring operation
      Because electronic documents are dynamic within an 50 of and /or interaction with a website to detect events (also
   application on a client, operators that provide the documents referred to herein as “ frustration events” ). Such events, aside
   do not have a clear insight into how their audience encoun       from causing frustration to a user accessing a website, may
   ters and reacts to problems in accessing electronic docu         affect performance of a website. In at least one embodiment,
   ments . Despite having created the content for a document, a detection system is disclosed that can monitor a website for
   but because of the large amount of permutations of how 55 the same or unrelated interaction and operation to detect
   users can interact with an individual document or groups of events that affect the performance of a website , while
   documents , users (e.g., providers , designers, operators , and contributing to the frustration of user interaction with the
   document creators) may seek to determine the problems that website . Host systemsmay not be able to detect such events ,
   users have in interacting with electronic documents. Tradi much less events that are based on unrelated interactions
   tionally , network to desktop browsers was viewed as reliable 60 and /or operation on a website . Further such host systems
   and adhering to fairly consistent and predictable perfor may not be able to correlate issues with a website across
   mance patterns. In the new environment where users multiple users on different client devices.
   increasingly access data from any device, and over widely           In at least one embodiment, the detection system can
   varying network conditions, the proposition that perfor monitor interaction with and/or operation of one or more
   mance is consistent is no longer valid . Users may see only 65 documents of a website . Interactions and operations may be
   partial content before getting frustrated and leaving a page monitored with respect to a policy that defines threshold for
   or website . They may get frustrated due to content that does monitoring different types of events. In some embodiments ,
                                                            Exhibit A
                                                               17
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 19 of 85 Page ID #:302


                                                      US 10,656,984 B2
                                  3                                                                    4
    interactions and operation may be monitored together as in user frustration for navigating many websites. The aggre
    they relate to a specific type of event to be detected . The gate of thousands , if not more , users of a website any
   detection system may assess each interaction and operation , given time experiencing an issue may further impact the
    or a combination thereof, with respect to a threshold . performance of the website contributing to more frustration
    Threshold (s ) may be assessed with respect to interactions 5 in user access. In response, users may alter their operation ,
   with and /or operations of a website by multiple users, such as request access or function of the website to achieve
   multiple devices, or combinations thereof defined by a a desired result . The altered operation of users may further
   policy for events .                                            cause performance issues with an increase in traffic for
       An event may be defined based on one or more criteria , accessing the website as those users may attempt to repeat
    such as time. Based on determining that one or more 10 edly access the website in the manner as previously done
    thresholds defining an event are satisfied , the detection leading to the issues. These issues may lead to challenges in
    system may determine one or more attributes to determine efficiently operating a dynamic website and minimizing the
   whether an      is detected . For example , the detection            effect on performance for operating a website by detecting
   system may determine whether the thresholds are satisfied            frustration events .
   within a time period defining the event. Based on determin- 15 What is needed is a technique for determining frustration
   ing that an event is detected , event data may be generated for events related to navigating electronic documents (e.g.,
   the event. The event data may include information about a            webpages) for websites. A frustration event detection system
   session of access to the website , a location of documents           (also referred to herein as “ detection system ” and “ event
   accessed , information about the interactions (e.g., where ,         detection system ” ) is disclosed herein for identifying differ
   when , and how ), and information about the operations. The       20 ent types of frustration events related to navigating content
   event data may be displayed and/ or communicated to                  on the Internet. By monitoring the interaction with a docu
    another computer system . For example, the event data may           ment and other events related to functionality for the docu
   be sent to a computer system that is hosting the website to          ment, a frustration event detection system can detect events
   enable the computer system to adjust operation based on the          (“ frustration events ” ) in which users are struggling (e.g.,
   event data .                                                      25 experiencing lack of response or limiting functionality ) to
       In some embodiments, a computer system may be imple              interact with the document. The detection system can aggre
   mented for a detection system . The computer system maybe             gate data, in real-time from one or more client devices ,
   configured to implement techniques disclosed herein . The            including multiple users, about interaction with and opera
   computer system may include a memory coupled to one or               tion of a website. The frustration events may be detected for
   more processors , thememory storing instructions,where the        30 a website with respect to a user, a device , and /or one or more
    instructions, when executed by the one or more processors ,         documents of a website . The detected events and data about
   cause the one or more processors to perform one or more              the event may be communicated to a host system of a
   methods or operations described herein . In at least one             website to help adjust operation of thewebsite in view of the
    embodiment, the one or more processors and the memory               detected events . The detection of events may be configu
   are included in a mobile communication device . Yet other         35 rable , being customized based on the issues an operator of
   embodiments relate to systems, consumer devices, computer            a website is trying to monitor. The data provided to an
   program products , systems, and machine-readable storage             operator enables the operator to prioritize which items to fix .
   media , which can employ or store instructions to cause               The aggregated data may enable operators to determine
   methods and operations described herein to be performed .            statistical information about the events, such as the number
       A better understanding of the nature and advantages of        40 of users experiencing the issue, and potential financial
   embodiments of the present disclosure may be gained with             impact of the issue. The aggregated data can be sent to a
   reference to the following detailed description and the              system that provides a website in which documents are
   accompanying drawings .                                              associated with detected frustration events . The data about
                                                                        frustration events may be useful to identify problems with
        BRIEF DESCRIPTION OF THE DRAWINGS                            45 different versions of a website. As such , a different or new
                                                                      version of a website may be presented to a user based on
      FIG . 1 illustrates a high -level architectural diagram of a    detecting frustration events for a previous version of the
   system for detection of frustration events according to some       website. The aggregated data can be used to trigger dynamic
   embodiments .                                                      sites changes, a survey , redirect users to support, give them
      FIG . 2 illustrates a detailed block diagram of a system for 50 a coupon , or any number of interactions to improve the
   detection of frustration events according to some embodi user's experience .
   ments .                                                                I. High -Level Architecture of Frustration Event Detection
      FIGS. 3-5 illustrate examples of frustration events               System
   detected in documents displayed in applications according to           FIG . 1 illustrates a generalized example of a system 100
   some embodiments.                                             55     as a high -level architectural diagram for a frustration event
      FIGS. 6 and 7 illustrate flowcharts of processes for              detection system (also referred to herein as “detection sys
   detecting events related to interaction with and operation of        tem ” and “ event detection system ” ). One or more of the
   a website according to some embodiments .                            below -described techniques may be implemented in or
      FIG . 8 illustrates a block diagram of an example computer        involve one or more computer systems. System 100 is not
   system for implementing some embodiments .                    60     intended to suggest any limitation as to scope of use or
                                                                        functionality of described embodiments .
                  DETAILED DESCRIPTION                              The system 100 may include one or more “ clients ” or
                                                                        client systems(e.g., client application or clientdevice), such
      The Internet continues to expand every day with more as a client device 102. System 100 may include a computer
   websites and enhancements to technology to improve navi- 65 system 140 (e.g. , a web server computer ). Clients may be
   gation of content within a website . The increase in websites operated by users, such as user 103. Computer system 140
   and the change in technology may contribute to an increase may be operated by a user (e.g., an administrator ). Clients
                                                             Exhibit A
                                                                18
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 20 of 85 Page ID #:303


                                                    US 10,656,984 B2
                                5                                                                  6
   can communicate with computer system 140 to exchange             of binary data stored as a single entity in a database
    data via one or more communication networks (e.g., a            management system , such as an image , multimedia object ,
   network 170 ). Examples of a communication network               or executable code, or as otherwise known in the art.
   include , without restriction , the Internet, a wide area net   System 100 can include a frustration event detection
   work (WAN ), a local arear network (LAN ), an Ethernet 5 computer system 130 (also referred to herein as a “ detection
   network , a public or private network , a wired network , a system ” and “ event detection system ” ) that performs tech
   wireless network , and the like , and combinations thereof.   niques disclosed herein for detecting frustration events asso
      Communications between clients and computer system         ciated with accessing documents . In some embodiments, a
    140 may include one or more requests 110 and /or one or frustration event detection system may be implemented at
   more responses 112. A communication session (e.g., a web 10 client device 102 , computer system 130 , or a combination
   session ) may be established between client device 102 and thereof. Computer system 130 may provide a service or an
   computer system 140 to exchange communications via application that enables a user to detect frustration events.
   network 170. Computer system 140 may be implemented to Computer system 130 may be implemented as part of client
   store electronic documents, such as a collection of web device 102 , computer system 140 , or a combination thereof.
   documents for a website . In some embodiments , clients may 15 Computer system 130 may be communicatively coupled
   communicate with computer system 140 by transmitting a (e.g., via a network 170 ) to one ormore elements in system
   request 110 along network 170 to computer system 140. For 100. For example, computer system 130 may be communi
   example , a request from client device 102 to computer catively coupled to client device 102 via connection 160
   system 140 may be a request for an electronic document through network 170. Computer system 130 can be com
   ( e.g., a webpage ) accessed from a URL at client device 102. 20 municatively coupled to computer system 140 via network
    A response 105 from a computer system 140 to client device 170 .
   102may be a response providing the webpage requested by             Computer system 130 and client device 102 may com
   client device 102. The communications exchanged in system        prise one or more computers and /or servers which may be
   100 may be transmitted via one or more data packets. Data general purpose computers , specialized server computers
   packet(s) that are received may be reassembled to yield a 25 ( including , by way of example, PC servers, UNIX servers,
   communication , such as a request or a response . Requests mid -range servers, mainframe computers, rack -mounted
    and responses may be transmitted via one or more network        servers, etc.), server farms, server clusters , distributed serv
   devices .                                                        ers , or any other appropriate arrangement and /or combina
     Requests and responses may include data , such as con         tion thereof. Computer system 130 may run any ofoperating
   sumer data and /or enterprise data . The data may include an 30 systems or a variety of additional server applications and /or
   electronic document (also referred to herein as " a docu mid - tier applications, including HTTP servers, FTP servers ,
   ment” ). Data as disclosed herein may be referred to as CGI servers, Java servers, database servers, and the like.
   “ cloud data ,” which is distinguishable as data in a cloud    Exemplary database servers include without limitation those
   based environment. An electronic document (also referred to commercially available from Microsoft, and the like. Com
   herein as a “ document" accessed on the Internet (e.g., the 35 puter system 130 may be implemented using hardware,
   web ) may be referred to herein as a document of a website . firmware , software , or combinations thereof. In one
   For example, an electronic documentmay be a “ web docu         example , computer system 130 may include or implement a
   ment” or a " webpage” of a website . Data may be received service (e.g., a Software as a Service , an Infrastructure as a
    from a computer system , data may be sent to a computer Service , or a Platform as a Service ) or a product (e.g., a
   system , data may be processed by a computer system , or 40 computer program product ) provided by Quantum Metric ,
   combinations thereof. Cloud data and /or enterprise data may LLC . In various embodiments, computer system 130 may be
   be distinguishable from consumer data for consumer appli configured to run one or more services or software applica
   cations and/or services. Cloud data may include data tions described in the foregoing disclosure . For example,
   accessed in a system including an enterprise system . In computer system 130 may perform processing as disclosed
   certain embodiments, data may include data processed , 45 herein according to an embodiment of the present disclo
   stored , used , or communicated by an application or a service sure .
   executing in a computer system . For example, data includes         Client device 102 may include or be coupled to a display
   objects . Data may be in a format , such as a JSON (JavaScript 101. Client device 102 may provide access to one or more
   Object Notation ) format from enterprise applications. Data applications, such as application 150. Application 150 may
   may include structured data (e.g., key value pairs), unstruc- 50 be a browser enabling user 103 to view resources , such as
   tured data ( e.g., internal data processed or used by an documents. In at least one embodiment, system 100 may
   application , data in JSON format, social posts, conversation include an agent 152 (“ detection agent” ) that can detect
   streams, activity feeds, etc.), binary large objects (BLOBs), frustration events in system 100. Detection agent 152 may
   documents, system folders ( e.g., application related folders operate in communication with computer system 130 to
    in a sandbox environment), data using representational state 55 provide a service or an application that enables a user to
   transfer (REST) techniques (referred to herein as “ RESTful detect frustration events .
    data” ), system data , configuration data , synchronization       Detection agent 152 may be implemented with program
   data , or combinations thereof. In some embodiments, data in code (e.g., an application ) that resides on client device 102 ,
   communications 110 , 112 may include a resource such as a computer system 130, computer system 140, or a combina
   document as referenced herein . A resource, such as a docu- 60 tion thereof. For example , detection agent 152 may be
   ment, may include a document extended markup language implemented using JavaScript that is embedded in a docu
   (XML ) files, HTML files ( e.g., a webpage ), JavaScript files , ment (e.g., webpage 156 ) of a website that can identify and
    visual assets , configuration files , media assets, a content obtain data that is displayed at client device 102. Detection
   item , etc., or a combination thereof. For example , a resource agent 152 may be client- side such that it is implemented at
   may be a webpage in an HTML format referenced by 65 client device 102. Detection agent 152 can be sent in
   uniform resource information (URI), e.g. , a uniform             communications to client device 102. Detection agent 152
    resource locator (URL ). A BLOB may include a collection may communicate with computer system 130 to coordinate
                                                           Exhibit A
                                                              19
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 21 of 85 Page ID #:304


                                                     US 10,656,984 B2
                                 7                                                                 8
   frustration event detection . Detection agent 152 may per      puter- executable instructions or firmware implementations
   form operations disclosed herein as being performed by a of the processing unit( s ) may include computer-executable
    client. In some embodiments , detection agent 152 may be or machine -executable instructions written in any suitable
   received from computer system 130. Detection agent 152 programming language to perform the various operations,
   may be deployed to client device 102 as part of a service 5 functions, methods, and /or processes disclosed herein . Com
   provided by computer system 130.Detection agent 152 may puter system 130 may store program instructions that are
   be configured for communication with detection system 130 . loadable and executable on the processing unit (s ), as well as
   Detection agent 152 may gather data on behalf of detection data generated during the execution of these programs. The
   system 130. In some embodiments, detection agent 152 may memory may be volatile (such as random access memory
   perform specialized functions to gather and prepare data in 10 (RAM )) and /or non -volatile (such as read-only memory
   a format for detection system 130 to process in detecting (ROM ), flash memory , etc.). The memory may be imple
   frustration events .                                         mented using any type of persistent storage device, such as
      Agent 152 may have more or fewer subsystems and/or computer -readable storage media. In some embodiments,
   modules than shown in the figure, may combine two or more computer-readable storage media may be configured to
   subsystems and /or modules , or may have a different con- 15 protect a computer from an electronic communication con
   figuration or arrangement of subsystems and /or modules . taining malicious code. The computer-readable storage
   Subsystems and modules of agent 152 may be implemented media may include instructions stored thereon , that when
   in software (e.g., program code, instructions executable by executed on a processor, perform the operations disclosed
   a processor), in firmware , in hardware, or combinations herein .
   thereof. The subsystems and/ormodules of agent 152 may 20 Computer system 130 , client device 102, and agent 152,
   be implemented to perform techniques disclosed herein . In individually or in combination , may provide other services
   some embodiments , the software may be stored in a memory and /or software applications in a virtual or non -virtual
   (e.g., a non -transitory computer-readable medium ), on a computing environment. For example , con iter system 130
   memory device , or some other physical memory and may be may be configured to run one or more of these services or
   executed by one or more processing units ( e.g., one or more 25 software applications described in the foregoing disclosure .
   processors , one or more processor cores, one ormore GPUs, Such services may be offered on -demand to users of client
   etc.). Computer -executable instructions or firmware imple      device 102. Services may be facilitated or accessed by agent
   mentations of the processing unit(s) may include computer       152. In some embodiments, a specific instantiation of a
   executable or machine - executable instructions written in        service provided by computer system 130 may be referred to
   any suitable programming language to perform the various 30 herein as a “ service.” Users operating client device 102 may
   operations, functions, methods , and /or processes disclosed      use one ormore applications to interact to utilize the services
   herein . Agent 152 may store or be implemented as program        or applications provided by computer system 130. Services
   instructions that are loadable and executable on the process     may be offered as a self -service or a subscription . Users can
   ing unit(s), as well as data generated during the execution of acquire the application services without the need for cus
   these programs. The memory may be volatile ( such as 35 tomers to purchase separate licenses and support. Examples
   random access memory (RAM )) and/ or non -volatile (such as of services may include a service provided under a Software
   read -only memory (ROM ), flash memory, etc.). The as a Service (SaaS ) model, a web -based service , an enter
   memory may be implemented using any type of persistent prise service , a cloud -based service , or some other service
   storage device, such as computer-readable storagemedia. In provided to client device 102 via network 170. A service
   some embodiments , computer-readable storage media may 40 made available to a user via network 170 (e.g., a commu
   be configured to protect a computer from an electronic nication network ) from computer system 130 is referred to
   communication containing malicious code . The computer           as a “ cloud service .” In some embodiments , computer
   readable storage media may include instructions stored system 130 may host an application , and a user may , via
   thereon, that when executed on a processor, perform the network 170 , access the application at client device 102 on
   operations disclosed herein .                                 45 demand. Users operating client device 102 may in turn
      In some embodiments, computer system 130 and client utilize one or more applications to interact with computer
   device 102 may be implemented using a computing system           system 130 to utilize the services provided by subsystems
   comprising one or more computers and /or servers that may and/or modules of computer system 130 .
    include those described above. The computing system may           In some examples, a service may be an application service
   be implemented as a cloud computing system . Computer 50 may be provided computer system 130 via a SaaS platform .
   system 130 and client device 102 may include several The SaaS platform may be configured to provide services
   subsystemsand /ormodules, including some, which may not that fall under the SaaS category . The SaaS platform may
   be shown . Computer system 130 may have more or fewer             manage and control the underlying software and infrastruc
   subsystems and/or modules than shown in the figure , may          ture for providing the SaaS services. By utilizing the ser
   combine two or more subsystems and /or modules, or may 55         vices provided by the SaaS platform , customers can utilize
   have a different configuration or arrangement of subsystems       applications executing in computer system 130 , which may
   and /or modules. Subsystems and modules of computer sys           be implemented as a cloud computing system . The cloud
   tem 130 may be implemented in software ( e.g., program            computing system may be implemented as a cloud -based
   code, instructions executable by a processor), in firmware , in   infrastructure that is accessible via network 170. Various
   hardware, or combinations thereof. The subsystems and /or 60      different SaaS services may be provided .
   modules of computer system 130 may be implemented to                 Computer system 130 , client device 102, and agent 152
   perform techniques disclosed herein . In some embodiments,        may each also include or be coupled to additional storage ,
   the software may be stored in a memory ( e.g., a non              which may be implemented using any type of persistent
   transitory computer -readable medium ), on a memory device ,      storage device, such as a memory storage device or other
   or some other physicalmemory and may be executed by one 65        non - transitory computer-readable storage medium . In some
   or more processing units ( e.g., one or more processors , one     embodiments, local storage may include or implement one
   or more processor cores, one or more GPUs, etc.). Com             or more databases (e.g., a document database , a relational
                                                            Exhibit A
                                                               20
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 22 of 85 Page ID #:305


                                                        US 10,656,984 B2
                                   9                                                               10
   database , or other type of database ), one or more file stores ,   230 may be implemented in software (e.g., program code,
   one or more file systems, or combinations thereof. For              instructions executable by a processor ), in firmware , in
   example , computer system 130 may be coupled to or may hardware, or combinations thereof. The subsystems and
   include one or more data stores . The data store (s )may store models are disclosed for illustrations of some embodiments.
   templates , edit scripts, and other information for the opera 5 The subsystems and modules may implemented in detection
   tions disclosed herein . The data store (s ) may be imple system 130 , detection agent 152, or a combination thereof.
   mented to store data using one or more data structures (e.g.,      System 230 may include an interaction handler 232 that
   a hash table ). The data store (s )may be accessible to perform monitors and handles input by a user for accessing website ,
   search and retrieval of data stored in the data store (s ). The including one or more documents of a website . Interaction
   data store (s) may store data to perform event detection and 10 handler 232 may be configured to detect input and/or
   to store information about detected events as disclosed interaction with a document by a user on a device (e.g., a
   herein . The memory and the additional storage are all client device ). Input may be monitored and /or obtained
   examples of computer -readable storage media . For example, according to techniques disclosure in Section II , which may
   computer-readable storage media may include volatile or include using a programming interface and/or other tools
   non-volatile, removable or non -removable media imple- 15 available on a client device or through a third party system .
   mented in any method or technology for storage of infor Interaction handler 232 may be implemented in detection
   mation such as computer- readable instructions, data struc     agent 152 that is on a client device accessible to monitor and
   tures, program modules, or other data .                        access input. In some embodiments, detection agent 152
      In at least one embodiment, a web session may begin with may facilitate obtaining and providing input and/or detected
   a user 103 on a web browser 150 initiating the browser 20 interactions with a document to detection system 230 .
   request 110 for a document 156 from computer system 140 .        Based on detecting input and /or access of a document,
    The user 103 may initiate the browser request 110 on a client interaction handler 232 may perform processing to detect
   device 102 .                                               one ormore interactions. Interactionsmay be monitored and
      Once the computer system 140 has received the request, detected according to techniques disclosed herein . Detecting
   it may transmit a response 112 and return to the client 25 an interaction may include processing the input to determine
   device's 102 web browser 150. The response 112 of the the interaction ( e.g., a mouse click , a mouse click of an
   computer system 140 may include the web document 156       element,or an input of text into an element) and information
   requested by the user 103. The computer system 140 may about the interaction ( e.g., a type of interaction , a frequency
   further include within the response 112 a Document Object of the interaction , and information about a location of the
   Model (DOM ), such as a hypertext markup language 30 interaction ). Interaction handler 232 may perform process
   (HTML) DOM . The document 156 may be rendered accord      ing to monitor interactions with respect to one or more
   ing to the DOM . In one embodiment, the web document 156 thresholds. A threshold for monitoring interaction with a
   may contain a reference to the detection agent 152 ( e.g., website may be defined based one or more criteria defining
   JavaScript code ), which can then be fetched as a result from a type of event sought to be monitored . A threshold may be
   computer system 130. The detection agent 152 could also be 35 configured with respect to detecting a type of event.
   sent separately from the web document 156. Regardless, the       System 230 may include an operation monitor 234 that
   detection agent 152 would be sent in conjunction with the monitors operation of a website , in particular documents of
   web document 156 , such that the detection agent 152 can the website . Operation monitor 234 , like input handler 232 ,
   detect information about and operation of a website includ may work with detection agent 152 to obtain information
    ing the web document 156. Being configured for commu- 40 about users accessing a website on a client device including
   nication with the detection system 130 , the detection agent monitoring communication with a computer system (e.g.,
    152 can provide the detection system 130 with data detec computer system 140). Operation monitor 234 may monitor
    tion of interaction with and operation of a website. Detection operation of a website according to techniques disclosed
    agent 152 can monitor interaction with a website via input herein . Operation of a website may include functionality for
   to a client and can monitor operation of the website with 45 accessing a document, rendering a document and/or any
    respect to functions for displaying the website and /or com     functions or features in the document, functionality of a
   munication with a host system hosting the website . As document based on an interaction with the document,
   discussed below , detection system 130 operating with detec     obtaining a document, or other features related to operation
   tion agent 152 can detect events related to operation of of a document. Operation monitor 234 may monitor and/or
   and / or interaction with a website to identify events that may 50 intercept communication between a client device and a
   cause frustration to operation and /or performance of the computer system 140. Operation monitor 234 may monitor
   website .                                                          operations, for example , by monitoring communication for
      The detection agent 152, detection system 130 , or a accessing a document, such as requests to reload a document
   combination thereof may perform operations disclosed               and / or access a different document from one document.
   herein to detect frustration events and to record information 55 Operation monitor 234 may observe changes in a document,
   about those frustration events . Information about frustration such as a change in a DOM object of a website , with respect
   events may be stored by the detection system , presented in to user interaction with a document. Examples of monitoring
   a graphical interface at a client device /computer system , operations of a document are described below with reference
   and /or communicated to another system , such as computer to techniques for detecting events .
   system 140 that provides documents for a website .              60   Operation monitor 234 may perform processing to moni
     Now turning to FIG . 2 is a system 200 showing a detailed         tor operations with respect to one or more thresholds. A
   view of a frustration event detection system . System 200           threshold for monitoring operation of a website may be
   includes a computer system 230 , which may have more or             defined based one or more criteria defining a type of event
   fewer subsystems and /ormodules than shown in the figure,           sought to be monitored . A threshold may be configured with
   may combine two or more subsystems and /or modules , or 65          respect to detecting a type of event.
   may have a different configuration or arrangement of sub              Based on detecting that a threshold is satisfied , both of
   systems and /ormodules. Subsystems and modules of system            operation monitor 234 and interaction handler 232 may
                                                               Exhibit A
                                                                  21
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 23 of 85 Page ID #:306


                                                     US 10,656,984 B2
                                11                                                               12
   communicate with an eventmanager 236 to provide infor porting communication protocols supported by any of the
   mation about the threshold and whether it has been satisfied .elements with which system 230 communicates . Commu
   Both interaction handler 232 and operation monitor 234 may nication interface 238 may communicate with computer
   provide information that is detected about the interaction system 140 and /or messaging platforms to provide event
   and operation to enable event manager 236 to determine 5 data . The event data may cause a computer system to adjust
   details about an occurrence of an event.
      System 230 may include event manager 236 that deter itsdisplay operation and /or may cause the computer system to
   mines events (e.g., frustration events ) based on information data mayinformation
                                                                            facilitate
                                                                                       about the events .For example , the event
                                                                                       a host system to adjust operation of a
   provided by interaction handler 232 and operation monitor website based on events        for operation that are detected .
   234. Event manager 236 may determine a time period when 10 System 230 includes display            interface 240 that renders
   an event occurs based on assessing the occurrence of inter and/or provides a graphical interface
   actions and operation with respect to threshold(s). One or display device , e.g., a display device to101.be Event
                                                                                                                 displayed at a
                                                                                                                       data and
   more thresholds may be defined based on events to be             other information about detected events may be presented in
   detected . Examples of thresholds and events are described
   with reference to Section II. Events may be configurable 15 afacegraphical interface, e.g., a dashboard. The graphical inter
                                                                       may show information such as statistics and event
   based on a policy. The policy may be adapted based on rules information about events that are detected .
   and /or different learning techniques ( e.g., supervised and
   unsupervised ).                                                     II. Techniques for Detecting Events Related to Interaction
      Eventmanager 236 can generate event data for events that with /Operation of a Website
   are detected . The data may include information obtained 20 The examples of detecting frustration events disclosed
   about interactions from interaction handler 232 and infor       herein are described according to some embodiments. These
   mation obtained from operation monitor 234. The event data examples are described with reference to system 100 of FIG .
   may include session information about a session for access       1. The processes and/or operations disclosed herein may be
   ing a website when an event occurs, a location of the performed by detection agent 152 , detection system 130 , or
   document(s ) accessed during the event, and details about 25 a combination thereof. System 200 may implement the
   each of the events . Eventmanager 236 may provide or make techniques disclosed in this section . Detection agent 152 and
   accessible the event data to either or both of the communi      detection system 130 may communicate with each other as
   cation interface 238 or display interface 240.                  part of performing frustration event detection . Examples
      Event manager 236 may generate a classification for disclosed herein may be described as a process , which may
   operation of and /or interaction with the website . As 30 be depicted as a flowchart , a flow diagram , a data flow
   described in this disclosure, the monitoring of operation of diagram , a structure diagram , a sequence diagram , or a block
   documents for a website and the threshold (s ) that are satis   diagram . Although such diagramsmay describe operations
   fied can be assessed with respect to possible issues with as a sequential process , all or some of the operations may be
   operation of a website . A classification may be defined based performed in parallel or concurrently . In addition , the order
   on one or more thresholds that are satisfied during a time 35 of the operations may be re-arranged. A process is termi
   period. Examples of classifications are described with ref nated when its operations are completed , but could have
   erence to Section II “ Techniques for Detecting Events additional steps not included in a figure . A process may
   Related to Interaction with and/ or Operation of a Website .” correspond to a method , a function , a procedure , a subrou
      In some embodiments , a classification may be based on tine, a subprogram , etc. When a process corresponds to a
   information about a website . For example , a classification 40 function , its termination may correspond to a return of the
   may be based on session information including documents function to the calling function or the main function .
   that were accessed and if those documents were part of a Although some techniques may be described as being per
   specific process (e.g., commerce ). The weighting for a formed at one element of system 100, such as at a client 102
   classification may be based on the information about a or computer system 130 , the techniques may be performed
   website. In another example , a classification may be based 45 in a variety of different combinations. For example, some or
   on severity of an issue , such as how many users and /or all of the features of computer system 130 may be imple
   devices encountered the same event. In another example , mented at a client device 102 , or vice versa .
   other statistical information may be considered for classi          The processes disclosed herein may be implemented in
   fying an event with respect to a user, such as past behavior software (e.g., code , instructions, program ) executed by one
   including past classifications and access of the website. 50 or more processing units (e.g., processors cores), hardware ,
   Generally, a classification may be based on factors that relate or combinations thereof. The software may be stored in a
    to struggle for accessing the website in view of the events memory (e.g., on a memory device , on a non - transitory
   that are detected . For example, a classification may be based computer-readable storage medium ). In some embodiments ,
   on some or all of the following factors , such as a type of the processes depicted in flowcharts herein can be imple
   document or process (e.g., funnel process for commerce ), 55 mented by one or more computer systems depicted in FIG .
   abandon cart rates of a user,presence on website, number of 1. The particular series of processing steps in this disclosure
   pages visited , a measure of times a user has visited a are not intended to be limiting. Other sequences of stepsmay
   website , registered user, and LTV (lifetime value ) of a user. also be performed according to alternative embodiments .
       System 230 may include communication interface 238 For example , alternative embodiments of the present dis
    that communicates and/or facilitates communication with 60 closure may perform the steps outlined above in a different
    client devices and computer systems ( e.g. , computer system   order. Moreover, the individual steps illustrated in the fig
   140 ), such as host systems that provide a website . Commu uresmay include multiple sub - steps thatmay be performed
   nication interface 238 may provide a callable interface that in various sequences as appropriate to the individual step .
   is based on one or more programming interfaces. The While processing disclosed herein may be described with
   callable interface may facilitate communication , including 65 respect to a single document, such processing may be
   push and pull communication techniques . Communication performed for multiple documents . Furthermore , additional
   interface 238 may communicate using network 170 , sup            steps may be added or removed depending on the particular
                                                            Exhibit A
                                                               22
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 24 of 85 Page ID #:307


                                                       US 10,656,984 B2
                                 13                                                                   14
   applications. One ofordinary skill in the art would recognize         based on the aspect of the interaction that is monitored . The
   many variations, modifications, and alternatives.                     criteria may include the number of occurrences of a type of
      In at least one embodiment, a system can include one or            interaction , the number of interactions (which can be dif
   more processors and a memory accessible to the one or more            ferent), a time period of one or more interactions, the
    processors , the memory comprising instructions that, when 5 location of the interaction in the document, or other criteria
   executed by the one or more processors, cause the one or related to interaction with the document. For example , the
   more processors to perform operations disclosed herein . In thresholdmay be defined based on a number of clicks within
   at least one embodiment, a computer product is disclosed the documentduring a timeperiod of 2 seconds. The criteria
   comprising a computer readable medium storing a plurality for the threshold may be user-defined and /or based on a
   of instructions for controlling a computer system to perform 10 learning system ( e.g., machine learning or user-assisted
   an operation of any of the method disclosed herein . A system   learning ) from previous interactions and events that are
   is disclosed herein including a computer product implement detected . The threshold may be adaptable based on previous
   ing any of the operations disclosed herein , and including one interactions monitored and events that are detected . Upon
   or more processors for executing instructions stored on the determining that a threshold is not satisfied , the detection
   computer readable medium included in the computer prod- 15 system may reset monitoring such that subsequent interac
   uct. In some embodiments, a system can include means for tions are monitored from a new starting time period .
   performing any of the methods disclosed herein . In some           An event (e.g., a frustration event) may be detected based
   embodiments, a system can be configured to perform any of on monitoring the interaction (s ) with a document. An event
   the methods disclosed herein . In at least one embodiment, a may be detected base on a threshold being satisfied (e.g., the
   system can include modules that respectively perform the 20 criteria for a threshold being satisfied ). For example, a
   steps of any of the methods disclosed herein .                        threshold may be defined as a number of clicks on a
      In an aspect of some embodiments , each process dis                document (or an element within a document) within a time
   closed herein can be performed by one or more processing              period . The threshold may be defined a frustration event by
   units. A processing unitmay include one ormore processors,            which a determination is made that a user is frustrated by
   including single core or multicore processors, one or more 25 interaction (s) with a document. For example , a frustration
   cores of processors , or combinations thereof. In some event may be detected based on multiple clicking (“ rage
   embodiments, a processing unit can include one or more clicking ')) on an interactive element 302 of a document as
   special purpose co -processors such as graphics processors, shown in FIG . 3. Upon detecting an event, the detection
   digital signal processors (DSPs), or the like. In some system may obtain information to store about the event. The
   embodiments, some or all of processing units can be imple- 30 information may be displayed in an interface (e.g., a graphi
   mented using customized circuits , such as application spe cal user interface ) to enable a user to identify events that are
   cific integrated circuits (ASICs), or field programmable gate detected and information about those events .
   arrays (FPGAs).                                                 Upon detecting an event, data about the interaction with
      The following sections describe some embodiments based            the electronic document is identified . The data may be
   on different scenarios in which events can be detected .           35 identified in the information determined from monitoring
      a . Detection ofRage Clicking Interaction                         interactions. The location of the documentmay be identified
       A frustration event detection system (“detection system ” )      upon detecting the event. The location may be identified
   disclosed herein 130 can monitor one or more interactions            based on the source from which the document was obtained .
    (e.g. , a selection or a click in ) with an electronic document     For example , the location may be identified as the uniform
   rendered in an application by a client device ( e.g., client 40       resource information (URI) (e.g., a uniform resource locator
   device 102 ). The electronic documentmay be provided by               (URL )) for the document. Upon detecting the event, the
   computer system 140. The electronic document may repre                detection system can determine session information about a
   sent a webpage of a website. For example , the electronic             session that is active for providing the document, which is
   document may be structured in a hypertext markup language             the subject of the event. The information gathered for the
   (HTML) format. The electronic document may be structured 45 event may be stored by the detection system for analysis
   based on a document object model (DOM ) object of the later. The data may be useful to determine a trend for events
   website .                                                          detected with respect to a user, a document, a site , or any
       The interaction may be monitored with regard to the other criteria related to events . For example , the detection
   location of the interaction (e.g., coordinates such as an system may record interactions , such as rage clicking , by
   X -axis and a y -axis position of a mouse ) within the document 50 recording information about the interactions, such as an
   and other information about the interaction . For example , element clicked for a rendered document, a location (x and
   the detection system may monitor clicking events using code y coordinates ) of the mouse used for the interaction , the
   defined for a programming interface (e.g., window.addE             document URL , and session information ( e.g., the docu
   ventListener (" onclick ” )). The information monitored may ments the user traversed , user information , events which
    include the time or the number of occurrences of an inter- 55 occurred in the session ).
   action , a type of interaction , an element of an electronic         b . Detection of Rage Clicking Interaction Attributed to a
   document for which the interaction occurs, the website for Document Object Model (DOM ) Change
   which the interaction occurs, or other information about the         In some embodiments , the detection system may monitor
   document. The detection system may identify and store information about a website that includes the document(s )
   information   about monitoring the interaction(s). The detec- 60 for which interactions are monitored. The monitoring may
   tion system may manage information (e.g., a counter) about be performed for a time period , which may be periodic or
    interactions. The information may be updated based on an intermittent. The detection system may monitor operation to
   occurrence of an interaction .                                     determine whether a document object model (DOM ) of the
      Based on monitoring the interaction with the document,             website has changed based on the interaction (s) with a
   the detection system may determine whether an interaction 65 document associated with the website . Interaction ( e.g.,
   threshold is satisfied . An interaction threshold may be clicking) with an interactive element may occur frequently
   defined by one or more criteria . The criteria may be defined         ( e.g. , repetitive succession ) when a user is frustrated . A
                                                              Exhibit A
                                                                 23
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 25 of 85 Page ID #:308


                                                     US 10,656,984 B2
                                15                                                                  16
   DOM can be monitored for a change to further assess a            capturing information about the event such as the link
   document for a frustration event. A DOM change may be            clicked and other information as disclosed herein , such as
   determined by using a document interface , such as DOM           the information and data gathered for rage clicking. FIG . 4
   Mutation Observer. A DOM can be checked to assist with           illustrates an example of a frustration event in which an
   the prevention of false -positives of frustration event detec- 5 interaction (e.g., clicking interaction 402 ) in a document is
    tion . For example, detecting a change in a DOM based on a attributed to errors 404 , 406 (e.g., " add to cart” buttons
    user clicking repetitively on a webpage to increase a counter spinning due to delay response time) associated with a slow
   on a page may be identified as a false positive for a response time for a link in the document.
    frustration event.                                                 In at least one embodiment, the detection system may
       The detection system may monitor interaction with a 10 monitor a first document of a website . The interaction may
   document ( e.g., interaction with one or more interactive include a first interaction with an interactive element during
    elements rendered for the document) to determine that a a time period and a second interaction with the interactive
   DOM of a website for a document associated with the              element during the time period . The first interaction may
   website may have changed . Upon detecting a change in the initiate a first request for a second electronic document of the
   DOM for a website , the detection system may determine 15 website identified by the interactive element. The second
   whether an interaction threshold (e.g., a DOM change inter interaction may initiates a second request for the second
   action threshold ) has been satisfied . An interaction threshold electronic document in response to the second electronic
   may be defined in part based on a DOM change threshold document not being received for the first request during the
   including one or more criteria for monitoring a DOM time period . An event may be detected based on repetitive
   change. In one example , an interaction threshold may be 20 interactions resulting in non -responsive API calls for the
   defined by a number of clicks on a document and a DOM            second document during a time period .
    change , such that after a particular number of occurrences of     d . Detection of Application Programming Interface
   a user clicking on an element without a DOM change Error(s )/Performance Issues
   occurring, a frustration event may be detected . Upon deter         In some embodiments, the detection system can monitor
   mining that the user clicked the same element within 2 25 issues with loading a document for a website ( e.g. , loading
   seconds, and that no DOM changes have occurred , the interactive data for a webpage). Loading a document may
   detection system may continue to monitor the document. include calling an application programming interface (API),
   Upon detecting that the combination of a user clicking and such as AJAX API calls . Errors in loading a documentmay
   no DOM change occurs after a threshold number of occur           be monitored such that the errors can be associated with
   rences, the detection system may consider the interaction (s ) 30 interaction with a document identifying a frustration event.
   a frustration event. The detection system may manage (e.g., The detection system may monitor loading a document
   create, read , and update ) information (e.g. , a counter ) to along with monitor interaction with the document. A poor
   keep track of occurrences of interaction (s ) where a DOM         user experience may be detected based on interaction with a
   does not change .                                                 document (e.g. , repetitive clicking) occurring during an
      c. Detection of Rage Clicking Interaction Attributed to 35 error in loading the document. By monitoring API calls , the
   Performance with a Website                                      detection system can attribute interaction with a document
      The detection system can detect an interaction, such as as bad user experiences tied to errors or performances issues
   multiple clicking (e.g. , rage clicking ), with a document of a with invoking an API call for the document. The detection
   website attributed to performance issues (e.g. , slow response system can enable an administrator to target users to deter
   for a document of a website ) for a website. Aside from 40 mine whether some users are encountering a problem , such
   monitoring response time of a web server providing docu         as errors in API calls .
   ments for a website , each individual may have a varying             The detection system may monitor a document according
    level of patience as well as varying expectation of response     to a threshold defined for one or more errors associated with
   time to access a document for a website due to their own loading a document. The interaction threshold may be
   personal experiences. As such , each user can have a custom 45 monitored along with a threshold for loading a document,
   threshold before they are frustrated with a specific server such that a frustration event may be detected based on
   response time. By detecting frustration through user inter satisfying both thresholds. A threshold for loading a docu
   actions after a navigation event, an individual's user frus ment may be defined by a response to a program call ( e.g.,
   tration can be more accurately monitored at scale .         an AJAX /XHR request ) having an error code (e.g., 4xx or
      In at least one embodiment, the detection system may 50 5xx range ) or by a response to a program call satisfying (e.g. ,
   detect a frustration event based on multiple interactions exceeding ) a response threshold (e.g. , response threshold
   (e.g., rage clicking ) due to performance issues with navi time). In at least one example, when a AJAX /XHR request
   gating documents for a website. For example, when a user is made for a web page , if a response to the request contains
   clicks a link of a webpage to cause the browser to begin an error code ( e.g., a code in the 3xx , 4xx , and/or 5xx range )
   navigating to a different webpage, if the user then clicks on 55 or a response time is greater than a predetermined amount of
   the same link after one second, the second occurrence of          time, the detection system may detect error in the call such
    clicking may be detected as rage clicking possibly due to        that interactions with the document that is monitored may be
   performance of the website to which the document. To              attributed to the error as a frustration event. Examples of
   monitor the response or load time for a link , the detection      errors may include forbidden document errors, document
   system may use an interface accessible at a client device . 60    not found errors, and errors based on too many redirects.
    The interface may provide functionality such as browser             To monitor API call , such as AJAR /XHR calls, the
   timings that exposes response /load time information . For        detection system may replace an original call, once the call
    AJAX ( Asynchronous JavaScript and XML )/XMLHttpRe               to execute the AJAX /XHR request is hooked , with a special
   quest ( XHR ) requests , the detection system can use a time      function ( e.g., a “ shim ” ) to allow for the notification ofwhen
    function for a browser and compare time difference between 65    the request is made and to obtain the response code . The
   sending a request and receiving a response. The detection         detection system may capture the data sent and call the
   system may record the click as a frustrated navigation event      original send (and likewise monitor the response ). Upon
                                                            Exhibit A
                                                               24
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 26 of 85 Page ID #:309


                                                       US 10,656,984 B2
                                 17                                                                 18
   determining that the call has resulted in an error identified as
                                                               website rendered by a client device, where the electronic
   a frustration event, the detection system may determine datadocument is structured based on a document object model
   about the event, the request, including the URL of the      (DOM ) object of the website. Based on monitoring the
   request, the response to the request, and the response code ,
                                                               interaction with the electronic document during a time
   along with other information about the document for which 5 period , the detection system may detect an error with
   interaction occurs for the event. FIG . 3 illustrates an           execution of executable code initiated for the electronic
   example of a frustration event in which an interaction (e.g.,    document in response to the interaction . Data about the
   clicking interaction 302 ) in a document is attributed to errors interaction with the electronic document may be detected .
   304 , 306 (e.g., " add to cart” buttons spinning due to delay     The detection system may identify a location of the elec
   response time) associated with API calls detected for mul- 10    tronic document for the website and may determine session
    tiple elements in the document.                                 information for the interaction with the website during the
       In at least one embodiment, the detection system may time period . The one or more of the data , the location ,or the
   monitor communication with a server computer providing session information may be stored by the detection system .
    electronic documents for a website . The detection system          f. Detection of Profanity Events
   can detect a response received from the server computer 15 The detection system may detect a frustration event of a
   based on a request communicated to the server computer for website as tied to a user's input or interaction of profanity
   an electronic document the website . Based on the detected with a document of the website . At times , when a user is
   response , the detection system can determine whether a frustrated by interacting with a website , the user may type
   response threshold is satisfied , the response threshold being profanity into an interactive element (as shown by element
   defined for communication with the server computer. Upon 20 502 of FIG . 5 ) or may aggressively interactwith the website.
   determining that the response threshold is satisfied , the Based on detection of a profanity event,the detection system
   detection system can determine information in the request, may detect information about the event and associate the
   identify a location of the electronic document for the web       information in storage with the document. For example, the
   site , and determine session information for related to inter    detection system may record the profanity . The detected
   action with one or more electronic documents of the website, 25 information may be useful to a website operator to deter
    the one or more electronic documents including the elec         mine the circumstances in which a user is frustrated to
    tronic document. The detection system can then store one or improve operation of the website . In some embodiments , the
   more of the information, the location , or the session infor detection system may provide one or more interfaces ( e.g.,
   mation .                                                         a graphical user interface ), such as graphical user interface
       e . Detection of Interaction (“ Click ” ) Errors          30 504 of FIG . 5 , for viewing information about detection of a
        The detection system may detect clicking attributes to an frustration event. The information may be provided in
   error in execution of code ( e.g. , embedded code) for a real-time along with a document that is being monitored .
   document. For example , the detection system may monitor The information may indicate information about or leading
   a document that a user is interacting with to determine            up to the detection of a frustration event.
   whether interaction with the document is related to an error 35       In at least one embodiment, the detection system may
   in executing script code (e.g., JavaScript). An error in code      monitor interaction with an electronic document of a website
   for a document may be monitored by executing functionality         rendered by a client device , where the electronic document
   for an API ( e.g., window.addEventListener(" onerror” )) that      is structured based on a document object model (DOM )
   can listen for errors in execution of code for a document.         object of the website. Based on monitoring the interaction
   Upon determining that an error has occurred in executing 40 with the electronic document during a time period , the
   code for a document within a time period ( e.g., 2 seconds)    detection system may detect that the interaction includes an
   before a user interacts with the document, the detection        input to an interactive element of the electronic document.
   system may detect the interaction as a frustration event.       The input may be analyzed to determine whether the input
   Upon detecting the error attributed to the frustration event, includes a user-defined data ( e.g., user-defined profanity ).
   the detection system may determine information about the 45 Upon determining that the input includes user-defined data ,
   error and the interactions attributed to the error. Data about the detection system may: 1 ) detect data the interactive
   the event may be determined as disclosed herein for other element the electronic document; 2 ) identify a location of
   frustration events. FIG . 3 illustrates an example of a frus the electronic document for the website ; and /or 3 ) determine
   tration event in which an interaction (e.g., clicking interac      session information for the interaction with the website
    tion 302) in a document is attributed to code errors for a 50 during the first time period . The detection system may store
    checkout process.                                             one or more of the input, the data , the location , or the session
      An error in code executed for a document may cause a information .
    frustration event because the code was likely supposed to be       g . Detection of Repetitive Steps
   part of an interactive component of the document, for                The detection system can detect user frustration in the
   example , to transition between shipping to billing informa- 55 event that a user is performing repetitive steps caused by
   tion during a checkout. If the code failed to run correctly , it repetitive interaction with one or more documents of a
   is likely the document is in an unknown state, causing the website . A frustration eventmay be detected when a user is
   user frustration due to an error in functionality. Because of interacting with a website that continues to redirect the user
   the various different creators of browsers , and their associ through the same process. Often times, an error or frustrat
   ated JavaScript engines, along with various versions in 60 ing user experience can typically be discovered when users
   current use by users, developers typically do not test all are repeating the same checkout step over and over. In one
   possible combinations ofbrowser technology that is encoun     example , the detection system may determine whether a user
   tered in production . As such , documents for a website may revisits the same document, which may be identified by a
   not function properly resulting in frustration events identi URL or content appearing in the document, as part of a
   fied based on repetitive interactions with the documents . 65 process (e.g., a checkout process ) on the website . The
      In at least one embodiment, the detection system may            detection system may be able to analyze code that is being
   monitor an interaction with an electronic document of a            executed for a repeated process to determine whether a
                                                              Exhibit A
                                                                 25
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 27 of 85 Page ID #:310


                                                       US 10,656,984 B2
                                 19                                                                    20
   process has been repeated. A threshold may be defined techniques to monitor operation of and/or interaction with
   whereby the detection system determines that a frustration one or more documents of a website accessed from one or
    event has occurred because the threshold for repeating the more devices.
   process has been reached . Information about the website,          Flowchart 600 includes block 602 and block 604. Atblock
   such as the document(s ) involved with the repetitive pro- 5 602 , operation of an electronic document (e.g., a first
    cess, may be recorded for association with the frustration electronic document) of a website , accessed using a device
   event. The detection system may manage information (e.g., ( e.g. , a first device ), may be monitored . At block 604 ,
   a counter) to keep track of occurrences of a process. By operation of another electronic document (e.g., a second
   detecting a frustration event related to a repeated process, a electronic document) of the website, accessed using a device
   website can be improved to streamline the process to dra- 10 ( e.g., a second device ), may be monitored . The first elec
   matically increase conversions .                                tronic documentmay be the same, or identical, as the second
       In at least one embodiment, the detection system can electronic document. The first device may be the different or
   monitor interaction with an electronic document of a website    identical to the second device . The electronic documents
   rendered by a client device , where the electronic document may be accessed on multiple instances when the first device
   is structured based on a document object model (DOM ) 15 is identical to the second device. Monitoring operation of a
   object of the website , and where the electronic document is document of a website may include assessing, or monitoring
   located associated with a location on a server computer and rendering of the document, one or more functions or features
   is interactive to initiate a transaction with a merchant. Based in the document, interaction within or with an element of the
   on monitoring the interaction with the electronic document, document, execution of one or more instances of a set of
   the detection system can determine whether the electronic 20 instructions, or any other function or process that relates to
    document has been loaded a threshold amount at the client            presentation and access of a document of the website .
   device. Upon determining that the electronic document has                In at least one embodiment, event detection system 130
   been loaded the threshold amount, the detection system can :          can monitor operation of a website accessed by multiple
   1 ) identify a location of the electronic document for the            client devices . Detection agent 152 on client device 102 may
   website; 2 ) determine session information for the interaction     25 monitor input to and operation of a website accessed on a
   with the website during the time period ; and /or 3 ) store one        client device . Detection agent 152 may be configured to
   or more of the location or the session information .                  cause client device 102 send data to event detection system
       III. Processes for Detecting Events Related to Interaction         130. The data may include information about inputs and /or
   with and Operation of a Website                                       interactions that are detected at client device 102 and /or data
      FIGS. 6 and 7 illustrate flowcharts of techniques for           30 about operation of an electronic document being rendered at
   determining events (also referred to as “ frustration events ” )      client device 102. Event detection system 130 can monitor
    for a website . Specifically,the techniques include determin         operation of and /or interaction with a website based on the
   ing events based on monitoring operation of and interactions           data received from detection agent 152.
   with a website. Events (or “ frustration events” ) may include            Techniques for monitoring a website, and /or one or more
   or correspond to problems, issues, delays, errors , or other       35 documents of the website,may be implemented using tech
   types of events that impact operation and/or interaction with         niques disclosed with reference to Section II “ Techniques
   use of any portion of a website . Such events may be the              for Detecting Events Related to Interaction With and /or
   cause of frustration affecting performance, operation , and           Operation of a Website.” In some embodiments , monitoring
   use of a website. Monitoring operation may include moni               operation of the first electronic document may include
    toring interaction with documents of the website. The tech-       40 detecting one or more interactions (e.g., first interactions )
   niques described with reference FIGS. 6 and 7 may be                  with the first electronic document. Monitoring operation of
   implemented by one or more computer systems, including                the second electronic document may include detecting one
   frustration event detection system 130 , device 102 , or a            or more interactions (e.g., second interactions ) with the
    combination thereof.                                                 second electronic document. Interactions may be detected
      FIG . 6 illustrates a flowchart 600 of techniques for           45 based on one or more inputs to the device with respect to an
   determining events based on operation of one or more                  electronic document .
   documents of a website . The techniques may include a                     At block 606 , a time period is determined for when
   process by which operation of one or more documents of a              operation of a first electronic document and operation of a
   website may be monitored across one or more devices ( e.g.,           second electronic document are monitored . To identify pos
   client devices ). Often times, an issue affecting operation or     50 sible issues with operation of a website , the timeperiod may
   use of a website may not be detectable across different               be useful in determining whether operation of individual
   documents of a website , much less documents accessed by               documents for a website were monitored during a time
   different devices operated by different users. In many cases ,        period, and if so whether a threshold is satisfied for the
   different issues may be impacting the operation and use of            operation (s) monitored during that time period . Electronic
   a website in different ways across different documents. The        55 documents may be accessed by the same or different users
    issues may be related to the same problem , and ultimately           during a time period.
   the issuesmay signify a general issue affecting the operation             At block 608 , a threshold for operation of a website is
   and use of a website. The issues may go unnoticed or may              assessed to determine whether the threshold is satisfied
   be difficult to correlate or detect across multiple different         during the time period determined at block 606. A website
   documents accessed by one or more devices. The discovery           60 may be monitored based on one or more thresholds, each of
   of events impacting operation of a website may be difficult           which may correspond to operation ofor interaction with the
   to detect and may be useful for adjusting and improving               website . A threshold may be defined based on one or more
   operation of a computer system ( e.g., a server computer ) of         attributes related to operation of a website. Each attribute
   a host system that hosts a website .                                  may be defined by a value representing that attribute.
       Flowchart 600 may begin in a variety ofways, not limited       65 Attributes may include interaction ( e.g., mouse clicks ) and /
   to an order in which the blocks of flowchart 600 are shown .          or operation (e.g. , reloading a page ) related to a website. The
   One or more blocks of flowchart 600 may implement                     attributes may include those , for example , described with
                                                              Exhibit A
                                                                 26
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 28 of 85 Page ID #:311


                                                      US 10,656,984 B2
                                21                                                                 22
   reference to interactions and operations in Section II “ Tech not be causing an issue . A computer system hosting a
   niques for Detecting Events Related to Interaction With website may be unable to determine a trend in operation of
   and /or Operation of a Website.” The threshold (s) may be a website based on one or more users accessing a document.
    configurable with respect to monitoring operation of a Specifically, separate events related to operation of or inter
   website to detect frustration events. The threshold may be 5 action with a website for the same or different documents
   assessed based on monitoring operation of one or more may not be correlated as relating to a single issue . Tech
   electronic documents accessed across one or more devices . niques disclosed with reference to flowchart 700 illustrate
   For example, a threshold may be assessed based on moni             how monitoring operation of a document for a website and
   toring operation of a first electronic document and based on       interactions with the documentmay collectively be assessed
   monitoring operation of a second electronic document for a 10 with respect to multiple thresholds to detect and classify an
   website . The threshold may be configured for different event related to an issue with operation of a website .
   operations of and /or interaction with the website. The data          Flowchart may include blocks for monitoring
   based on monitoring operation of the website monitored for         interaction (s) with a document for a website and assessing
   a first electronic document and a second electronic docu           the interaction (s ) with respect to one or more thresholds .
   ment  during the time period may be assessed to determine 15 Flowchartmay include blocks for monitoring operation (s) of
   whether the operation during the time period satisfies the a document for a website and assessing those operation (s)
   threshold .                                                    with respect to one or more thresholds.
      At block 610 , event data including a classification of        In at least one embodiment, at block 702 , one or more
   operation for the website during the timeperiod is generated . interactions with an electronic document rendered for a
   The event data for the timeperiod based on the operation of 20 website are monitored . Interactionsmay be monitored using
   the first electronic document that is monitored and based on techniques disclosed herein . One or more interactions may
   the operation of the second electronic document that is be detected based on monitoring . Atblock 704 , a threshold
   monitored . The event data may include interaction informa for interaction with the website ( e.g., a first threshold ) is
   tion , session information , and location of each of the assessed to determine whether the threshold is satisfied
   electronic document(s ) monitored during the time period . 25 based on the one or more detected interactions. The thresh
   For example , the event data includes first information about old for interaction with the website may be based on a
   the operation of the first electronic document monitored for measure of one or more interactions ( e.g., one or more
   the website and second information about the operation of mouse clicks) with the electronic document. For example ,
   the second electronic document monitored for the website . the threshold may be defined for monitoring rage clicking
    The event data may be useful for a server computer hosting 30 interaction with a document on the basis ofmultiple inter
   a website to assess and /or possibly alter operation of the actions with a document.
   website and /or inform users .                                    Detecting one or more interactions with a documentmay
      Generating the event data may include generating a include determining that the one or more interactions cor
   classification for operation of the website . As described in respond to one or more inputs to an element presented for
   this disclosure ,themonitoring of operation of documents for 35 the document. A threshold of interaction with the website
   a website and the threshold (s) that are satisfied can be may be based on either or both of the interactions or the
   assessed with respect to possible issues with operation of a actual data input. The input(s) may be processed to deter
   website. A classification may be defined based on one or mine whether it includes user- defined data . User -defined
   more thresholds that are satisfied during a time period . data may correspond to information that is not permitted or
   Examples of classifications are described with reference to 40 indicative of frustration (e.g., profanity ) for interaction with
   Section II “ Techniques for Detecting Events Related to a document .
   Interaction with and / or Operation of a Website .” For            In at least one embodiment, atblock 706 , operation for an
   example, a threshold may be defined for one type of inter       electronic document rendered for the website is monitored .
   action that is satisfied based on monitoring operation of The electronic documentmay be different or identical to the
   electronic documents accessed for a website by different 45 electronic document for which one or more interactions are
    client devices .                                               detected . At block 708 , a threshold ( e.g., a second threshold )
       At block 612 , the event data is sent to a computer system  for operation of the website is assessed to determine whether
   (e.g., a server computer), such as computer system 140. The the threshold is satisfied based on the operation monitored
   computer system may be associated with an operator of a for the electronic document.
   website which is monitored . The event data may be used by 50 Monitoring operation for one or more electronic docu
    the computer system to adjust operation of the website by ments rendered for a website may include monitoring those
   the computer system . Information in the event data may be documents for a change in a document objectmodel (DOM )
    displayed at the computer system to provide an indication as object of the website . The document(s ) may be structured
    to the operation of a website. In some embodiments , the based on the DOM object . Monitoring operation may
   operation of the website, or specific documents rendered for 55 include detecting, based on the one or more interactions, a
   the website may be altered to address issues based on change in a document object model (DOM ) object of the
   satisfying a threshold . The website may provide information website. The website may be structured based on the DOM
   in the event data and/or communicate the information to object. In this example , interactions with and operations of
   client devices to inform users about operation of the website . a website are monitored together as they related to each
     Now turning to FIG . 7, a flowchart 700 of techniques for 60 other. A threshold for operation of a website may be related
   determining events based on operation of one or more to and /or based on a DOM change. For example , a threshold
   documents of a website is illustrated according to some may be defined based on one or more of a type of change to
   embodiments . In some instances, an electronic document for a DOM object, a frequency of changes, other types of
   a website may encounter an issue with its operation that can changes , or combinations thereof. The second threshold may
   be detected on the basis of different interactions with and/or 65 be related to a DOM change . Determining whether the
   operation of the website. Individually , each interaction with second threshold for operation of the website is satisfied
   and /or different operation of a document of a website may         based on the operation monitored for the electronic docu
                                                             Exhibit A
                                                                27
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 29 of 85 Page ID #:312


                                                      US 10,656,984 B2
                                23                                                                 24
   mentmay include determining whether the detected change tions of the same type may be detected .Multiple interactions
   in the DOM object satisfies the DOM change of the second with the same element may be monitored to determine
   threshold .                                                         whether an issue exists with operation of the element and /or
       At block 710 , a time period in which one or more loading of another electronic document based on interaction
   thresholds are satisfied is assessed . For example, based on 5 with the same element. For example, a first interaction with
   determining that a threshold at block 704 and a threshold at an element of a first electronic document of a website may
   block 708 are satisfied , a time period is determined for when be detected . The first interaction may initiate a first request
   both thresholds are satisfied . As discussed above , a computer for a second electronic document. In this example , a second
   system hosting a website may be interested in detecting an interaction with the same element of the first electronic
   issue withto monitor
   desirable      operationmultiple
                             of the thresholds
                                    website such
                                               , onethat  it may be 10 document may be detected . The second interaction may
                                                      for interaction
   with the website and another for operation of the website . initiate The
                                                                                 a second request for the second electronic document.
                                                                            interactions  and the requests may be detected during the
   Identifying a time period when both thresholds are satisfied
   may be indicative of a potential issue with the website , or time period during which the threshold is satisfied based on
   more specifically with a document provided for the website . 15 atedthe detected    interactions. The second requestmay be initi
                                                                             in response to the second electronic document notbeing
       In at least one embodiment, monitoring the operation for
    an electronic document comprises determining an amountof received for the first request during the time period .
   requests to load the electronic document for the website . The        Monitoring operation of a website for a document may
   second threshold may include a threshold amount of include monitoring one or more requests related to the
   requests to load one or more electronic documents of the 20 document that is communicated from a device at which the
   website . This technique may be implemented to monitor document is accessed . The document may be accessed at a
   operation of a website based on reload requests to access a device from a computer system that hosts the website.
   document. A measure of requests to load a document may Monitoring operation of a website for a document may
   contribute or in itself be identified as a frustration event       include identifying each response by a computer system to
   affecting operation of a website. In some embodiments , 25  which the request (s) were communicated . A second thresh
   operation of and interaction with a website may be importantold for monitoring operation of a document may include a
   to monitor collectively for all or a portion of a website   response threshold for communication with the computer
   involved in a process of commerce ( e.g., a checkout pro    system that hosts the website . Determining whether the
   cess ). A process of commercemay be critical for an operatorsecond threshold is satisfied includes determining whether
   of a website such that frustration events detected may impact 30
                                                               the response threshold is satisfied upon receiving the
   commerce for the operator. For example , monitoring the     response from the computer system that hosts the website .
   operation for the electronic document may include deter        At block 710 , event data may be generated for a time
   mining whether the electronic document is associated with period based on the interaction (s ) and /or operations of
   a process of commerce facilitated by the website . Monitor document(s ) that are monitored . For example , event data
   ing the operation for an electronic document may include 35 may be generated based on operation of a document that is
   determining that the document is in a set of documents part monitored at block 706 and based on one or more interac
   of a process of commerce . Processing may be performed to tions that are detected at block 702 .
   determine whether the document(s ) are part of a checkout       In at least one embodiment, the event data includes
   process or some other process involved with commerce information (e.g. , first information ) about one or more
   through the website . The amount of requests may be deter- 40 interactions that are detected. The event data may be gen
   mined to assess whether the document(s ) are being rendered erated to include the information . Flowchart 700 may
    and / or operation for the document(s) is being performed for     include determining interaction information about the one or
   a checkout process based          on   interaction with the        more detected interactions with the electronic document .
   document(s ).                                                      The one or more interactions may be with an interactive
      In at least one embodiment, detecting the one or more 45 element of the electronic document. The interaction infor
   interactions with an electronic document (e.g. , a first elec mation may indicate a location of the one or more detected
   tronic document) comprises detecting a plurality of interac       interactions on a display of the electronic document. The
   tions with an interactive element of the electronic document . interaction information may include a location or a position
    The interactive element being configured , upon the interac (e.g., coordinates ) and /or a number of selections correspond
   tion , initiates a request for a different electronic document 50 ing to input to a graphical user interface (GUI) the one or
   (e.g., a second electronic document). Monitoring the opera more interactions that are detected with a document. The
   tion for the first electronic document comprises determining interaction information may be based on the user -defined
   whether display of the first electronic document has changed data. For example, the interaction information may include
   to render the second electronic document based on the              the information that was input into an elementrendered with
   plurality of interactions. By implementing this technique 55 the document. Techniques for determining the interaction
   where interactions in one document can be monitored along information are disclosed with reference to Section II " Tech
   with operations for rendering a second document, the opera         niques for Detecting Events Related to Interaction with
   tion of the website can be assessed with respect to the ability and /or Operation of a Website .” The interaction information
   of the second document to be rendered based on interaction may be included in the first information of the event data .
   with the first document. The techniques implemented in 60 In at least one embodiment, the event data includes
   flowchart 700 may enable a classification to be determined information (e.g., second information ) about operation of a
   whether these interactions whether the interactions and        website , or one or more documents of the website , that are
   operation are a frustration event.                            monitored . Flowchart 700 may include determining second
      In some embodiments , multiple different types of inter information .Second information may include information in
   actions may be monitored and detected . A threshold may be 65 the one or more requests that are monitored . Second infor
   defined based on one or a combination of interactions, which mation may include information about detected errors in
   could be of different types of interactions. Multiple interac  execution of an instance of instructions. Second information
                                                             Exhibit A
                                                                28
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 30 of 85 Page ID #:313


                                                       US 10,656,984 B2
                                 25                                                                   26
   may include information about errors that are detected from multiple scales , each of the scales corresponding to each of
   or based on interactions that are detected .                    the values computed . The classification may be defined
      In at least one embodiment, the event data includes based on one or more thresholds which are defined by the
    information identifying a location of an electronic document values, of which the combination dictates the classification .
   for which interactions are detected and /or operation is 5 In some embodiments , monitoring interaction and moni
   monitored . Flowchart 700 may include identification a loca toring operation of a website may be dependent on each
   tion of an electronic document that is monitored for opera other. For example, one or more interactions are detected
   tion and that is monitored to detect interactions. The location with the electronic document of a website . The interactions
   may be identified based on the source from which a docu may initiate execution of an instance of a set of instructions
   ment was obtained . For example , the location may be 10 ( e.g., embedded code) for the document. Monitoring opera
   identified as the uniform resource information (URI) ( e.g., a tion of the website for the electronic documentmay include
   uniform resource locator (URL )) for the document. The detecting           an error with the execution of the instance of the
   location information may be included in the first information set of instructions   in response to the interaction (s ). The first
   of the event data .
      In at least one embodiment, the event data includes 15        threshold for the detected interactionsmay be a frequency of
   session information for the one ormore detected interactions the interactions, and the second threshold may be a duration
   with the website. Flowchart 700 may include determining               of time between the interaction (s ) and detection of one or
   session information for accessing the website . The session           more errors with execution of the instance of the set of
   information may be determined for the time period during              instructions . Flowchart 700 may include detecting data
   which threshold ( s) are satisfied .                               20 about the interaction with the electronic document. The
     Generating event data may include determining a classi              information included in the event data may include the data
   fication of operation for a website based on monitoring the           detected about the one or more detected interactions. Event
   operation of the website and /or detecting one or more                data may include error information about the detected errors .
   interaction (s) with document(s) of the website. Flowchart              At block 712 , event data generated at block 710 is sent to
   700 may include computing a value (e.g., a first value) based 25 a computer system (e.g., a server computer). The computer
   on applying a weight (e.g., a firstweight) to a measure of the        system may be associated with an operator of a website
   one or more interactions detected in the time period . The            which is monitored . The event data may be used by the
   measure of the one or more interactions may be a count of computer system to adjust operation of the website by the
    the total number of interactions or specific types of interac  computer system . Information in the event data may be
    tions. The weight may be based on the significance given to 30 displayed at the computer system to provide an indication as
    the interactions with respect to the type of event to be to the operation of a website . In some embodiments , the
    detected . The value may be an aggregate of the different operation of the website , or specific documents rendered for
   measures of types of interactions, each being weighted . The the website may be altered to address issues based on
   value may be an average measure or a total measure of the satisfying a threshold . The website may provide information
   interactions.                                                      35 in the event data and /or communicate the information to
       Flowchart 700 may include computing a value (e.g. , a             client devices to inform users about operation of the website .
   second value) based on applying a weight (e.g., a second                 IV . General Computer System
   weight) to a measure of operation monitored for the elec                 Any of the computer systems mentioned herein may
   tronic document. Depending on the operation being moni                utilize any suitable number of subsystems. Examples of such
   tored , the measure may be representative of a number of 40           subsystems are shown in FIG . 8 in computer apparatus 10 .
   occurrence of the operation being monitored .Multiple mea             In some embodiments, a computer system includes a single
   sures, each with a respective weight, may be considered for           computer apparatus, where the subsystems can be the com
   the value for operation of a website . The weight may be              ponents of the computer apparatus. In other embodiments, a
   based on the significance given to the operations with                computer system can include multiple computer appara
   respect to the type of event to be detected . The valuemay be 45      tuses , each being a subsystem , with internal components . A
    an aggregate of the different measures of types of operations        computer system can include desktop and laptop computers,
   that are monitored , each being weighted . The value may be           tablets, mobile phones and other mobile devices .
    an average measure or a total measure of the operations .               The subsystems shown in FIG . 8 are interconnected via a
   Flowchart 700 may include determining a classification for            system bus 75. Additional subsystems such as a printer 74 ,
   operation of a website , or specifically classification ofone or 50   keyboard 78 , storage device (s ) 79 , monitor 76 , which is
   more documents of the website based on the value (s)                  coupled to display adapter 82 , and others are shown. Periph
   computed based on the measure of the operations that are              erals and input/output (1/0 ) devices, which couple to I/O
   monitored .                                                           controller 71 , can be connected to the computer system by
      Flowchart 700 may include determining a classification of          any number of means known in the art such as input/output
    operation of a website , or specifically one or more docu- 55 (I/O ) port 77 (e.g., USB , FireWire® ). For example , I/O port
   ments of a website based on one or more of the values that            77 or external interface 81 (e.g. Ethernet, Wi-Fi, etc.) can be
   are computed according to the measure (s ) of the operation of        used to connect computer system 10 to a wide area network
   and/or interaction with the website. The classification may           such as the Internet, a mouse input device , or a scanner. The
   be based on the values in combination . The classification            interconnection via system bus 75 allows the central pro
   may be based on a scale of values, which represent different 60       ?essor 73 to communicate with each subsystem and to
   classifications on status of operation of a website . The             control the execution of instructions from system memory
   classification may be indicative of or used to determine              72 or the storage device (s) 79 (e.g., a fixed disk , such as a
   whether the operation of and /or interaction with the website         hard drive or optical disk ), as well as the exchange of
    is a frustration event. Severity of frustration can be assessed      information between subsystems. The system memory 72
   based on the classification which is determined considering 65 and/or the storage device(s) 79 may embody a computer
   different weights for the values used to compute those                readable medium . Another subsystem is a data collection
   values . The classification may be based on assessment using          device 85 , such as a camera ,microphone, accelerometer, and
                                                               Exhibit A
                                                                  29
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 31 of 85 Page ID #:314


                                                       US 10,656,984 B2
                                 27                                                                     28
   the like . Any of the data mentioned herein can be output portions of other steps from other methods. In addition , all
   from one component to another component and can be or portions of a step may be optional. Additionally, any of
   output to the user.                                                    the steps of any of the methods can be performed with
      A computer system can include a plurality of the same modules , circuits, or other means for performing these steps.
   components or subsystems, e.g., connected together by 5 The features and advantages described in the detailed
   external interface 81 or by an internal interface . In some description are not all inclusive and , in particular, many
   embodiments, computer systems, subsystem , or apparatuses additional features and advantages will be apparent to one of
   can communicate over a network . In such instances , one ordinary skill in the art in view of the drawings, detailed
   computer can be considered a client and another computer a description , and claims. Moreover , it should be noted that
   server, where each can be part of a same computer system . 10 the language used in the detailed description has been
    A client and a server can each include multiple systems, principally selected for readability and instructional pur
   subsystems, or components .                                            poses , and may not have been selected to delineate or
      It should be understood that any of the embodiments of circumscribe the inventive subject matter.
   the present disclosure can be implemented in the form of                 Note that in this description , references to “ one embodi
   control logic using hardware (e.g. an application specific 15 ment,” “ an embodiment” or “ some embodiments ” mean that
   integrated circuit or field programmable gate array ) and /or the feature being referred to is included in at least one
   using computer software with a generally programmable embodiment of the present disclosure . Further, separate
   processor in a modular or integrated manner . As used herein , references to " one embodiment” or “ some embodiments ” in
   a processor includes a single-core processor , multi-core this description do not necessarily refer to the same embodi
   processor on a same integrated chip, or multiple processing 20 ment(s); however, neither are such embodiments mutually
   units on a single circuit board or networked . Based on the exclusive , unless so stated and except as will be readily
   disclosure and teachings provided herein , a person of ordi apparent to those skilled in the art. Thus , the present
   nary skill in the art will know and appreciate other ways disclosure can include any variety of combinations and /or
   and /or methods to implement embodiments of the present integrations of the embodiments described herein . However,
   disclosure using hardware and a combination of hardware 25 other embodiments of the present disclosure may be directed
   and software .                                                         to specific embodiments relating to each individual aspect,
      Any of the software components or functions described in or specific combinations of these individual aspects.
   this application may be implemented as software code to be               Upon reading this detailed description, those of skill in the
   executed by a processor using any suitable computer lan                art will appreciate still additional alternative structural and
   guage such as, for example , Java , C , C ++ , C # , Objective -C , 30 functional designs for a system andmethod for compact data
   Swift , or scripting language such as Perl or Python using, for storage of network traffic and efficient search through the
   example , conventional , functional, and/or object -oriented disclosed principles of the present disclosure. Thus, while
   techniques. The software code may be stored as a series of particular embodiments and applications of the present
   instructions or commands on a computer readable medium       disclosure have been illustrated and described , it is to be
   for storage and /or transmission , suitable media include 35 understood that the present disclosure is not limited to the
   random access memory (RAM ), a read only memory precise construction and components disclosed herein and
   (ROM ), a magnetic medium such as a hard -drive or a floppy          that various modifications , changes and variations which
   disk , or an optical medium such as a compact disk (CD ) or          will be apparent to those skilled in the artmay be made in
   DVD (digital versatile disk ), flash memory, and the like . The      the arrangement, operation and details of the method and
   computer readable medium may be any combination of such 40           apparatus of the present disclosure disclosed herein without
   storage or transmission devices .                                    departing from the spirit and scope of the present disclosure
      Such programs may also be encoded and transmitted                 as defined in the appended claims.
   using carrier signals adapted for transmission via wired ,              A recitation of “ a ” , “ an ” or “ the” is intended to mean “ one
   optical, and /or wireless networks conforming to a variety of        or more” unless specifically indicated to the contrary . The
   protocols, including the Internet . As such , a computer read- 45    use of “ or” is intended to mean an “ inclusive or,” and not an
   able medium according to an embodiment of the present                “ exclusive or” unless specifically indicated to the contrary .
   disclosure may be created using a data signal encoded with              All patents, patent applications, publications, and descrip
   such programs. Computer readable media encoded with the              tionsmentioned herein are incorporated by reference in their
   program code may be packaged with a compatible device or             entirety for all purposes. None is admitted to be prior art .
   provided separately from other devices (e.g., via Internet 50           What is claimed is :
   download ). Any such computer readable medium may reside                1. A computer-implemented method comprising:
   on or within a single computer product (e.g. a hard drive , a           receiving, by an event detection system , interaction data
   CD , or an entire computer system ), and may be present on                 from a detection agent executing on a client device , the
   or within different computer products within a system or                   interaction data corresponding to one or more user
   network . A computer system may include a monitor, printer, 55            interactions detected with an electronic document ren
   or other suitable display for providing any of the results                dered on a website ;
   mentioned herein to a user.                                             determining , by the event detection system ,whether a first
      Any of the methods described herein may be totally or                  threshold for interaction with the website is satisfied
   partially performed with a computer system including one or               based on the one or more user interactions detected
   more processors , which can be configured to perform the 60      with the electronic document ;
   steps . Thus , embodiments can be directed to computer         monitoring, by the event detection system , communica
   systems configured to perform the steps of any of the            tions between the client device and a web server
   methods described herein , potentially with different compo       providing web content to the client device , the com
   nents performing a respective steps or a respective group of     munications corresponding to the operation of the
    steps. Although presented as numbered steps, steps ofmeth- 65   website on the client device , wherein monitoring the
   ods herein can be performed at a same time or in a different               communicationsbetween the client device and the web
   order. Additionally, portions of these steps may be used with              server corresponding to the operation of the website
                                                               Exhibit A
                                                                  30
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 32 of 85 Page ID #:315


                                                     US 10,656,984 B2
                                 29                                                                    30
        includes detecting a change in a document object model           document in response to the second electronic document not
        (DOM ) object of the website , wherein the electronic            being received for the first request during the time period .
        document is structured based on the DOM object of the               7. The computer -implemented method of claim 1 ,
        website ;                                                        wherein the one or more user interactions corresponds to an
      determining, by the event detection system , whether a 5            input to an element of the electronic document;
        second threshold for operation of the website is satis              wherein the method further comprises:
        fied based on the monitored communications between                  determining that the input includes a user- defined data ,
        the client device and the web server, wherein the                     wherein the generated event data is based on the
         second threshold is related to a DOM change , and                     user -defined data .
        wherein determining whether the second threshold for        10      8. The computer -implemented method of claim 1,
         operation of the website is satisfied based on the              wherein monitoring the communications between the client
        monitored communications includes determining                    device and the web server corresponding to the operation of
        whether the detected change in the DOM object satis              the website comprises:
         fies the second threshold ; and
                                                                           monitoring one or more requests that are related to the
                                                                    15        electronic document and that were communicated from
      in response to determining that the first threshold is                  the client device to the web server that hosts the
         satisfied during a time period and that the second                   website ;
        threshold is satisfied during the time period :                     identifying a response received from the web server based
     (a ) generating , by the event detection system , event data             on monitoring the one or more requests ;
         for the time period based on the one or more user 20 wherein the second threshold includes a response thresh
        interactions with the electronic document during the             old for communication with the web server , and
        time period and the monitored communications                    wherein determining whether the second threshold is
        between the client device and the web server during the          satisfied includes determining, based on the response ,
        time period ; and                                               whether the response threshold is satisfied upon receiv
     (b ) sending , by the event detection system , to a server 25       ing the response from the web server.
         computer associated with an operator of the website ,        9. The computer -implemented method of claim 8 , further
         the event data .                                           comprising :
     2. The computer - implemented method of claim 1,                 determining information in the one or more requests that
   wherein generating the event data comprises:                         are monitored , wherein the generated event data
     computing a first value based on applying a first weight to 30     includes the information .
        a measure of the one or more user interactions detected       10. The computer - implemented method of claim 1,
        with the electronic document during the time period ; wherein the one or more detected user interactions with the
     computing a second value based on applying a second electronic document includes a first interaction initiating
        weight to a measure of one or more communications execution of an instance of a set of instructions;
        between the client device and a web server correspond- 35 wherein monitoring communications between the client
         ing to the operation of the website during the time             device and the web server corresponding to the opera
        period ; and                                                    tion of the website comprises: detecting an error with
     determining a classification of the operation for the web          the execution of the instance of the set of instructions
        site based on the first value and the second value .                  in response to the first interaction ; and
      3. The computer - implemented method of claim 1, 40                  wherein the second threshold is a duration of time
   wherein monitoring communications between the client                      between the first interaction and detection of the error
   device and a web server corresponding to the operation of            with the execution of the instance of the set of instruc
   the website comprises:                                               tions.
      identifying a source location of the electronic document;       11. The computer- implemented method of claim 10 , fur
        and                                                     45 ther comprising:
      determining session information for accessing the website      detecting data about the first interaction with the elec
        by the client device .                                                tronic document, wherein generation of the event data
      4. The computer -implemented method of claim 1,                         includes the detected data about the first interaction and
   wherein the one or more detected user interactions include                 includes error information about the detected error.
   one or more user interactions with an interactive element of 50 12. The computer- implemented method of claim 1 ,
   the electronic document, and wherein the generation of the wherein monitoring communications between the client
   event data is based on a location of the one ormore detected device and the web server corresponding to the operation of
   user interactions on a display of the electronic document.     the website comprises determining an amount of requests to
     5. The computer-implemented method of claim 1 , load the electronic document for the website , and wherein
   wherein the first threshold for interaction with the web site 55 the second threshold includes a threshold amount of requests
   is based on a measure of one or more user interactions with      to load one or more electronic documents of the website .
   the electronic document.                                            13. The computer- implemented method of claim 1 ,
     6. The computer- implemented method of claim 1 , wherein the event detection system is implemented at the
   wherein the electronic document is a first electronic docu       client device.
   ment, wherein the one or more detected user interactions 60 14. A system , comprising :
   with the electronic document includes a first user interaction      one or more processors ; and
   with an element of the first electronic document during the         a memory accessible to the one or more processors, the
   time period and a second user interaction with the element            memory comprising instructions that, when executed
   during the time period, wherein the first user interaction             by the one or more processors, cause the one or more
   initiates a first request for a second electronic document of 65       processors to :
   the website identified , and wherein the second user interac           receive interaction data from a detection agent execut
   tion initiates a second request for the second electronic                ing on a client device , the interaction data corre
                                                             Exhibit A
                                                                31
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 33 of 85 Page ID #:316


                                                    US 10,656,984 B2
                                31                                                               32
          sponding to one or more user interactions detected           determining session information for accessing the website
         with an electronic document rendered on a website ;             by the client device .
       determine whether a first threshold for interaction with        16. The system of claim 14 , wherein the one or more
         the website is satisfied based on the one or more           detected user interactions include one or more user interac
          detected user interactions ;                            5 tions with an interactive element of the electronic document,
       monitor communications between the client device and          and wherein the generation of the event data is based on a
          a web server providing web content to the client           location of the one or more detected user interactions on a
         device , the communications corresponding to the           display of the electronic document.
         operation of the website on the client device,                17. The system of claim 14 , wherein monitoring the
         wherein monitoring the communications between 10            communications between the client device and the web
         the client device and the web server corresponding to      server corresponding to the operation of the website com
         the operation of the website includes detecting a          prises:
         change in a document object model (DOM ) object of           monitoring one or more requests that are related to the
         the website , wherein the electronic document is                electronic document and that were communicated from
         structured based on the DOM object of the website ; 15          the client device to the web server that hosts the
       determine whether a second threshold for operation of             website ; and
         the website is satisfied based on the monitored
         communications between the client device and the         identifying a response received from the web server based
         web server, wherein the second threshold is related         on monitoring the one or more requests ,
          to a DOM change, and wherein determining whether 20 whereinold
                                                                             the second threshold includes a response thresh
                                                                           for   communication with the web server , and
          the second threshold for operation of the website is       wherein    determining   whether the second threshold is
          satisfied based on the monitored communications            satisfied  includes   determining   , based on the response,
          includes determining whether the detected change in        whether the response threshold is satisfied upon receiv
          the DOM object satisfies the second threshold ; and
       in response to determining that the first threshold is 25 18.ingThethesystem
                                                                               response from the web server .
                                                                                       of claim 14 , wherein the one or more
          satisfied during a time period and that the second detected user interactions         with the electronic document
          threshold is satisfied during the time period :       includes a  first interaction initiating  execution of an instance
          (a ) generate event data for the time period based on of a set of instructions;
             the one or more detected user interactions and the
             monitored communications between the client 30            wherein monitoring communications between the client
             device and the web server during the time period;           device and the web server corresponding to the opera
             and                                                         tion of the website comprises: detecting an error with
          (b ) send , a server computer associated with an               the execution of the instance of the set of instructions
              operator of the website , the event data .                  in response to the first interaction ; and
                                                                       wherein the second threshold is a duration of time
      15. The system of claim 14 , wherein monitoring commu- 35          between the first interaction and detection of the error
   nications between the client device and a web server corre            with the execution of the instance of the set of instruc
   sponding to the operation of the website comprises:                   tions.
      identifying a source location of the electronic document;
       and




                                                           Exhibit A
                                                              32
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 34 of 85 Page ID #:317




                              Exhibit B
 Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 35 of 85 Page ID #:318




Document title: FAQ - Quantum Metric
Capture URL: http://web.archive.org/web/20201030012845/https://www.quantummetric.com/faq/
Capture timestamp (UTC): Mon, 08 Feb 2021 19:05:26 GMT                                      Page 1 of 4




                                                                       Exhibit B
                                                                          33
 Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 36 of 85 Page ID #:319




Document title: FAQ - Quantum Metric
Capture URL: http://web.archive.org/web/20201030012845/https://www.quantummetric.com/faq/
Capture timestamp (UTC): Mon, 08 Feb 2021 19:05:26 GMT                                      Page 2 of 4




                                                                       Exhibit B
                                                                          34
 Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 37 of 85 Page ID #:320




Document title: FAQ - Quantum Metric
Capture URL: http://web.archive.org/web/20201030012845/https://www.quantummetric.com/faq/
Capture timestamp (UTC): Mon, 08 Feb 2021 19:05:26 GMT                                      Page 3 of 4




                                                                       Exhibit B
                                                                          35
 Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 38 of 85 Page ID #:321




Document title: FAQ - Quantum Metric
Capture URL: http://web.archive.org/web/20201030012845/https://www.quantummetric.com/faq/
Capture timestamp (UTC): Mon, 08 Feb 2021 19:05:26 GMT                                      Page 4 of 4




                                                                       Exhibit B
                                                                          36
 Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 39 of 85 Page ID #:322




Document title: Data Privacy and Security - Quantum Metric
Capture URL: https://web.archive.org/web/20201020065045/https://www.quantummetric.com/data-privacy-and-security/
Capture timestamp (UTC): Mon, 08 Feb 2021 19:56:54 GMT                                                             Page 1 of 5




                                                                        Exhibit B
                                                                           37
 Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 40 of 85 Page ID #:323




Document title: Data Privacy and Security - Quantum Metric
Capture URL: https://web.archive.org/web/20201020065045/https://www.quantummetric.com/data-privacy-and-security/
Capture timestamp (UTC): Mon, 08 Feb 2021 19:56:54 GMT                                                             Page 2 of 5




                                                                        Exhibit B
                                                                           38
 Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 41 of 85 Page ID #:324




Document title: Data Privacy and Security - Quantum Metric
Capture URL: https://web.archive.org/web/20201020065045/https://www.quantummetric.com/data-privacy-and-security/
Capture timestamp (UTC): Mon, 08 Feb 2021 19:56:54 GMT                                                             Page 3 of 5




                                                                        Exhibit B
                                                                           39
 Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 42 of 85 Page ID #:325




Document title: Data Privacy and Security - Quantum Metric
Capture URL: https://web.archive.org/web/20201020065045/https://www.quantummetric.com/data-privacy-and-security/
Capture timestamp (UTC): Mon, 08 Feb 2021 19:56:54 GMT                                                             Page 4 of 5




                                                                        Exhibit B
                                                                           40
 Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 43 of 85 Page ID #:326




Document title: Data Privacy and Security - Quantum Metric
Capture URL: https://web.archive.org/web/20201020065045/https://www.quantummetric.com/data-privacy-and-security/
Capture timestamp (UTC): Mon, 08 Feb 2021 19:56:54 GMT                                                             Page 5 of 5




                                                                        Exhibit B
                                                                           41
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 44 of 85 Page ID #:327




                             Exhibit C
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 45 of 85 Page ID #:328



                                                                                                                                                                US010146752B2

         (12) United States Patent                                                                                           ( 10 ) Patent No.: US 10 , 146 ,752 B2
              Ciabarra , Jr. et al.                                                                                          (45) Date of Patent:                                           Dec . 4 , 2018
         (54 ) ACCURATE AND EFFICIENT RECORDING                                                                         (58 ) Field of Classification Search
               OF USER EXPERIENCE , GUI CHANGES                                                                               CPC ....... .... GO6F 17 /2247 ; G06F 17 /2205; G06F
               AND USER INTERACTION EVENTS ON A                                                                                                                  17 /2211; G06F 17/30896
               REMOTE WEB DOCUMENT                                                                                                  See application file for complete search history.
         (71) Applicant: Quantum Metric, LLC , Monument,                                                                (56 )                                      References Cited
                            CO (US)                                                                                                                         U .S . PATENT DOCUMENTS
         (72 ) Inventors : Mario Luciano Ciabarra , Jr.,                                                                           5 , 765, 173              A   6 / 1998   Cane et al.
                                                                                                                                   5 ,794 ,254               A   8 / 1998   Mcclain
                           Colorado Springs, CO (US ); Yiduo                                                                       7 , 383 ,496             B2   6 /2008    Fukuda
                           Wang, Portland , OR (US)                                                                                7 ,437, 364
                                                                                                                                   7 , 565 ,423
                                                                                                                                                            B1 10 / 2008
                                                                                                                                                            B1   7 /2009
                                                                                                                                                                            Fredricksen et al.
                                                                                                                                                                            Fredricksen
         ( 73 ) Assignee : Quantum Metric, LLC , Monument,                                                                         7 ,587,398               B1 9 /2009      Fredricksen et al.
                                                                                                                                   7 ,640 , 262             B1 12 / 2009    Beaverson et al.
                            CO (US)                                                                                                7 ,657 ,517              B2    2 /2010   Brown et al .
                                                                                                                                   7 ,734 , 826             B2 6 /2010      Brown et al.
         ( * ) Notice:      Subject to any disclaimer, the term of this
                            patent is extended or adjusted under 35
                                                                                                                                   7 ,844, 580
                                                                                                                                   8 , 224 ,964
                                                                                                                                                            B2 11/ 2010
                                                                                                                                                            B1    7/ 2012
                                                                                                                                                                            Srivastava et al.
                                                                                                                                                                            Fredrickson et al.
                            U .S .C . 154 (b ) by 129 days.                                                                        8 ,423 ,616              B2 4 /2013      Pouzin et al.
                                                                                                                                                                    (Continued )
         (21) Appl. No.: 14/984,102                                                                                                                          OTHER PUBLICATIONS
         ( 22 ) Filed : Dec. 30 , 2015                                                                                  U . S . Appl. No . 15/212,569, “ Non Final Office Action ”, dated May
         (65)                Prior Publication Data                                                                     23, 2018, 37 pages.
                US 2016 /0188548 A1 Jun . 30 , 2016                                                                     Primary Examiner — Kyle R Stork
                                                                                                                        (74 ) Attorney , Agent, or Firm — Kilpatrick Townsend &
                                                                                                                        Stockton LLP
                      Related U .S. Application Data                                                                    (57)                        ABSTRACT
         (60 ) Provisional application No. 62/098, 951, filed on Dec .                                                 The present disclosure describes how to capture events (e . g .,
               31, 2014 .                                                                                              changes and user interactions) of a Web document and
                                                                                                                       combine those changes with the original DOM displayed to
         (51) Int. CI.                                                                                                 accurately and efficiently enable a replay engine to redisplay
              G06F 3 /00                (2006 .01)                                                                     the DOM , changes , and user interactions which occurred
               G06F 17 /22              ( 2006 .01)                                                                   within a user 's browser. The data collected from a client-side
               G06F 1730                ( 2006 . 01)                                                                  HTML DOM capture engine can be combined with a
         (52) U .S . CI.                                                                                              minimal amount of contextual information to a replay
               CPC .. ... GO6F 17 /2247 (2013 .01) ; G06F 17 /2205                                                     engine so as to accurately and efficiently replay a session of
                        (2013.01); G06F 17/2211 (2013.01); G06F                                                       a plurality of web documents .
                                               17/ 30896 (2013 .01)                                                                  16 Claims, 13 Drawing Sheets
                                                                                                       !09. c . in .cwson


                                                                                                 CRIMA APA rated

                                                                                                 Canlye vyen : begins
                                                                                                  ucurig ! DOM
                                                                                             changes, LS2 interactions
                                                        Cactus agert recerves DOM
                                                       modifications Occacchert
                                                                                           210
                                                         Capere den identities and
                                                         coalesces overlapping ncde
                                                               tica , 19 in Grere ,
                                                                upisaun iclo                                                         Cacher agert catures
                                                                                                                                         VS inrrach . 11
                                                         C    irc agent cr .colis ror
                                                        wärenttsues
                                                                  w                 ill
                                                        to view 35 35i!igla      de C :
                                                                 ! cglay

                                                                                            Carcleuger JSES Tru1
                                                                                             Tagucy identificdan: 03 :
                                                                                           DOV element tu identity pacio
                                                                                                          @yorit.


                                                                                                 Capture a      re strips
                                                                                                 S2,13       ititur,nation



                                                                                                    Cattle age :
                                                                                                    coalcscsos data


                                                                                                    CA !115 geM
                                                                                                         Traces de


                                                                                            Capturea       t sends data in
                                                                                                                             203
                                                                                               chunks to scrx- r-sinta
                                                                                              vace  aid shalyeserye




                                                                                          Exhibit C
                                                                                             42
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 46 of 85 Page ID #:329




                                                                    US 10 ,Page
                                                                           146 ,2752 B2

         (56 )                    References Cited                              2011/0252305 A1* 10 /2011 Tschani.............. GO6F 17715/30899
                                                                                                                                            /234
                           U . S . PATENT DOCUMENTS                             2011/0320880 A1 * 12/ 2011 Wenig ................ GO6F 11/3414
                                                                                                                                            714 /39
                 8 ,826 ,033 B1    9 /2014 Krishnaprasad et al.                 2012 / 0016882 Al     1/ 2012 Tofano
                 9 ,112 ,826 B2    8 /2015 Gero                                 2013 /0031056 A1      1/2013 Srivastava et al.
                 9 ,471 ,285 B1   10 /2016 Koohgoli et al.                      2013 /0124472 Al      5 /2013 Srivastava
                 9 ,917 ,894 B2 3 / 2018 Tripathy et al .                       2013 /0188926 A1      7 /2013 Rajagopalan
                 9 , 946 , 724 B14 / 2018 Ghosh et al.                          2013 /0238730 Al      9 / 2013 Nir et al.
              9 ,971,940 B1 5 /2018 Sbaiz et al.                                2013/0262567 A1      10 / 2013 Walker et al .
          2002/0174180 A1 11/ 2002 Brown et al.                                 2013 /0275479 Al     10 / 2013 Thadikaran et al .
          2003/0046260 AL          3 / 2003 Satyanarayanan et al.               2014 /0259157 AL      9/ 2014 Toma et al.
          2003 /0172066 AL         9 / 2003 Cooper et al.                       2014 /0379823 Al 12 / 2014 Wilsher et al.
          2004/0243936 Al 12 / 2004 Fukuda                                      2015 /0033120 AL 1 /2015 Cooke et al.
          2004 /0249793 AL 12 / 2004 Both
          2004/0267726 A112 / 2004 Beynon et al.                                2015/0134669 A1* 5/2015 Harris ............... G06F 17 /30911
          2005/ 0066037 A1* 3/ 2005 Song ................ GO6F 17 /30861                                                             707/ 741
                                                                709 /227        2015 /0181269 Al 6 /2015 Mcmillan
          2006 /0112150 Al 5/ 2006 Brown et al.                                 2015 /0207837 Al *    7/ 2015 Guerrera ................. H04L 65 /60
          2007/0130188      AL 6 / 2007    Moon et al.                                                                                      709 /203
          2007/ 0226510     A1 9 / 2007    Iglesia et al.                       2015 /0261653 AL      9 /2015 Lachambre et al.
          2007/0288533      A1 12 /2007    Srivastava et al.                    2015 / 0286511 A1* 10 /2015 Mickens ...              G06F 9 /4856
          2008/ 0033913     Al 2 / 2008    Winburn                                                                                        719 /320
          2008/0091845      Al 4 / 2008    Mills et al .                        2015 / 0356116 A1 12 / 2015 Lin et al.
          2008 /0235200     AL 9 / 2008    Washington et al.                    2016 / 0308941 A1 10 /2016 Cooley
          2009/ 0013414     A11 / 2009     Washington et al.                    2017 / 0011049 A11 /2017 Venkatesh et al.
          2009 /0177959 Al * 7/ 2009 Chakrabarti ........ GO6F 17 / 2229        2017 /0192876 A1 7 /2017 Lachambre et al.
                                                               715 /234
          2011/0252100 Al 10 /2011 Raciborski et al.                           * cited by examiner




                                                                       Exhibit C
                                                                          43
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 47 of 85 Page ID #:330




          U . S . Patent                                             Dec.4,2018 Sheet1of13
                                                                      Dec . 4 , 2018                                Sheet 1 of 13                                US 10 , 146 ,752 B2




                   100 User                                                                110 Browser
                                                                                            requests
                                101 Wes                                                                                             320 Network
                                browser                                                                                            device on web
                                                                                                                                     Server subnet
                                                                                            :..


                                                                                                                                            XXX
                                                                                                                                                                        08 398
                                                                                            googoodoogooooooooooo
                                                                                                                       111. Server                11.4 Network
                                                                                                                       responses
                                                                                                                                                     Mirror
                                                                                                  105 network                                                        130 Web servei

                                                                                                                                                                                    116

                                                              http : / www .website .com
                                                                                                                                                                   Captured server- side
                                                                                                                                                                      network traffic
                    151 Document Object
                          Model (DOM )                                                                A




               v      tutututututututututututututttttttttttttttt

                        152 Embedded
                      client- side capture
                                   agent




                                                                          150 Web
                                                                         document,
                                                                                                     .
                                                                                                     M
                                                                                                     E
                                                                                                     .
                                                                                                     C
                                                                                                          htse                      1.15 Server- side
                                                                                                                                    capture engine ;
                                                                                                                                 analysis engine , and
                                                                                                                                 web session storage
                                                                                                                                                                 Capwred cata iron client
                                                                                                                                                                    side capture agent




                                                          FIG . 1




                                                                                                    Exhibit C
                                                                                                       44
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 48 of 85 Page ID #:331




          U . S . Patent                 Dec . 4 , 2018             Sheet 2 of 13                       US 10 ,146 ,752 B2


                                                          DOM loaded in browser       200


                                                          Capture agent loaded        201




                                                        Capture agentbegins
                                                         monitoring for DOM
                                                                                      2012
                                                      changes , user interactions
                  Capture agent receives DOM
                 modifications notification event
                                                    210

                  Capture agent identifies and
                  coalesces overlapping node
                    modifications to preveni
                         duplication info
                                                    ai
                                                    211
                                                                                              Capture agent captures
                                                                                                   user interaction
                                                                                                                       220
                   Capture agent chiecks for           212
                 adjacent text nodes which will
                 be viewed as a single node on
                              replay

                                                     Capture agent uses nearest              213
                                                     unirvely identified ancestor
                                                    DOM element to identify path to
                                                                  evant.


                                                           Capture agent strips
                                                           sensitive information


                                                                                      231
                                                              Capture agent
                                                              coalesces data



                                                              Capture agent
                                                             compresses data


                                                                                    pa 233
                                                     Capture agent sends data in
                                                          chunks to server- side
                                                     storage and analysis engine

                    FIG . 2




                                                             Exhibit C
                                                                45
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 49 of 85 Page ID #:332




          U . S . Patent        Dec . 4 , 2018            Sheet 3 of 13                          US 10 , 146, 752 B2


                                                         Capture agent detects node ( s )
                                                        modification , addition , or removal




                                                                         is
                                                                   current node
                                                                  being added or
                                                                     removed


                                                                         No


                                                  321
                           Traverse to parent                      Does current
                                 node            N o.           node have unique
                                                                       id ?




                                                               Use path to the node            330
                                                             changed with a root of the financement
                                                              node with unique id to
                                                              represent unique tree
                                                                       path




                       FIG . 3A


                                                  Exhibit C
                                                     46
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 50 of 85 Page ID #:333




                atent               Dec . 4 , 2018              Sheet 4 of 13                       US 10 ,146 ,752 B2

                                      < div id = " center window " >
                                          < div id = " response" >
                 350 Original                  < span > Your application status is < /span >
                  document                     < span style = " color: blue " > pending < /span >




                360 Document
               after modification     < div id = " center window " >
                                         < div id = " response >>
                                              < span > Your application status is : < /span >
                                               < span style= " color: blue " > approveo </span >
                                         < / div >




               FIG . 3B



                                                        Exhibit C
                                                           47
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 51 of 85 Page ID #:334




          U . S . Patent           Dec . 4 , 2018                 Sheet 5 of 13           US 10 ,146 ,752 B2

                                                                 1400
                               A counter is set to zero




                            Current node is set to the first
                                                                   410
                           child of the target node's parent
                                         node




                                       Is target                                   Node index is
                                         node                   annnnnnnnnn Yes   value of counter


                                          NO


                                                          421
                                      Increment
                                   counter by one




                   FIG . 4A



                                                          Exhibit C
                                                             48
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 52 of 85 Page ID #:335




          U . S . Patent           Dec . 4 , 2018                 Sheet 6 of 13           US 10 ,146 ,752 B2

                                                                  1 450
                               Acourter is set to zero




                                                                 - 460
                            Current node is set to the first
                           child of the target node 's parent
                                         node




                                                                                                     180

                                                                                   Node index is
                                    is target node                                value of counter




                                                          471.
                                        Is node
                                     same type as
                                      target node


                                           OS


                                                           472

                                     Increment
                                   counter by one




                      FIG . 4B
                   3.0 0




                                                         Exhibit C
                                                            49
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 53 of 85 Page ID #:336




          U . S . Patent                 Dec . 4 , 2018          Sheet 7 of 13                      US 10 , 146 ,752 B2


                   Capture agent receives DOM
                    modifications notfication



                                                      510 .

                         Does notification
                          contains multiple
                            modifications
                                                                                     NO
                                  Yes

                       Create list ofmodified
                      rodes and list of nodes
                     that has had a child added
                         or a child removed           520


                      Begin iterating list of
                         modified nodes               530
                                                                                                     YC




                             ancastor of the
                     currentmodified node is in                           Prepare data to capture
                    the list of parent nodes with a                         currentmodification
                            child added or
                                removed               540                                                 550


                                 Yes


                         Ignore duplicate                                        Has more
                           modification                                     iterations ofmodified
                                                                                   rode list
                                                      560                                           570




                FIG . 5A


                                                              Exhibit C
                                                                 50
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 54 of 85 Page ID #:337




                     atent            Dec . 4 , 2018                 Sheet 8 of 13                          US 10 , 146 ,752 B2

                                     < div id = " center _window " >
                                        < div id = "response" >
                 580 Original                < span > Your application status is :< /span >
                  document                      < span style = " color: blue" >pending < / span >
                                        < / div
                                     < /div >




            590 Document afte ? cm
               modifications         < div id = " cente ? window " >
                                        < div id = " response" >
                                             < span > Your application status is : < /span >
                                             < span style = " color: blue" >
                                                    < span >Error - Please select from the following options :
                                                                  < li > < a href= " # " > Followup Call < / a > < / li>
                                                                  < li < a href " # " > Send letter in maikla cli >
                                                     </span >
                                                < span >
                                         < div >
                                     < /div >




             FIG . 5B



                                                              Exhibit C
                                                                 51
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 55 of 85 Page ID #:338




          U . S . Patent              Dec . 4 , 2018                           Sheet 9 of 13         US 10 , 146 ,752 B2



                                                      600
                    Capture agent detects
                    text node modification



                                              namunnen 610
                         Does node
                       have sibling text           HHHHHHHHHHHHHHHHHHHHHHHHHHHHHHH

                           nodes




                              Yes



                                                                                                       wwwwwwwwwww

                                                620                                                        Serialize the
                     Find the beginning of                                                            modification for the
                        the contiguous                                                               position and text of the
                           sequence                                                                      target text rode




                                                630                                            640
                      Concatenate all the                         Serialize the modification
                     text in the contiguous                             for the position
                           sequence                                determined and the text.
                                                                              determined




             FIG . 6A




                                                                  Exhibit C
                                                                     52
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 56 of 85 Page ID #:339




      ane ---- ---
          U . S . Patent




               650 Original
                 document
                                            Dec . 4 , 2018




                                     < div id = " center window " >
                                         < div id = " response " >>
                                              Your application status is :

                                           div >
                                                                               Sheet 10 of 13




                                                < span style = " color: blue" >pending< /span >   ...
                                                                                                        .
                                                                                                            ... . .
                                                                                                                      ...
                                                                                                                            ..
                                                                                                                                 US 10 , 146 ,752 B2




                                                                                                                                        1st Text Node

                                                                                                                                    • * . Span Node
                                     < /div >
                                                                                                                                    . . . Last TextNode




              670 Document
             after nocification      < div id = " center window "
                                          divid - response " >
                                                Your application status is :
                                                complete




                                  FIG . 6B




                                                                    Exhibit C
                                                                       53
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 57 of 85 Page ID #:340




          U . S . Patent               Dec. 4 , 2018                           Sheet 11 of 13                      US 10 , 146 ,752 B2



                           4 Couriter is set to zero




                        Current node is set to the first
                       child of the target node's parent




                                                       720                                                                            V20
                                      is taiget                                                                     Node incex is
                                       node                                                  YES                   value of counter



                                                       721                                                   722
                                                                                              Is node
                                  is current node         - -- Yes                         Previous to the
                                     a textrods                                            currentnode a
                                                                                             Text node




                                                       723
                                    Increment
                            Lin   counter by one
                                                       HHHHHHHHHHHHHHHHHHHHHBBBBBBBBBBBB      - -




                       ananana Yesu




                   FIG . 7




                                                                  Exhibit C
                                                                     54
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 58 of 85 Page ID #:341




          U . S . Patent                    Dec . 4 , 2018               Sheet 12 of 13                      US 10 , 146 ,752 B2



                Capture agent detects
                text node modification



                                       210
                     modification
                     between two
                     adjacent text
                        nodes

                          Yes

               Find the beginning of the
                contiguous sequence of
                text nodes that contains
                the text rode preceding
                       the addition


                                              830)
                Concatenate the text of
               the contiguous sequence
                     of lexi nodes




               Serialize the modification     840          Concatenate the text of the             850
                    for the position                 { contiguous sequence of text nodes
                determined and the text      mewww     starting with the text node following
                      determined                                    the addition



                                                      Serialize a node addition for a text     o            Serialize a node        870
                                                     rode at the position of the text'node               addition for the node to
                                                      following the addition with the text                      be added
                                                                   determined




             FIG . 8




                                                                 Exhibit C
                                                                    55
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 59 of 85 Page ID #:342




          U . S . Patent                          Dec . 4 , 2018           Sheet 13 of 13                        US 10 , 146 ,752 B2




                           CDolaectiaon Device                       EXTRALINTERFAC
                           PRINTER    74
                                                                     STORAGE   S
                                                                               (
                                                                               DEVICE
                                                                               )
                                                                                        79

                                                                                             tut
                                                                                                       .
                                                                                                       FIG
                                                                                                       9




                           CENTRALPROCES         73
                                                                       KEYBOARD   78
                                                                                                   e
                                                                                                   w




                            SY TEM EMORY         72
                                                                     VOPORT



                                       CONTRLE                        DISPLAY DAPTER    82
                                                                                                       MONITR   76




                                                            UVNO
                                                            O




                                                                   Exhibit C
                                                                      56
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 60 of 85 Page ID #:343




                                                          US 10 ,146 ,752 B2
             ACCURATE AND EFFICIENT RECORDING                            ing with a server - side storage and analysis system . An
               OF USER EXPERIENCE , GUI CHANGES                          advantage exists in combining the server-side packet capture
              AND USER INTERACTION EVENTS ON A                           and client-side capture agent, as both capture overlapping
                   REMOTE WEB DOCUMENT                                   data, and the most recent art has not been able to make
                                                                       5 efficient use of combining the two methods.
                   CROSS -REFERENCES TO RELATED                             Attempts to keep a client-side capture agent's data in sync
                              APPLICATIONS                               with a replay engine have met various challenges , such as
                                                                         client-side plugins or server -delivered scripts that modify
            The present application claims priority from and is a the DOM prior to document load completion and changes to
         nonprovisional application of U .S . Provisional Application 10 adjacent  text nodes
                                                                         adjacent text        resulting iin a merging of a node during
                                                                                        nodes resulting
         No. 62/098 , 951, entitled “ ACCURATE AND EFFICIENT replay . To compensate for these challenges , systems have
         RECORDING OF USER EXPERIENCE , GUI CHANGES been required to send a new copy of the entire DOM or
         AND USER INTERACTION EVENTS ON A REMOTE                       HTML as viewed by the remote browser back to the
         WEB DOCUMENT” filed Dec . 31, 2014 , the entire contents
         of which are herein incorporated by reference for all pur- 15 server -side web session storage and analysis engine , some
                                                                       times more than once on a single document to " sync " the
         poses.
                                                                         replay engine with the actual document being viewed
                                   FIELD                                 remotely with the client- side capture agent. However, this
                                                                         inefficiency of sending the full HTML from the client both
           The present disclosure relates generally to capturing 20 consumes additional client bandwidth and can slow other
         dynamic real-time changes to a web document within a       interactions, for example , the client web browser fetching
         browser. More specifically , the present disclosure relates to the next document or new data .
         systems and methods for the remote capture of user inter -       Products can also capture user interaction events on a
         action events and web document or graphical user interface remote web document. Specifically with respect to capturing
         changes within a web document for user experience analy - 25 mouse clicks and mouse movement, systems have
         sis , playback , and statistical analysis.                     approached tracking of these type of events by capturing the
                                                                          Cartesian coordinates where a mouse moves , and the Car
                              BACKGROUND                              tesian coordinates of where a user performsmouse clicks.
                                                                      This has been moderately effective in the past. However, as
            Since the introduction of client-side web technologies 30 the
         such as JavaScript, web documents have become increas increase    number of devices used to access web documents
         ingly dynamic , allowing users to interact directly with the increases, and the number of varying screen displays
                                                                                  web designers have transitioned to a more
         web document without the browser making time- consuming         dynamic , or responsive , document design , where the content
         requests to a server for each content change. Interacting with layout
                                                                         la . Aschanges
         a data table to sort columns or filter data , changes to the 35 size              dynamically based on the client's screen
                                                                                   such , simply capturing Cartesian coordinates is
         Document Object Model (DOM ) element opacity / location / ineffective       and inaccurate at helping web operators and
         dimensions /content, and asynchronously fetching and dis
         playing data are just some examples of how web documents designers analyze how users interactwith their document, as
         have become progressively richer with dynamic content and the results are not clear with respect to what the user clicked
         interactions.                                               40 or what content a mouse went over, in , or out of.
            Because web document content can be modified within            Therefore , it is desirable to provide new techniques that
         the user 's browser, website developers and providers do not address these and other problems.
         have a clear insight into how their audience is using and
         interacting with the web documents or web applications .                             BRIEF SUMMARY
         Despite having created the web document content, but 45
         because of the large amount of permutations of how users           Embodiments provide systems, methods , and apparatuses
         can interact with an individual document or groups of to accurately and efficiently capture events of a Web docu
         documents, providers , designers , operators , and web docu - ment at a client device and send the events to a server -side
         ment creators seek an accurate and efficient way to capture    capture engine, which can combine the events to reassemble
         how users interact with their web documents to playback 50 the events. For example , user interface and user interaction
         and analyze the remote interactions . Traditionally , the net- events on a remotely displayed web document can be
         work to desktop browsers was viewed as reliable and reassembled for the purpose of playback and analysis .
         adhering to fairly consistent and predictable performance         In some embodiments , only minimal DOM node modi
         patterns . In the new environment where users increasingly
         access data from any device , and over widely varying 55 fications        are sent without sending the entire DOM tree, while
                                                                        ensuring the DOM model is accurately represented in the
         network conditions, the proposition that performance is server        - side storage and analysis system . Additionally, user
         consistent is no longer valid . Users may see only partial interaction       events such as mouse moving , scrolling , mouse
         content before getting frustrated and leaving a page or
         website . They may get frustrated due to content that does not clicks, and keyboard entries can be sent using unique DOM
         even come from the primary website , but instead is sourced 60 identifiers to accurately playback the events with respect to
         from Content Distribution Networks or external advertising the content elements that occurred on a remote browser .
         or social media sites .                                        Embodiments can address many challenges with the com
            Products can capture graphical user interface changes on plete , yet minimal, capture set required for accurate play
         a remote web document. Current capture systems have back and analysis of user interface and user interaction
         approached analysis of remote web document events first 65 events , with efficient use of network communication .
         using log files , and later using either server-side packet      Other embodiments are directed to systems and computer
         capture systems or a client-side capture agent communicat- readable media associated with methods described herein .




                                                               Exhibit C
                                                                  57
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 61 of 85 Page ID #:344




                                                             US 10 , 146 ,752 B2
            A better understanding of the nature and advantages of               Embodiments can record everything sent from both sides,
         embodiments of the present invention may be gained with               both from the server and the client for a specific IP address .
         reference to the following detailed description and the        One can then pull up the page that the user actually saw (and
         accompanying drawings.                                         thus display the pages that the user saw ) and replay the steps
                                                                      5 and interactions the user took ( e.g ., a stock trade for a
                BRIEF DESCRIPTION OF THE DRAWINGS                       financial company ). The determination of the actual dis
                                                                        played page can be done even for dynamic web pages . This
            FIG . 1 illustrates the architectural components according can be done by listening to those changes and sending the
         to embodiments .                                                      changes back to a server in an efficient manner. Embodi
            FIG . 2 depicts an example workflow of one embodiment 10 ments can link the DOM originally sent by the server with
         of the client-side capture agent.                           small changes and user interactions on the front end .
            FIG . 3A depicts an example embodiment workflow for                I. System
         how embodiments can uniquely identify a DOM node in the                 FIG . 1 illustrates a generalized example of a computing
         DOM tree .                                                            environment, or high level technical architecture compo
           FIG . 3B illustrates an example HTML modification .                 nents, used to capture and store web replay data . One or
            FIG . 4A illustrates an example embodiment workflow for            more of the below - described techniques may be imple
         calculating a node index .                                      mented in or involve one or more computer systems. The
           FIG . 4B illustrates an example embodiment workflow for computing environment in FIG . 1 is not intended to suggest
         calculating a node index by counting only the child nodes of 20 any limitation as to scope of use or functionality of described
         the same type as the target node .                                    embodiments.
            FIG . 5A depicts an example embodiment workflow for                   A web session may begin with a user 100 on a web
         how embodiments can prevent transmission of overlapping browser 101 initiating the browser request 110 for a web
         modification notifications .                                 document 150 from a web server 130 . As the request is sent
            FIG . 5B illustrates an example HTML modification with 25 to the web server 130 , the request may travel through a
         multiple node modifications .                                         collective of routers across a network 105 . The web server
           FIG . 6A illustrates an example embodiment workflow for             130 may reside behind a network device 120 , such as a load
         how embodiments can address DOM text node modifica -                  balancer , switch , or router.
         tions for text nodes which have adjacent text nodes .           In one embodiment, the traffic between the user 100 and
            FIG . 6B illustrates an example HTML change with adja - 30 web server 130 may be network mirrored 114 to the server
         cent text nodes .                                                     side capture engine 115 . The server-side capture engine 115
            FIG . 7 illustrates an example embodiment workflow for             may exist within the web server 130 . In an embodiment
         calculating a canonical node index .                                  where the web server 130 is operating in a cloud environ
            FIG . 8 illustrates an example embodiment workflow for             ment without administrative control of the network device
         serialization of a DOM node addition modification that 35 120 , the web server 130 may copy and forward its packets
         occurs between two adjacent text nodes.                               to the server - side capture engine 115 . In another embodi
            FIG . 9 shows a block diagram of an example computer               ment, the client-side capture agent may send the
         system 10 usable with system and methods according to                 server -side capture engine directly .
         embodiments of the present invention .                                   Once the web server 130 has received the request, web
                                                                            40 server 130 may transmit a response 111 through the network
                         DETAILED DESCRIPTION                                  device 120 and the network 105 for return to the user 100
                                                                               web browser 101 . The web server 130 may include within
            Efficient and accurate capture of user interactions and            the response the HTML Document Object Model (DOM )
         graphical user interface changes is needed for playback and           151 and an embedded client-side capture agent 152 . In one
         analysis of web document sessions. There has been a large 45 embodiment, a web document can contain a reference to the
         shift towards access via tablet, mobile , and other non               capture agent ( e .g ., JavaScript code), which can then be
         desktop devices over the last five years . Existingmethods do         fetched as a result . The capture agent could also be sent
         not recognize the unique challenges of capturing and record           separately from the web document. Regardless, the capture
         ing user interaction data in this new reality . Embodiments of        agent would be sent in conjunction with the web document,
         the present invention have several new innovations that 50 such that the capture agent can capture data about the web
         address the challenges of a multi -device reality. In addition ,      document. Thus, the a capture agent can be received in
         many sites now rely on advertising and /or social media for           conjunction with a delivery of the web document.
         a substantial portion of the business value . Existing methods           The server- side capture engine 115 stores a copy of the
         also fail to recognize this requirement, and do not provide request and response from the web server 130 as 116 , which
         any insight into how external content is impacting what the 55 may include the entire DOM 151. The server -side captured
         user encounters .                                                     data can be stored in the server- side capture engine 115 .
           Methods and systems for accurate and efficient capture of Engine 115 may include a plurality of separate engines , such
         a web document graphical user interface events ( e . g .,   as the capture engine, an analysis engine , and a web session
         changes and user interactions ) are described. Embodiments  storage engine.
         can address the inefficiency of sending the entire DOM or 60 The embedded client-side capture agent 152 can monitor
         HTML by only sending the necessary DOM changes back to                changes to the DOM 151 and user 100 interactions, such as
         the server, and suppressing duplicate information . Embodi            mouse clicks, mouse movements, scrolling, and keyboard
         ments can also address inaccuracies in capturing user inter -         entry to relay action and changes through the initiation of
         actions by sending specific DOM node identifiers as part of           additional browser requests 110 to the web server 130 .
         identifying mouse movements and mouse clicks . Some 65 Changes to DOM 151 and user interaction are examples of
         embodiments can replay without any prior configuration or             events associated with nodes in the DOM . When these
         instrumentation of the server -side DOM capture engine .              requests return to the web server 130 , they are captured by




                                                                   Exhibit C
                                                                      58
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 62 of 85 Page ID #:345




                                                              US 10 , 146 ,752 B2
         the server-side capture engine 115 and the client- side data is          nodes in the DOM , a removal of one or more nodes in the
         stored as 117 , as detailed above for later reassembly and               DOM , or a modification to one or more existing nodes in the
         analysis .                                                               DOM .
            Example embodiments of the embedded client -side cap                    At block 211, to efficiently process the changes within the
         ture agent 152 are further detailed below . The server- side 5 modification notification event, the capture agent ignores
         capture engine and web session storage 115 can combine the children node modifications for ancestor nodes which were
         data from the client- side agent 117 with the data from the modified      and which required the DOM content to be sent to
                                                                         the server -side capture engine. An example embodiment of
         captured server-side network traffic 116 to create an accurate this
         representation of all user interface and user interaction 10 Atprocess        is detailed in FIG . 5 .
         events . The server -side capture engine 115 may use various nodes block      212 , the capture agent looks for adjacent text
                                                                                in additions, modifications , or removals that can be
         combinations of IP address, referrer, session cookies ,         represented as one text node during replay . Example
         browser identifier, and operating system type to link web embodiments           of these processes are detailed below in FIG .
         documents together into a session for replay.                   6A and FIG . 7 .
         II . Client- Side Capture                                     15 At block 213 , the capture agent uses nearest uniquely
             Server- side packet capture systems can capture the identified ancestor DOM element to identify a path to the
         HTML/DOM sent to the browser. But, before the browser event. If the associated node has a unique identification , then
         has completed loading the DOM sent from the server and                   an ancestor is not needed . Some embodiments can unam
         captured server -side , the HTML may be modified using ,                 biguously identify a target node of DOM changes by con
         perhaps, a client-side plugin or server-delivered scripts . 20 structing a sequence of node indexes by recursively taking
         Modern browser technology does not provide a method to                   the node index of the target node , then the node index of the
         distinguish which DOM nodes were modified client- side and               target node's parent and so on until a node is reached that
         which were delivered from the originalHTML sent from and                 can be unambiguously identified through another means,
         captured on the server- side . With this regard , using the full         such as the fact that the node is the root node of the entire
         tree DOM path to address changesmay lead to errors during 25 DOM . In this description , this sequence of node indexes is
         replay and analysis when client- side scripts modify the     called a “ DOM path ” . A DOM path that ends with the root
         DOM during the DOM load in the browser and prior to the node of the entire DOM is called a “ full tree DOM path ” .
                                                                           At block 230 , once the capture agent has identified
         capture agent loading.
            To address this challenge , embodiments can determine modification ( s ) to send to the server -side capture , storage ,
         identification information of a node associated withh anan 3030 and analysis engine, the capture agentmay strip out sensitive
                                                                         information . The sensitive information may include ele
         event, and save that identification information with an event            ments such as passwords, credit cards, social security num
         record . As an example of using identification information,      bers , and other configured sensitive fields. Thus, the capture
         embodiments can direct the capture agent to use the nearest      agent can strip sensitive information before transmitting the
         uniquely identified ancestor node to uniquely name the path 3526 event  records to the server- side web session storage engine .
         to the current modification . A uniquely identified node is a       At block 231, the capture agent may then assemble and
         node that can be unambiguously identified without using a        coalesce the data , including meta information such as pro
         DOM path , such as an HTML element with an “ id ” attribute      cessing time, load time, and other situational information
         field . An example embodiment of this process is detailed in     available within the browser, timestamps, and other infor
         FIG . 3A . Embodiments can work backwards from the node 40 mation such as errors . It may coalesce the data ( e. g ., over a
         to find the closest uniquely identifiable path .                 period of 5 seconds ) by combining similar events and using
            FIG . 2 illustrates an example workflow of one embodi                 short identifiers to optimize the information into the smallest
         mentof the client-side capture agent. The example workflow               amount of data bytes.
         can be used a method for tracking events associated with a                  Atblock 232 , the capture agent may compress the data in
         web document on a client device .                                   45   pre -determined chunks. Various compression algorithms are
            At block 200 , the DOM is loaded in the browser 200 .                 known to those skilled in the art, which trade time to
          Then , at block 201 , the capture agent is loaded . For example,        compress vs compression efficiency . While one compression
         the browser can begin loading resources , including the    algorithm may be applicable today given today ' s CPU
         HTML document, javascript, images , stylesheets and other processing power available, in the future , a more time
         data required to render the page . The HTML document 50 consuming algorithm may be more appropriate .
         parsed by the browser can include instructions to load the    At block 233, the capture agentmay send the data to the
         capture agent software into the browser.                                 server-side storage and analysis engine . The server can use
            At block 202 , the capture agent begins monitoring for                the data ( e . g ., as event records ) to replay the changes . For
         DOM changes (e.g ., graphical user interface changes ) and               example , the server can identify an event and the corre
         user interaction events . While processing changes and              55   sponding node. The server can then make that change and
         events , the capture agentmay use memory available within                replay it. After receiving the event records at the server- side
         the browser, or a permanent storage mechanism provided by                web session storage engine, the server - side web session
         the browser . Some events , such as mouse movements , may                storage engine can combine the event records with a server
         be sampled to a specific time resolution , such as 0 . 1 seconds,        side captured DOM of the web document to generate a
         to reduce the amount of data collected . Other events, such as 60 modified DOM from an original unmodified DOM .
         a mouse click , may not be sampled to ensure an accurate             In some embodiments, the capture agent can store the
         representation of the user 's interactions.                       event records in a client storage until the event records are
            At block 210 , when the capture agent receives a DOM                  transmitted to the server -side storage and analysis engine .
         modification notification event, the capture agent begins to             The event records can be deleted after sending the event
         process the changes . The DOM modification notification 65 records to the server -side engine . Subsequent to deleting the
         event may contain multiple DOM changes . As examples, the                event records , a plurality of additional events associated
         DOM modification can include an addition of one or more                  with nodes in the DOM can be captured . For each of the




                                                                    Exhibit C
                                                                       59
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 63 of 85 Page ID #:346




                                                               US 10 , 146 ,752 B2
         plurality of additional events, additional identification infor-       ordered set of child nodes of its parent node, or of only child
         mation of an additional associated node can be determined .            nodes of the same type as the target node (i. e ., fifth span
          The additional identification information can be stored in an         child referring to the fifth occurrence of the span node
         additional event record . The capture agent can transmit the           without regard to nodes of other types ). A unique tree path
         additional event records to the server- side web session 5 of a target node exists so that one can recursively take the
         storage engine .                                              node index of the target node , and then the node index of its
            In one embodiment, the client -side capture agent sends parent node and so on to construct a sequence leading up to
         the data at pre -determined intervals or when the document is an ancestor that has a unique node identifier, e. g . an " id "
         unloaded in the browser . The data can be sent at pre         attribute .
         determined intervals to ensure data is not lost in the browser 10         At block 300, the capture agent receives the DOM modi
         or during transit. As another example , the client- side capture       fications notification . The notification can be received in any
         agent can send the data when there are no existing network             suitable form , e.g ., as a flag , a flag with a message , a
         requests .
            At block 220 , the capture agent may also receive user message       that include information about the modification ,
         interaction events, such as keyboard entry , document resize , 15 etc
                                                                           etc .
         orientation changes, scroll events , mouse movements , or                 At block 310 , when the capture agent receives the DOM
         mouse clicks. In the case of keyboard entry, the capture               modifications notification , the capture agent evaluates if the
         agent may strip sensitive information from the data ( event            action is a node addition or removal. The DOM modification
         record ) as detailed above. The user interaction data can              event can include indicators if the node is being added or
         follow a similar path as for DOM modifications detailed 20 removed .
         above in block 213 for the capture agent identifying the                 At block 320 , the capture agent may then look for a
         DOM node of the target of the events , in block 230 stripping          unique identifier on the DOM node , such as an ‘ id ' attribute
         sensitive information, in block 231 coalescing the data, in            which would uniquely identify the node . Another example is
         block 232 compressing the data , and in block 233 sending              combinations of attributes on a specific tag name, such as
         the data .                                                          25 input[name= " address1" ], which would uniquely identify the
           As examples, four different ways can be used in order to             input field for the address 1.
         determine a unique identification . DOM node identifiers can              At block 321, the capture agentmay begin to traverse the
         be used . Embodiments may potentially use sibling or ances        tree upwards looking for a unique identifier. The traversal
         tor node identifiers. If the current node is not uniquely may          occur in any suitable order. For example , the tree can
         identified , one can go up to parents. Once embodiments start 30 be
                                                                           h traversed via each branch until an end is reached , and then
         looking up at the parents , embodiments can look at siblings. a previous branch point not taken can be traversed .
         Embodiments can look for a unique parent or sibling, such            At block 330 , to identify the unique tree path to the
         as the case where there is a parent that is , for example , a DIV
         (division in HTML ) or a P (paragraph in HTML ). And then modified node , the agent uses the path to the node changed
         inside the paragraph there are three spans. If none of them 35 with a root of the node with unique ID to represent the
         had unique identifications on them (e . g ., no unique identi          unique tree path . The path may be represented by node
         fier), the DIV may have a unique identifier. But, if there is indexes    such as those illustrated in FIG . 4 or FIG . 4A .
                                                                            FIG . 3B illustrates an example HTML modification .
         a change to the third span , embodiments can look to see that
         there are three span children and that current node is a third Document 350 shows an example original HTML . At docu
         span child .                                                  40 ment 360, the example original HTML in document 350 has
            This can use both sibling or ancestor DOM node identi-             been modified , where " pending " has been modified to
         fiers and DOM element attributes that are unique . This can           " approved ” . As an example , some embodiments can traverse
         use the order of the node among its siblings. Embodiments              to the parent in search of a unique " id " attribute of
         can also find DOM element attributes that are unique among             “ response " . Using the DIV with the “ response " ID attribute
         sibling DOMs. For example , one span can have a text size 45 as the root path , some embodiments can unambiguously
         of 25 and it is being modified to text size of 22, so that is how      identify the node which changed as the 2nd span child of
         embodiments can uniquely identify it . When no sibling or              “ response " , with the style attribute having a value of “ color :
         ancestor node that has a unique DOM node identifier is                 blue” . As another example , there can be a nearby node that
         identified , DOM element attributes that are unique among              might have a style tag ( attribute ), which says the font is 25
         sibling DOM elements can be stored to identify a first node 50 and we know there ' s only one nearby that has the style tag
         in the path to the associated node.                                    set as the font size of 25 .
            In one example with JavaScript, one might call out a                   B . Node Index
         specific identifier (e. g., a book ) in JQuery . There might be a         To send and store DOM changes , the nodes to which the
         number of pages that are children in the book , and so a user          changes occur (i.e . the targets of the changes ) can be
         might request the element ofbook and add a new child . So 55 unambiguously identified . Because each node in the DOM
         in other words, a user wants to add a new page . Thus , there has a well -ordered set of child nodes , this can be accom
         are use cases where embodiments might address things plished by defining the node index of a node to be the ordinal
         where there is a unique identifier like book, the book tag or
                                                                    number of the node in the well-ordered set of child nodes of
         element , or node , and then address it from a perspective of
                                                                    the node ' s parent node. An example embodiment of the
         children .                                              60 process of calculating the node index is detailed in FIGS. 4A
         III. Uniquely Identifying a Node in a DOM Tree             and 4B . This can also be accomplished by defining the node
             A . Path to a Node in DOM Tree                         index of a node to be the ordinal number of the node in the
            FIG . 3A depicts an example embodiment workflow for well -ordered set of child nodes, filtered for only child nodes
         how embodiments can uniquely identify a DOM node in the    of the same type as the target node, or of the node ' s parent
         DOM tree . Each node in a DOM has a well-ordered set of 65 node. An example embodiment of the process of calculating
         child nodes . Embodiments can define the node index of a               the node index for nodes of the same type is detailed in FIG .
         node to be the ordinal number of the node in the well -                4A .




                                                                     Exhibit C
                                                                        60
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 64 of 85 Page ID #:347




                                                                US 10 , 146 , 752 B2
                                                                                                             10
            FIG . 4A illustrates an example embodiment workflow for               At block 510 , the capture agent evaluates if the notifica
         calculating a node index . An example result would represent          tion event contains multiple events, e .g ., by examining the
         the target node as the 4th child of the parent node .                 length of the array of changes.
            At block 400, a counter is set to zero in the client -side   At block 520 , if the capture agent does contain multiple
         agent. The counter can be stored in any suitable memory and 5 events , the capture agent creates a first list of modified nodes
         associated with a process for calculating a node index .      and a second list of parent nodes that has had a child added
            At block 410 , for the purposes of iteratively looping or a child removed . Thus, the modified nodes of the first list
                                                                                  already existed and attributes of the node itself have been
         through the DOM tree to unambiguously identify the loca modified
         tion of the node , a variable , or current node , is set to the first 10 added or .removed
                                                                                             The nodes of the second list have had a child node
                                                                                                     . It is possible that nodes can be in both
         child of the target node 's parent node , where the target node lists , in the case where          a node is added and then removed .
         is the node to unambiguously identify .                              In this case , the capture agent will ignore the node modifi
            At block 420 , it is determined whether the current node is       cation altogether as the end status of the node is removed .
         the target node , e .g ., by comparing a reference , or memory          At block 530 , the capture agent iterates over the first list
         location , of the node being evaluated to the reference , or 15 ofmodified nodes
         memory location , of the node to unambiguously identify.                 At block 540 , at each iteration, the capture agent checks
            At block 421 , the counter is incremented by one if the if an ancestor of the current node is in the second list of
          current node is not the target node . On the next iteration , the parent nodes with a child added or removed .
          current node is changed to a next child of the target node 's          At block 560 , if the ancestor of the current node is in the
         parent node .                                                     20 list of parent nodes with a child added or removed from
            At block 430 , the final value of the counter is the node block 540 , the current modification may be ignored by the
         index. This index is used to create an unambiguous path               capture agent, as this modification may already be sent with
         from a uniquely identified node to the target node . Using the ancestor changes .
         FIG . 5B , an example of an unambiguous path is the first span       At block 550 , if the current node does not have an
         child of the div tag with attribute of id = " response ” which 25 ancestor in the list of parent nodes with a child added or
         would represent the span tag with the inner text of " Your removed from block 540 , or if the notification event did not
         application status is:“ .                                             contain multiple events from block 510 , then the modifica
            FIG . 4B illustrates another example embodiment work               tion data is prepared to later send to the server-side storage
         flow for calculating a node index, this time by counting only         and analysis engine.
         the child nodes of the same type as the target node. This This 30 Attheblock   570, the capture agent continues to iterate over
         embodiment can be used by the client-agent in place of FIG . all          modified nodes until complete . Accordingly , the
                                                                           capture agent can identify overlapping modification events ,
         4A to provide an unambiguous path to the target node . An and          store only one event record for the overlapping modi
         example result would represent the target node as the 3rd fication         events . In one embodiment, a modification of a
          < p >, or paragraph , child of a parent node who had a unique
                                                                     de 35
                                                                        35 single ancestor node can represent overlapping modification
         identifier tag.                                                   events targeting a single ancestor node subtree . For instance ,
             At block 450 , a counter is set to zero in the client-side overlapping modifications can be within a single parent node
         agent. The counter can be stored in any suitable memory and           that has more than one child or extended grandchildren that
         associated with a process for calculating a node index .              has been modified ( and thus overlapping with the modifi
            At block 460, for the purposes of iteratively looping 40 cation of the ancestor which must be serialized ). An example
         through the DOM tree to unambiguously identify the loca -             is when A has two children B and C . B has one child D . C
         tion of the node, a variable , or current node, is set to the first   has two children F and G . F has one child H . H has three
         child of the target node' s parent node , where the target node       children I, J, and K . If there is a modification to J, G , and C ,
         is the node to unambiguously identify .                               embodiments only need to send the modification for C as it
            Atblock 470 , it is determined whether the current node is 45 would contain all modification of C (i. e ., including any
         the target node .                                                modification of F , G , H , I, J, and K ), and thus there is no need
            At block 471, it is determined whether the current node is    to record J and G changes .
         a same node type as the target node. Two nodes share the            FIG . 5B illustrates an example DOM change with mul
         same type when they have the same node tag . For example , tiple node modifications. Document 580 shows an example
         to nodes would be the same type if they were both “ < span > " 50 original HTML . At document 590 , the example original
         nodes .                                                           HTML of document 580 has been modified , where " pend
            At block 472 , if the current node is not the target node          ing” has been removed and 7 additional nodes have been
         470 , and if the current node is the same type of node as the         added . As an example , some embodiments can summarize
         target node 471 , the counter is incremented by one.                  the entire modification as a single modification to the
            At block 480, if the node is the target node 470 , the final 55 unambiguously identified node of the 2nd span child of
         value of the counter is the node index .                              " response ” , with the style attribute having a value of “ color :
         IV . Overlapping Modifications                                        blue” . The node addition notifications can be suppressed as
            FIG . 5A depicts an example embodiment workflow for                they are all contained in the single node modification .
         how embodiments can prevent transmission of overlapping V . Merging Text
         modification notifications.                            60 To send and store DOM changes , the changes can be
            At block 500, when the capture agent receives the DOM        serialized . In one embodiment, the serialization of a node
         modifications notification , the notification may contain mul-  being added may include the identifier of the parent of the
         tiple modifications . For the purposes of efficiently , modern target node as obtained by the process detailed above , the
         day browsers currently send DOM modifications in groups        n ode index of the new node , and the HTML representation
         of changes. The capture agent analyzes the set of changes to 65 of the node and its children . Obtaining the HTML represen
         suppresses duplicate information from overlapping modifi -            tation of a DOM node can be done in a computationally
         cations.                                                              efficient manner as this is a native feature in modern




                                                                      Exhibit C
                                                                         61
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 65 of 85 Page ID #:348




                                                              US 10 , 146 ,752 B2
                                                                                                            12
         browsers and is performed with machine code rather than                  combines the contiguous sequence of text nodes including
         JavaScript. The drawback is that this HTML representation                the text node for which the change was detected . The
         is ambiguous about whether contiguous text is represented                modification can be depicted as positioned at the start of the
         as one text node in the DOM (the " canonical” form of the                contiguous sequence of text nodes .
         DOM ) or as multiple text nodes . DOM modification as a 5 At block 620 , the capture agent finds the beginning of the
         result ofuser interaction or user interface changes may cause contiguous sequence . The beginning of the sequence is the
         multiple sibling text nodes to appear through the addition firstnode in the ordered list of nodes that is of type textnode .
         and modification of text nodes . These adjacent nodes are
         represented as a single node during replay and can lead to    in At
                                                                          theblock 630 , thesequenc
                                                                              contiguous      capture agent concatenates all the text
         errors if not properly managed during capture.                              At block 640 , the capture agent then serializes the modi
            To address this challenge, changes are serialized in such             fication for the position determined in block 620 and the text
         a manner so that an agent replaying or analyzing the                     determined in block 630 . Accordingly, the capture agent can
         serialized changes may assume that the beginning state of                merge adjacent sibling DOM text nodes into a single node
         any set of changes is a canonical DOM : that is , there are no
         adjacent text nodes being that all of them are merged 15 for  identification of the associated node of an event. In one
                                                                   embodiment, the serialization may be a text representation
         together. Note that the serialized changes themselves may
         render the DOM non -canonical, but it is assumed that the of the text of the modified node . In another embodiment,
                                                                                  serialization may be to a structure stream of data which may
         DOM is changed to return to a canonical state before the
         next set of serialized changes . This may be affected with include other attributes of the text node to ensure fidelity of
         three additions to the way DOM changes are serialized : 20 the all of the node 's data .
            When text nodes are modified , if the modification 's target             At block 650 , if there were no sibling text nodes , the
         is a text node that has adjacent text nodes , a modification to          capture agent serializes the modification for the position and
         a “ virtual text node ” that combines the adjacent text nodes            text of the target text node.
         into one text node positioned at the beginning of the
         sequence of contiguous text nodes is serialized instead of a 25                                   B . Example
         modification to the actual target text node . An example
         embodiment of this process is detailed in FIGS . 6A and 6B .               FIG . 6B illustrates an example DOM change with adja
            For purposes of calculating node indexes, adjacent text               cent text nodes. Document 660 shows an example original
         nodes are counted as one text node, the canonical node. An HTML with adjacent text nodes with a span node in
         example embodiment of the process of determining the 30 between . At document 670 , the example original HTML of
         canonical node index is detailed in FIG . 7.                             document 660 hasbeen modified , where the span containing
           For the addition of any node between two adjacent text                 “ pending” has been removed and replaced with the word
         nodes , the capture agent can also serialize a modification to           " complete ” . As an example , some embodiments can identify
         the DOM such that the virtual text node combining the two                the three adjacent text nodes and summarize the modifica
         adjacent text nodes are split into two or more text nodes , 35           tion as a removal of the span node, removal of the last text
         with at least one of the breaks occurring where the new                  node, and a modification to the first text node containing the
         DOM node is added . In one embodiment, a text node                       text of all three text nodes.
         modification may be serialized for the virtual text node that
         removes the text that belongs to the text nodes appearing                                  C . Canonical Node Index
         after the DOM node being added . A DOM node addition 40
         may be serialized to add a text node with the previously                   FIG . 7 illustrates an example embodiment workflow for
         removed text after the virtual text node . Finally , a DOM               calculating a canonical node index . The canonical node
         node addition can be serialized for the DOM node being
                                                                     index represents the index at which the text node, or set of
         added between the two text nodes. An example embodiment 45 text
         of this process is detailed in FIG . 8 .                        nodes , is uniquely identified as it will be represented in
            This section particularly relates to the way embodiments the DOM tree during replay. During replay of DOM
         can serialize additions of DOM nodes as the HTML of the                  changes, two adjacent text nodes can appear as a single text
         node and its children . A possible drawback is that this                 node , and the canonical node index can enable the merging
         serialization may be ambiguous about whether contiguous                  of text by accounting for adjacent text nodes. Because the
         text in the serialization is represented as one text node in the 50 replay of DOM changes will have nodes represented differ
         DOM or as multiple text nodes . A solution is to always                  ently than during capture , it can be important to keep track
         serialize changes such that the beginning state of any change            of the canonical node index so that the replay can associate
         we serialize is a canonical DOM (that is , there are no                  the indexed nodes identified in capture with their proper
         adjacent text nodes, all of them being merged together ).                location in the DOM tree during replay.
                                                                             55     At block 700 , a counter is set to zero in the client- side
                                    A . Method                                    agent.
                                                                                    At block 710 , for the purposes of iteratively looping
            FIG . 6A illustrates an example embodiment workflow for               through the DOM tree to unambiguously identify the loca
         how embodiments can address DOM text node modifica -                     tion of the node, the current node is set to the first child of
         tions for text nodes which have adjacent text nodes.    60 the target node' s parent node, where the target node is the
            At block 600 , the capture agent detects a text node    node to unambiguously identify .
         modification . For example, the capture agent can review the               At block 720 , a loop is created while the current node is
         node types declared on each node in the list ofmodifications             not the target node .
         to determine if any of the nodes are of type text node.                     At block 721 , it is determined whether the current node is
            At block 610 , the capture agent determines if there are 65 a text node . If the current node is not a text node , the counter
         sibling text nodes . If so , the capture agent may serialize the         is incremented by one at block 723 . If the current node is not
         modification as if it occurred to a single virtual text node that        a text node , the method proceeds to block 722 .




                                                                    Exhibit C
                                                                       62
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 66 of 85 Page ID #:349




                                                             US 10 , 146 ,752 B2
                                       13                                                                     14
            Atblock 722, it is determined whether the node previous            ponents of the computer apparatus. In other embodiments , a
         to the current node is a text node . If the previous node is not      computer system can include multiple computer appara
         a text node, the counter is incremented by one at block 723 .         tuses, each being a subsystem , with internal components. A
            At block 730 , the final value of the counter is the node   computer system can include desktop and laptop computers ,
         index .                                                      5 tablets , mobile phones and other mobile devices.
                                D . Serialization
                                                                      The subsystems shown in FIG . 9 are interconnected via a
                                                                               system bus 75 . Additional subsystems such as a printer 74 ,
            FIG . 8 illustrates an example embodiment workflow for keyboard
                                                                   coupled to
                                                                              78 , storage device(s ) 79 , monitor 76 , which is
                                                                              display adapter 82, and others are shown. Periph
         serialization of a DOM node addition modification that 10 erals and input  /output (I/ O ) devices, which couple to I/O
         occurs between two adjacent text nodes . As two adjacent controller 71 , can  be connected to the computer system by
         text nodes will appear as a single node during replay , a text        any number of means known in the art such as input/output
         node addition next to an adjacent text node must be recorded
         as a single merged text node modification .                           (1/0 ) port 77 (e .g ., USB , FireWire® ). For example , I/O port
            Atblock 810 , after the capture agent detects a DOM node 15 77 or external interface 81 (e.g . Ethernet, Wi-Fi, etc.) can be
         addition modification 800, the capture agentmay evaluate if    used to connect computer system 10 to a wide area network
         it is between two adjacent text nodes . For example , if the   such as the Internet, a mouse input device , or a scanner. The
         node has sibling nodes, the capture agent can check if either interconnection via system bus 75 allows the central pro
         of the adjacent nodes is of type text node.                      cessor 73 to communicate with each subsystem and to
            At block 820 , if the modification is between two adjacent 20 control the execution of instructions from system memory
         text nodes , the capture agent can find the beginning of the          72 or the storage device (s ) 79 ( e .g ., a fixed disk , such as a
         contiguous sequence of text nodes that contains the text              hard drive or optical disk ), as well as the exchange of
         node preceding the addition . To do so , the capture agent can        information between subsystems. The system memory 72
         iterate through the list of sibling nodes , checking for type of      and /or the storage device ( s ) 79 may embody a computer
         text node. The iteration in either direction can stop once a 25 readable medium . Another subsystem is a data collection
         non - text node is reached or the end of the sibling list in that device 85 , such as a camera, microphone, accelerometer , and
         direction is reached.                                        the like. Any of the data mentioned herein can be output
            At block 830, the capture agent can concatenate the text from one component to another component and can be
         of the contiguous sequence of text nodes that starts at the output to the user.
         determining beginning of the contiguous sequence .         30 A computer system can include a plurality of the same
            Atblock 840, the capture agentmay then serialize the text          components or subsystems, e . g ., connected together by
         from the position determined in 820 and the text determined           external interface 81 or by an internal interface . In some
         in 830 . This text represents the entirety of the text node that      embodiments , computer systems, subsystem , or apparatuses
         will be seen from the replay 's perspective , where all con -         can communicate over a network . In such instances, one
         tiguous text nodes will be a single text node. An example 35 computer can be considered a client and another computer a
         would be where the following nodes exist:                             server, where each can be part of a same computer system .
            < div >                                                             A client and a server can each include multiple systems,
              Welcome to                                                       subsystems, or components .
               < br>                                                             It should be understood that any of the embodiments of
               Quantum Metric                                               40 the present invention can be implemented in the form of
               < br>                                                           control logic using hardware (e . g . an application specific
               2015                                                            integrated circuit or field programmable gate array ) and /or
            < /div >                                                           using computer software with a generally programmable
         If a modification occurred removing the two < br > nodes , the        processor in a modular or integrated manner. As used herein ,
         “ Welcome to ” , “ Quantum Metric ” , and “ 2015” nodes would 45 a processor includes a single - core processor, multi -core
         continue to be adjacent nodes during the capture , and they      processor on a same integrated chip , or multiple processing
         would continue to be represented as 3 distinct text nodes. units on a single circuit board or networked . Based on the
         During replay, these 3 text nodes would be a single text node         disclosure and teachings provided herein , a person of ordi
         “ Welcome to Quantum Metric 2015” .                                   nary skill in the art will know and appreciate other ways
           At block 850, the capture agent may then concatenate the 50 and / or methods to implement embodiments of the present
         text of the contiguous sequence of text nodes starting with           invention using hardware and a combination of hardware
         the text node following the addition .                                and software .
            Atblock 860 , the capture agentmay then serialize a node             Any of the software components or functions described in
         addition to the text representation of the text contained in the      this application may be implemented as software code to be
         text node, for a text node at the position of the text node 55 executed by a processor using any suitable computer lan
         following the addition with the text determined in 850.                guage such as, for example, Java, C , C + + , C # , Objective -C ,
           At block 870 , if the modification is not between two               Swift, or scripting language such as Perl or Python using, for
         adjacent text nodes , the capture agent may then serialize a          example , conventional or object- oriented techniques. The
         node addition for the node to be added , where in contrast to   software code may be stored as a series of instructions or
         when other text nodes are adjacent, the text node is treated 60 commands on a computer readable medium for storage
         similarly to other node additions.                                    and /or transmission , suitable media include random access
         VI. Computer System                                                   memory (RAM ), a read only memory (ROM ), a magnetic
            Any of the computer systems mentioned herein may                   medium such as a hard drive or a floppy disk , or an optical
         utilize any suitable number of subsystems. Examples of such           medium such as a compact disk (CD ) or DVD ( digital
         subsystems are shown in FIG . 9 in computer apparatus 10 . 65 versatile disk ), flash memory , and the like . The computer
         In some embodiments , a computer system includes a single             readable medium may be any combination of such storage or
         computer apparatus, where the subsystems can be the com -             transmission devices .




                                                                   Exhibit C
                                                                      63
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 67 of 85 Page ID #:350




                                                             US 10 , 146 ,752 B2
                                       15                                                                      16
           Such programs may also be encoded and transmitted                    invention disclosed herein without departing from the spirit
         using carrier signals adapted for transmission via wired ,             and scope of the invention as defined in the appended
         optical, and /or wireless networks conforming to a variety of          claims.
         protocols , including the Internet. As such , a computer read            A recitation of “ a” , “ an ” or “ the” is intended to mean “ one
         able medium according to an embodiment of the present 5 or more ” unless specifically indicated to the contrary . The
         invention may be created using a data signal encoded with use of or ” is intended to mean an “ inclusive or," and not an
         such programs. Computer readable media encoded with the " exclusive   or” unless specifically indicated to the contrary .
                                                                     All patents , patent applications, publications, and descrip
         program code may be packaged with a compatible device or
         provided separately from other devices (e.g ., via Internetle 10 tionsmentioned herein are incorporated by reference in their
         download ).Any such computer readable medium may reside entirety for all purposes. None is admitted to be prior art.
         on or within a single computer product ( e.g . a hard drive , a     What is claimed is :
         CD , or an entire computer system ), and may be present on          1. A method for tracking events associated with a web
         or within different computer products within a system or documentdocu       on a client device , the method comprising per
         network . A computer system may include a monitor, printer, 15 forming by the client device :
         or other suitable display for providing any of the results               receiving the web document at the client device ;
         mentioned herein to a user.                                              receiving a capture agent in conjunction with a delivery of
           Any of the methods described herein may be totally or                    the web document, the capture agent configured to
         partially performed with a computer system including one or                execute on the client device;
         more processors , which can be configured to perform the 20              parsing the web document to generate a Document Object
         steps. Thus, embodiments can be directed to computer                       Model (DOM ) tree, the DOM tree including a plurality
         systems configured to perform the steps of any of the                      of nodes ;
         methods described herein , potentially with different compo              identifying , by the capture agent, a DOM tree modifica
         nents performing a respective steps or a respective group of                tion resulting in a modified DOM tree by monitoring
         steps . Although presented as numbered steps, steps of meth - 25            the DOM tree for addition of nodes to the DOM tree ,
         ods herein can be performed at a same time or in a different               removal of nodes from the DOM tree , and modification
         order. Additionally , portions of these steps may be used with             of nodes in the DOM tree , the DOM tree modification
         portions of other steps from other methods . Also , all or                 containing a first node modification associated with a
         portions of a step may be optional. Additionally , any of the              first node and a second node modification associated
         steps of any of the methods can be performed with modules, 30              with a second node;
         circuits , or other means for performing these steps.                    determining, by the capture agent, the first node modifi
            The features and advantages described in the detailed                   cation and the second node modification to be an
         description are not all inclusive and , in particular, many                 overlapping modification based on the first node being
         additional features and advantages will be apparent to one of               an ancestor of the second node in the DOM tree , the
         ordinary skill in the art in view of the drawings , detailed 35             first node modification targeting a subtree of the DOM
         description , and claims. Moreover, it should be noted that                tree including the second node ;
         the language used in the detailed description has been                   determining, by the capture agent, first identification
         principally selected for readability and instructional pur                  information for uniquely identifying the first node;
         poses, and may not have been selected to delineate or                    generating, by the capture agent, an event record for the
         circumscribe the inventive subject matter.                        40       DOM tree modification , the event record including the
           Note that in this description , references to " one embodi               first identification information for uniquely identifying
         ment," " an embodiment" or " some embodiments ” mean that                  the first node and the first nodemodification , the event
         the feature being referred to is included in at least one                  record suppressing duplicate information by not includ
         embodiment of the invention . Further, separate references to               ing the second node modification based on the deter
         " one embodiment” or " some embodiments ” in this descrip - 45             mination that the first nodemodification and the second
         tion do not necessarily refer to the same embodiment( s );                 node modification are the overlapping modification ;
         however, neither are such embodiments mutually exclusive ,                 and
         unless so stated and except as will be readily apparent to               transmitting, from the capture agent, the event record to a
         those skilled in the art. Thus , the invention can include any              server- side web session storage engine, wherein the
         variety of combinations and/ or integrations of the embodi- 50             server-side web session storage engine uses a server
         ments described herein . However, other embodiments of the                 side captured DOM tree of the web document, the first
         invention may be directed to specific embodiments relating                 identification information , and the first node modifica
         to each individual aspect, or specific combinations of these              tion to generate the modified DOM tree .
         individual aspects.                                                    2 . The method of claim 1, wherein the event includes a
           Upon reading this detailed description , those of skill in the 55 user interaction event associated with the web document.
         art will appreciate still additional alternative structural and           3 . The method of claim 1 , wherein the determining of the
         functional designs for a system and method for accurate and            first identification information includes :
         efficient capture of user interface and user interaction events          searching for a unique DOM node identifier of the first
         on a remote web document through the disclosed principles                  node.
         of the present invention . Thus , while particular embodi- 60 4 . The method of claim 3, wherein the determining of the
         ments and applications of the present invention have been    first identification information further includes:
         illustrated and described , it is to be understood that the     when a unique DOM node identifier is not found for the
         invention is not limited to the precise construction and           first node:
         components disclosed herein and that various modifications ,       searching for a sibling or ancestor node ofthe first node
         changes and variations which will be apparent to those 65                        that has a unique DOM node identifier;
         skilled in the art may bemade in the arrangement, operation                when the sibling or ancestor node of the first node that
         and details of the method and apparatus of the present                           has the unique DOM node identifier is identified ,




                                                                  Exhibit C
                                                                     64
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 68 of 85 Page ID #:351




                                                               US 10 , 146 ,752 B2
                                    17                                                                        18
                determining a path from the sibling or ancestor node             controlling a client device to track events associated with a
                of the first node to the first node; and                         web document on the client device, the plurality of instruc
              establishing the unique DOM node identifier of the                 tions comprising :
                 sibling or ancestor node of the firstnode and the path             receiving the web document at the client device ;
                                                                                   receiving a capture agent in conjunction with a delivery of
                as the first identification information .
           5 . The method of claim 4 , wherein the path includes an                   the web document, the capture agent configured to
         order of the first node among its siblings .                                 execute on the client device ;
           6 . The method of claim 4 , wherein the determining of the              parsing the web document to generate a Document Object
         first identification information further includes:                          Model (DOM ) tree , the DOM tree including a plurality
           when no sibling or ancestor node of the first node is                      of nodes;
                                                                                   identifying, by the capture agent, a DOM tree modifica
             identified that has a unique DOM node identifier :                       tion resulting in a modified DOM tree by monitoring
              storing DOM element attributes that are unique among                    the DOM tree for addition of nodes to the DOM tree ,
                sibling DOM elements to identify a start node in the                 removal of nodes from the DOM tree , and modification
                 path to the first node.                                    15       of nodes in the DOM tree , the DOM tree modification
           7 . The method of claim 3, wherein the determining of the                  containing a first node modification associated with a
         first identification information further includes :                          first node and a second node modification associated
           when a unique DOM node identifier is not found :                           with a second node ;
                establishing DOM element attributes of the first node              determining , by the capture agent, the first node modifi
                  that are unique as the first identification information . 20        cation and the second node modification to be an
            8 . The method of claim 1 , further comprising :                          overlapping modification based on the first node being
           merging , by the capture agent, adjacent sibling DOM text                  an ancestor of the second node in the DOM tree , the
              nodes into a single node for identification of the first                first node modification targeting a subtree of the DOM
              node .                                                                  tree including the second node;
            9 . The method of claim 1 , further comprising :                25     generating, by the capture agent, an event record for the
           storing , by the capture agent , the event record in client               DOM tree modification , the event record including the
              storage until the event record is transmitted to the                    first identification information for uniquely identifying
              server -side web session storage engine; and                            the first node and the first node modification , the event
           deleting the event record from the client storage after                    record suppressing duplicate information by not includ
              sending the event record to the server- side web session 30             ing the second node modification based on the deter
              storage engine .                                                       mination that the firstnode modification and the second
            10 . The method of claim 9 , further comprising :                        node modification are the overlapping modification ;
           subsequent to deleting the event record , capturing a                     and
              plurality of additional events associated with nodes in              transmitting, from the capture agent, the eventrecord to a
              the DOM tree ; and                                      35              server - side web session storage engine , wherein the
           for each additional event of the plurality of additional                   server- side web session storage engine uses a server
              events :                                                                side captured DOM tree of the web document, the first
              determining additional identification information of an                 identification information , and the first node modifica
                 additional node associated with the additional event,                tion to generate the modified DOM tree .
                 and                                                               16 . A system comprising :
             generating an additional event record for the additional              one or more processors ; and
                event;                                                             a non -transitory computer-readable medium including
           transmitting, from the capture agent, the additional event                 instructions that, when executed by the one or more
              records to the server -side web session storage engine .               processors , cause the one or more processors to :
            11 . The method of claim 1 , further comprising:                         receive a web document at a client device;
           displaying a web page rendered based upon the web                          receive a capture agent in conjunction with a delivery
              document by a web browser, wherein the capture agent                      of the web document, the capture agent configured to
              sends the event record when the web browser is not                        execute on the client device ;
             making any other network requests.                                       parse the web document to generate a Document Object
           12 . The method of claim 1 , further comprising:          50                 Model (DOM ) tree , the DOM tree including a plu
           compressing,by the capture agent, the event record before                    rality of nodes;
             transmitting the event record to the server-side web                  identify , by the capture agent, a DOM tree modification
              session storage engine .                                                resulting in a modified DOM tree by monitoring the
           13 . The method of claim 1 , further comprising :                          DOM tree for addition of nodes to the DOM tree ,
           stripping, by the capture agent, sensitive information 55                  removal of nodes from the DOM tree , and modification
              before transmitting the event record to the server- side                of nodes in the DOM tree , the DOM tree modification
              web session storage engine.                                             containing a first node modification associated with a
           14 . The method of claim 1, further comprising:                           first node and a second node modification associated
           creating , by the capture agent, a first list ofmodified nodes            with a second node ;
              in the DOM tree modification and a second list of 60                 determine , by the capture agent, the first node modifica
              parent nodes of the first node; and                                     tion and the second node modification to be an over
           determining, by the capture agent, the first node to be the               lapping modification based on the first node being an
              ancestor of the second node in the DOM tree by                         ancestor of the second node in the DOM tree , the first
              comparing nodes of the first list to nodes of the second                node modification targeting a subtree of the DOM tree
               list .                                                65               including the second node ;
            15 . A computer product comprising a non -transitory com                  determine, by the capture agent, first identification
         puter readable medium storing a plurality of instructions for                  information for uniquely identifying the first node;




                                                                    Exhibit C
                                                                       65
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 69 of 85 Page ID #:352




                                                           US 10 , 146 , 752 B2
                                    19
            generate , by the capture agent, an event record for the
              DOM tree modification , the event record including
              the first identification information for uniquely iden
              tifying the first node and the first node modification ,
              the event record suppressing duplicate information 5
              by not including the second nodemodification based
              on the determination that the first node modification
              and the second node modification are the overlap
              ping modification ; and
            transmit , from the capture agent, the event record to a 10
              server- side web session storage engine, wherein the
              server -side web session storage engine uses a server
              side captured DOM tree of the web document, the
              first identification information , and the first node
              modification to generate the modified DOM tree . 15




                                                                Exhibit C
                                                                   66
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 70 of 85 Page ID #:353




                             Exhibit D
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 71 of 85 Page ID #:354

                  ~-----~~~~~-------------------~I
                  lhttps:/linfo.lululemon.com1legal/privacy-policy

                                                                                                                                    liJ..   .......... l
                                                                                                                                                           ~ MAR

                                                                                                                                                           J
                                                                                                                                                                ◄                               ~ ®O
                                                                                                                                                                                                   ll rJ
                 18] C':tllJ]fl lrP.~
                 2'May2016 - 2F• b"'21                                                                                       .,_,   W•I--L                     2019

                 W OMEN                    MEN         GIRLS         ACCESSOR IES             COMMUN I TY            HOME WORKOUTS                                    PRO FI LE   °'   Search




                                                                                             Privacy Policy

                                        L AST UPDAT ED , DECEMBE R 30, 20 1 9



                                        YOUR PRIVACY, OVERV I EW


                                        If you are a consumer in t he United States, this privacy policy ("Privacy Policy") explains how lulu lemon athletica inc
                                        (collecti',ely, "lululemon." "we; or "us") collects, uses, d iscloses, and reta ins your personal data when you access o r use our
                                        websites or mobile applications (collectively, the "Services"), shop in our stores, v isit o r otherwise engage with ou r Guest
                                        Education Centre, register for and attend events, engage with us on social media or otherwise interact with us. Please review
                                        this Privacy Policy carefully


                                        Please note that we provide d ifferent or addit ional privacy notices in connection with certain activit ies, programs, anc
                                        offerings. For more information about our privacy practices in another jurisdiction, please refer to the privacy policy available
                                        in our stores, or posted on our website, for that Jurisd iction.



                                        REVIS I ONS TO TH I S PR I V A C Y POL I CY


                                        lululemcn reserves the right to change t his Privacy Policy from t ime to t ime. If we make changes, we will notify you by
                                        revising t he date at the top of this Privacy Policy. If we make material changes to this Privacy Policy, we will provide you with
                                        addit ional notice (such as adding a statement to our websites' homepages o r sending you a notificat ion)



                                        CONTENTS


                                          COLLECT ION OF PERSONAL DATA

                                          USE OF PERSONAL DATA

                                          DISCLOSURE OF PERSONA L DATA

                                          ADVERTISING AND ANALYTICS SERVICES PROVIDED BY OTH ERS

                                          DATA SECURITY, TRANSFERS AND RETENTION

                                          CHILDREN'S PRIVACY

                                          THIRD PART Y SIT ES

                                          YOUR CHOICES

                                          INFORMATION FOR CALIFORNIA CONSUMERS: YOUR CALIFORNIA PRIVACY RIGHTS

                                          CONTACT US



                                        COLLECT I ON OF PERSON A L DATA


                                        In this Privacy Policy, "personal data" means any information that identifies, relates to, describes, is reasonably capable of
                                        being associated with or reasonably can be used to identify an individual or household and other data that is linked to
                                        personal data The types of personal data we collect about you depend on your interactions with us and are described in
                                        more detail below.

                                        PERSONAL DATA Y OU PROV IDE D I RECTLY TO US
                                        We collect personal data d irectly from you in a variety of ways, including when you·


                                          Reg ister for an account, create a profile, partic ipate in interactive areas of our Services, o r f ill out forms on our Servces or
                                          in our stores;

                                          Request addit ional information about our products o r services or sign up to receive our e- mail newsletters, marketing
                                          messages or coupons;

                                          Interact with us on social media, such as by tagging us and/or our products or permitting us to follow your social media
                                          profile;

                                          Purchase any product o r service from us;




Document title: Privacy Policy | lululemon athletica
Capture URL: https://web.archive.org/web/20200419134135/https://info.lululemon.com/legal/privacy-policy
Capture timestamp (UTC): Mon, 08 Feb 2021 22:34:02 GMT                                                                                                                                          Page 1 of 7




                                                                                                   Exhibit D
                                                                                                      67
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 72 of 85 Page ID #:355

                  ~-----~~~~~-------------------~I
                  lhttps:/linfo.lululemon.com1legal/privacy-policy

                                                                                                                                   liJ..   .......... l
                                                                                                                                                          ~ MAR

                                                                                                                                                          J
                                                                                                                                                               ◄                              ~ ®O
                                                                                                                                                                                                 ll rJ
                 18] C':tllJ]fl lrP.~
                 2'May2016 - 2F• b"'21                                                                                      .,_,   W•I--L                     2019

                 WOMEN                    MEN            GIRLS        ACCESSOR IES           COMMUN I TY            HOME WORKOUTS                                    PROFI LE   °'   Search

                                          p1v111'-,



                                          Purchase any product o r service from us;

                                          Provice design or product feedback or make other submissions to us;

                                          RequE-st information or assistance from us, including correspondence wit h our customer service team or our store
                                          associates for personalized styling;

                                          Participate in o r respond to surveys or requests for opinions, feedback and preferences;

                                          Participate in any of our experiential offerings in our stores or at other locations, sponsored by us;

                                          Participate in o r register for our ambassador or membership programs;

                                          Using other features of our websites that may be offered from t ime to t ime. which may require information in order to
                                          utilize the features; and

                                          Sign up for and participate in events. contests, sweepstakes. promotions and special programs that we provide.


                                        The types of personal data we collect directly from you may include: your name, username, password, e- mail address,
                                        address, telephone number. credit card and debit ca rd numbers (with expiration dates). demographic information. personal
                                        prefererces. clothing size, goals, classes you teach or attend in connection w ith our Ambassador and Membership Programs,
                                        and any other personal data that you choose to include in your profile or in other communications w ith us.


                                        PERSONAL DATA WE COLLECT AUTOMATICALLY
                                        We automatically collect personal data when you access and use ou r Services or shop in our stores. The types of
                                        information we collect may include:


                                          Networking and device information. such as your browser type, IP add ress. and operating system version. language
                                          settings;

                                          lnforrration about your activity on our Services. such your access times. pages v iewed, the routes by which you access our
                                          Servioes. your use of any hyperlinks available w ithin our Services;

                                          lnforrration about your purchases or transactions with us. including records of products or services you have pu rchased,
                                          returned or are considering purchasing from us;

                                          lnforrration collected via cookies, web beacons, and other tracking technologies, including Internet service provider ( ISP),
                                          Mobile Advertising ID. media access control (MAC) address. or identifiers associated with browser cookies. web beacons
                                          and si11ilar technologies we deploy on our Services;

                                          Video monitoring and recording we deploy in our retail stores; and

                                          Location information in accordance with your device permissions. For more details. please see "YOUR CHOICES" below. We
                                          may a so use technology in our retail locations to collect data about the presence of your device.


                                        PERSONA L DATA WE COLLECT FROM OTHER SOURCES
                                        We may collect personal data about you from other sources. For example. we may collect personal data about you from


                                          Fitness studios and providers of online booking tools when you sign up for and participate in classes offered by us;

                                          Our other customers. including when they bring you as a guest to one of ou r events or list you as an emergency contact;

                                          T hird oarties hosting events, including those sponsored by lululemon, when they share event attendance o r participation
                                          inforrration with us;

                                          Third-party social media and communication services, such as Facebook, Twitter, Google and lnstagram, that you Lse to
                                          interact with our Services (e.g., to c reate an account) or t hat allow you to share information (e.g., v ia plugins. widgets or
                                          other :ools), but always in accordance with the authorization procedures and privacy settings you establish with such
                                          services; and

                                          Unaffiliated parties, such as service providers that we use, analytics companies, advertising networks, consumer data
                                          resellers, and other third parties that provide us with information. so we can better understand you and provide you with
                                          inforrration and offers that may be of interest to you.


                                        PERSONA L DATA WE DERIVE
                                        We may derive information or draw inferences about you based on t he other types of personal data we collect. For e,ample,
                                        we may infer your location based on your IP address, or that you are interested in purchasing women's yoga tops based on
                                        your brcwsing behavior on our Services.



                                        ll~F   nc:    PPO~nN6 1 n6.T6




Document title: Privacy Policy | lululemon athletica
Capture URL: https://web.archive.org/web/20200419134135/https://info.lululemon.com/legal/privacy-policy
Capture timestamp (UTC): Mon, 08 Feb 2021 22:34:02 GMT                                                                                                                                        Page 2 of 7




                                                                                                  Exhibit D
                                                                                                     68
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 73 of 85 Page ID #:356

                  ~-----~~~~~-------------------~I
                  lhttps:/linfo.lululemon.com1legal/privacy-policy

                                                                                                                                  liJ..   .......... l
                                                                                                                                                         ~ MAR

                                                                                                                                                         J
                                                                                                                                                              ◄                              ~ ®O
                                                                                                                                                                                                ll rJ
                 18] C':tllJ]fl lrP.~
                 2'May2016 - 2F• b"'21                                                                                     .,_,   W•I--L                     2019

                 WOMEN                     MEN        GIRLS          ACCESSOR IES            COMMUN I TY            HOME WORKOUTS                                   PROFI LE   °'   Search




                                        USE OF PERSONAL DATA


                                        We collect and use personal data for business and commercial purposes. including to:


                                          Develop, provide and improve our products, events and services;

                                          Compete the transactions you request, perform ou r contractua l obligations, and as otherwise anticipated within the
                                          context of our ongoing business relationship;

                                          Create and manage your online accounts, profiles and lululemon memberships;

                                          Send notificat ions related to your account, purchases, exchanges and returns;

                                          Respond to your requests and any other communications from you, inc luding to provide customer service;

                                          Send advertising or marketing communications about products, services, offers, promotions, rewards and events offered by
                                          lululenon and others, and provide news and information that we believe may be of interest to you;

                                          Offer and administer events, classes, contests, prize d raws, sweepstakes and other promotions;

                                          Conduct interna I research and development;

                                          Analyze your engagement with our brand and your use of our Services to better understand your interests and behaviors
                                          and customize your experience;

                                          Detect security incidents and protect against malicious, deceptive, or illegal activity, including fraudulent transacticns,
                                          error, negligence, and breach of contract, and to protect against harm to t he rights, property or safety of lululemon and our
                                          users, customers, employees or the public;

                                          Debug, identify and repa ir errors t hat impair existing intended funct ionality of our Services;

                                          Compy wit h our legal obligations, inc luding our tax obligations and t hose related to t he prevention of fraud and money
                                          laundering, and t hose requ ired for you to benefit from rights recognized by law, or any regulatory requirements or
                                          provisions; and

                                          Carry out certain short-term activities and other reasonable internal purposes related to the products or services you
                                          purchase from us or your ongoing relationship wit h us_



                                        D I SCLOSURE OF PERSO N AL DATA


                                        We share personal data for the purposes described below:


                                        a. With our Affiliates and Subsidiaries. Disclosures of your personal data to our hold ing company, subsidiaries and affiliates for
                                        t he purposes described in t he "USE OF PERSONAL DATK section above. Since our hold ing company, subsidiaries ard
                                        affiliates are located around the world, please note that these d isclosures involve cross- border transfers of your personal
                                        data as described in t he "DATA TRANSFERS" section below.


                                        b. With our Service Providers. We share personal data with unaffiliated ccmpanies or individuals we hire o r work with that
                                        perform services on our behalf, including customer support, web hosting, information technology, payment processin~,
                                        product fulfilment, fraud control, direct mail and email distribut ion, events, contest, sweepstakes and promotion
                                        administration, and analyt ics services. We only share wit h service providers the personal data t hat they need to perform
                                        services for us. Since our service providers are located around the world, please note that these d isclosures involve cross-
                                        border ransfers of your personal data as described in the "DATA T RANSFERS" section below.


                                        c. In Connection with a CorRQrate Transaction. Personal data may be d isclosed or t ransferred as part of, or during
                                        negotiations of any purchase, sa le, lease, merger, amalgamation or any other type of acquisition, d isposal, securit isation or
                                        financing involving lululemon.


                                        d. With our Professional Advisors We share personal data wit h our legal, financial, insurance and other advisors in connection
                                        with the kinds of corporate t ransactions described above o r in connection with the management of all or part of lulu lemon's
                                        business or operations.


                                        e. With Law Enforcement Authorities and Individuals .nvolved in Legal Proceeding~. We disclose personal data when ,ve
                                        believe doing so is reasonably necessary to comply with applicable law or legal process ( including an enforceable recuest
                                        from authorities). to respond to claims (including inquiries by you in connection wit h your purchases from lulu lemon). or to
                                        protect t he rights, property o r personal safety of lulu lemon, our users, employees or the public.




Document title: Privacy Policy | lululemon athletica
Capture URL: https://web.archive.org/web/20200419134135/https://info.lululemon.com/legal/privacy-policy
Capture timestamp (UTC): Mon, 08 Feb 2021 22:34:02 GMT                                                                                                                                       Page 3 of 7




                                                                                                 Exhibit D
                                                                                                    69
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 74 of 85 Page ID #:357

                  ~-----~~~~~-------------------~I
                  lhttps:/linfo.lululemon.com1legal/privacy-policy

                 18] C':tllJ]fl lrP.~
                                                                                                                                               ~ MAR

                                                                                                                               liJ.. .......... l J
                                                                                                                                                       ◄                                 ~ ®O
                                                                                                                                                                                            ll rJ
                 2'May2016 - 2F• b"'21                                                                                    .,_, W • I - - L            2019

                 W OMEN                    MEN         GIRLS         ACCESSOR IES           COMMUN I TY           HOME WORKOUTS                              PROFI LE      °'   Search


                                        trom authont,es). to respond to c laims ,including mqu,nes by you ,n connection wit h your purchases trom lulu lemon). or to
                                        protect t he rights, property or personal safety of lulu lemon, our users. employees or the public.


                                        f_ Wit h Your Consent or at Your Direct ion. We share persona l data with third part ies when we have your consent to do so. For
                                        example, if you decide to participate in certain interactive areas or features of our events or Services. such as creating a
                                        public p-ofile and posting your goals. you consent to the disclosure of this information to other users of our websites. We may
                                        also
                                        share ycur personal data with third parties when you intentionally d irect us to do so or when you use our Services to
                                        intentionally interact with third parties.


                                        We may also share aggregated or de-identified informat ion, which cannot reasonably be used to identify you.



                                        ADVE RTI S I NG ANO A N A L Y TI CS SERV I C E S P ROV I DED BY O T HERS


                                        We may allow others to provide analyt ics services and serve advertisements on our beha lf across the web and in mobile
                                        applicatons. These entit ies may use cookies. web beacons. device identifiers. and other tracking technologies which oollect



                                        information about your use of t he Services and other websites and applications. This information may be used by lululemon
                                        and others to, among other t hings, analyze and track data, determine the popula rity of certa in content, deliver advertising
                                        and content targeted to your interest on our Services and other websites, and better understand your online activity.


                                        For detailed information on the cookies we use and the purpose for which we use them, see the section about Cookies below



                                        D AT A SEC U RI T Y, TRANS F ERS , ANO RET EN T I ON

                                        DATA SECUR I T Y
                                        The transmission of information via the internet is not completely secure or private. If you have any questions about the
                                        secu rity of personal data collected by lululemon, please contact: PRIVACYOFFICER@LULULEMON.COM

                                        DATA T RANSFERS
                                        For the reasons and purposes set forth in this Privacy Policy, the personal data that we collect may be transferred to and
                                        stored or otherwise processed in the United States and, Canada and other locat ions. We also transfer personal data t o
                                        service providers that process personal data for us in the United States, Canada and other locat ions (as an example, A.mazon
                                        Web Services process informat ion for us in various data center locations. including those listed
                                        at HTTPS//AWSAMAZON.COM/ABOUT-AWS/GLOBAL-INFRASTRUCTURE/} While in another jurisdiction for processing,
                                        you r persona l data may be accessed by the courts, law enforcement, and national security authorit ies of that
                                        jurisdicton. These jurisdict ions may not provide t he same level of data protection as your home Jurisdiction.

                                        RETENT I ON OF PERSONAL DATA
                                        We retain persona l data in accordance with applicable law Unless otherwise required by applicable law, lululemon will take
                                        reasonable steps to destroy or permanently de-identify personal data it holds if such personal data is no longer need ad for
                                        the purpose for which it was collected.



                                        C HI LDREN ' S P RI VAC Y


                                        The Ser,ices are not intended for children under the age of 18. lululemon does not target our Services to children under 18.



                                        THIRD PAR T Y S IT ES


                                        Please note that our websites contain links to third-party websites that are not controlled or operated by lululemon. f you
                                        follow a link to any of these websites. please note that these websites have their own privacy polic ies and that lulu lemon
                                        does no: accept any responsibility o r liability for these policies Please review these polic ies before you d isclose any personal
                                        data when visit ing such t hird-party websites.



                                        YOU R CHO I C E S


                                        You have certain choices with respect to how we treat your personal data, as described below_

                                        CORRECTION




Document title: Privacy Policy | lululemon athletica
Capture URL: https://web.archive.org/web/20200419134135/https://info.lululemon.com/legal/privacy-policy
Capture timestamp (UTC): Mon, 08 Feb 2021 22:34:02 GMT                                                                                                                                   Page 4 of 7




                                                                                                Exhibit D
                                                                                                   70
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 75 of 85 Page ID #:358

                  ~-----~~~~~-------------------~I
                  lhttps:/linfo.lululemon.com1legal/privacy-policy

                                                                                                                                  liJ..   .......... l
                                                                                                                                                         ~ MAR

                                                                                                                                                         J
                                                                                                                                                              ◄                              ~ ®O
                                                                                                                                                                                                ll rJ
                 18] C':tllJ]fllrP.~
                 2'May2016 - 2F• b "'21                                                                                    .,_,   W•I--L                     2019

                 WOMEN                    MEN         GIRLS          ACCESSOR IES           COMMUNITY              HOME WORKOUTS                                    PROFI LE   °'   Search



                                       CORRECTION
                                       You may review and modify your account and profile information by logging into your online account at any t ime. YoL can
                                       also CONTACT US and request that we update your account or profile information

                                       MARKET I NG COMMUNICATI ONS
                                       You may opt out of receiving promotional communications from us by following the instructions in those communications or
                                       by logging into your online account and changing your communications preferences If you opt out, we may still send you
                                       non-pro-notional communications, such as those about your account or our ongoing business relations.

                                       LOCATION D A TA
                                       When you first launch any of our mobile applicat ions that collect precise location information, you will be asked to consent to
                                       the application's collection of this information. If you init ially consent to our collection of this location information, you can
                                       subseqLently stop the collection of t his information at any time by changing the preferences on your mobile device. If you do
                                       so, our mobile applications, or certain features thereof, may no longer function properly

                                       MOB I LE PUSH NOTIFICAT I ONS/ ALERTS
                                       With your consent, we may send promotional and non-promotional push notifications or alerts to your mobile device. You can
                                       deactivate these messages at any time by changing the notification settings on your mobile device.

                                       COOKIES
                                       Like many websites, lululemon uses "cookies· to analyze visits to our website and help us improve our website and services.
                                       Most web browsers are set to accept cookies by default If you prefer, you can usually set your browser to remove or reJect
                                       cookies. Please follow your browser's process for doing so. Please note that if you choose to remove or reject cookies, this
                                       could afect the availability and functiona lity of our websites.

                                       TECHNO LOGIES IN OUR RETAIL STORES
                                       We have deployed WiFi access points in some of our stores, and we receive aggregate reports (none of which identifv any
                                       individual or device) regard ing store traffic that relies in part of information collected from the WiFi access points to track
                                       traffic patterns in our stores. Where such technology is used, we will provide a prominent notice at the location. If you wish to
                                       exclude you r device from such in-store mobile analytics, you can opt out at any t ime by turning off WiFi o n your device We
                                       do not use facial recognition technology.



                                       I NFORMAT I ON F O R CA L IFORN I A CO N SUM E RS, Y O U R CA L I FOR N IA PR IVAC Y R IGH T S

                                       ADD I T I ONAL DISCLOS U RES RE L ATED TO COL L ECT I ON , USE AND D I SCLOSURE OF PERSONAL DATA
                                       If you are a California resident, the California Consumer Privacy Act ("CCPA") requires us to disclose the following
                                       information with respect to our collection, use and d isclosure of personal data.


                                         Categories of Personal Data Collected: In the preceding 12 months, we have collected the following categories of
                                         personal data: identifiers, characteristics of protected classifications under California or U.S. law, commercial information,
                                         internet and electronic network activity, geolocation data, audio and visual information, inferences drawn abcut yoL r
                                         preferences, and other categories of personal data that relates to or is reasonably capable of being associated with you.
                                         For examples of the precise data points we collect, please see "COLLECTION OF PERSONAL DATA" above.

                                         Business or Commercial Purpose for Collecting and Using Data: We collect personal data for the business purposes
                                         described in the "USE OF PERSONAL DATA" section above.

                                         Categories of Sources of Personal Data: We collect personal data from you and the sources described in the
                                         "PERSONAL DATA WE COLLECT FROM OTHER SOURCES" sect ion above.

                                         Categories of Personal Data Disclosed: In the preceding 12 months, we have disclosed the following categories of
                                         personal data for business or commercia I purposes: identifiers, internet and electronic network activity information,
                                         commercial information, audio and visual information, geolocation data, demographic information, inferred information, and
                                         other nformation that we have derived or inferred about you or that relates to o r is reasonably capable of being associated
                                         with you.

                                         Categories of Third Parties With Whom We Share Personal Data: We may share your personal data wit h the third
                                         parties as described in the "DISCLOSURE OF PERSONAL DATA" section above.

                                         Sale of Personal Data: lululemon does not sell your personal data.


                                       Y OUR CONSUMER R I G H TS
                                       California consumers have the right to request access to their personal data, additional details about our information
                                       practices and deletion of their personal data (subject to certain exceptions). California consumers also have the right to opt




Document title: Privacy Policy | lululemon athletica
Capture URL: https://web.archive.org/web/20200419134135/https://info.lululemon.com/legal/privacy-policy
Capture timestamp (UTC): Mon, 08 Feb 2021 22:34:02 GMT                                                                                                                                       Page 5 of 7




                                                                                                 Exhibit D
                                                                                                    71
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 76 of 85 Page ID #:359

                  ~-----~~~~~-------------------~I
                  lhttps:/linfo.lululemon.com1legal/privacy-policy

                                                                                                                                                                      liJ..   .......... l
                                                                                                                                                                                             ~ MAR

                                                                                                                                                                                             J
                                                                                                                                                                                                  ◄                                     ~ ®O
                                                                                                                                                                                                                                           ll rJ
                 18] C':tllJ]fllrP.~
                 2'May2016 - 2F• b"'21                                                                                                                       .,_,   W•J--L                       2019

                 WOMEN                     MEN              GIRLS               ACCESSOR IES                      COMMUN I TY                     HOME WORKOUTS                                           PROFI LE        °'   Search

                                       l....,i::IIII U [ llld c;ur1su1r1~1s lli:IVI::! LI it! l l!Jlll LU l t:!t.jU~Sl i::l(;Ct:!SS LU lll~II µ~I SUlldl Ui::lld, dUUIUUrli:::11 U~LclllS CUUUL uur IIIIU I ITli::IUurl

                                       practices and deletion of their personal data (sub1ect to certain exceptions). Qilifornia consumers also have the right to opt
                                       out of sales of personal data, if applicable. We describe how California consumers can exerc ise their rights under the CCPA
                                       below. Please note that you may designate an authorized agent to exerc ise these rights on your behalf by provid ing written
                                       materials demonstrating that you have granted the authorized agent power of attorney. Please note that if an authorized
                                       agent submits a request on your behalf. we may need to contact you to verify your identity and protect the security of you r
                                       personal data. We will not discriminate against you if you choose to exercise your rights under the CCPA.


                                       Right to Know: You may request access to the specific pieces of personal data we have collected about you in the last 12
                                       months. You may also request addit ional details about our information practices, including the categories of personal data we
                                       have collected about you, the sources of such collection. the categories of personal data we sha re for a business or
                                       commercial pu rpose, and the categories of third parties with whom we share your personal data. You may make these
                                       requests by calling 1-844-455-8903 or visit ing TH IS PAGE. After submitting your request, please monitor your email for a
                                       verificat on email. We are required by law to verify your identity prior to granting access to your data in order to protect your
                                       privacy and security.




                                       Deletion: You may request that we delete the personal data we have collected about you. Please note that we may retain
                                       certain i1formation as required or permitted by applicable law. You may make these requests by calling 1-844-455-8903 or
                                       visit ing THIS PAGE. After submitting you r request, please monitor your email for a verification email. We are required by law
                                       to verify your identity prior to deleting your data in order to protect your privacy and security. If you request to delete your
                                       personal data, certain of our products and services may no longer be ava ilable to you.



                                       CONTACT US


                                       If you h,ve any questions or comments about this Privacy Policy, you may call us at 1-877-263-9300, email us
                                       at PRIVACYOFFICER@LU LULEMON.COM, o r write to us at:


                                       Privacy Officer
                                       lululemcn athletica
                                       1818 Cornwall Avenue
                                       Vancouver, BC
                                       V6J 1C7
                                       Canada




                  MY SHO P PREFERENCES                                       ~    UNITED STATES                                  v      sUSD




                  MY ACCOUNT                                                 HELP                                                       ABOU T US                                                  SCIENCE OF FEEL


                  Sign In                                                    Ordering                                                   Our Story                                                  Product care


                  Register                                                                                                              Media

                  O rder Status                                              Returns                                                    lnvC'stors


                  Rctums                                                     Sizing                                                     Strategic Sales

                                                                             Our Products                                               lululcmon collective

                                                                                                                                        Sweat Collective



                  Contact Us                                                 Careers                                                    Gift Cards
                                                                                                                                                                                                                a         f

                  1.877.263.9300                                             Sustainability and Social Impact                           Store Locator


                  Email Sian Uo                                              Here to Be                                                 Privacv Policv (last Uodated: 12/30/19)




Document title: Privacy Policy | lululemon athletica
Capture URL: https://web.archive.org/web/20200419134135/https://info.lululemon.com/legal/privacy-policy
Capture timestamp (UTC): Mon, 08 Feb 2021 22:34:02 GMT                                                                                                                                                                                  Page 6 of 7




                                                                                                                        Exhibit D
                                                                                                                           72
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 77 of 85 Page ID #:360

                  ~-----~~~~~-------------------~I
                  lhttps:/linfo.lululemon.com1legal/privacy-policy

                                                                                                                                      liJ..   .......... l
                                                                                                                                                             ~ MAR

                                                                                                                                                             J
                                                                                                                                                                  ◄                                           ~ ®O
                                                                                                                                                                                                                 ll rJ
                 18] C':tllJ]fllrP.~
                 2'May2016 - 2F• b"'21                                                                                         .,_,   W•J--L                     2019

                 WOMEN                    MEN        GIRLS            ACCESSO R IES              COMMUNITY           HOME WORKOUTS                                       PROFI LE           °'    Search

                                       commercia l pu rpose, and the categories ot thrrd parties with whom we share your personal data You may make these
                                       requests by calling 1-844-455-8903 or visiting T HIS PAGE. After submitting your request, please monitor your email for a
                                       verificat on email. We are required by law to verify your identity prior to granting access to your data in order to protect your
                                       privacy and security.




                                       Deletion: You may request that we delete the personal data we have collected about you. Please note that we may retain
                                       certain i1formation as required or permitted by applicable law. You may make these requests by calling 1-844-455-8903 or
                                       visiting THIS PAGE. After submitting you r request, please monitor your email for a verification email. We are required by law
                                       to verify your identity prior to deleting your data in order to protect your privacy and security. If you request to delete your
                                       perscnal data, certain of our products and services may no longer be ava ilable to you.



                                       CONTACT US


                                       If you h,ve any questions or comments about this Privacy Policy, you may call us at 1-877-263-9300, email us
                                       at PRIVACYOFFICER@LULULEMON.COM, o r write to us at:


                                       Privacy Officer
                                       lululemcn athletica
                                       1818 Cornwall Avenue
                                       Vancouver, BC
                                       V6J 1C7
                                       Canada




                  MY SHOP PREFERENCES                                !!a UNITED STATES                      SUSD




                  MY ACCOU NT                                        HELP                                   ABOU T US                                              SCIENCE OF FEEL


                  Sign ln                                            O rdering                              Our Story                                              Product care


                  Register                                           Shipping                               Media

                  Order Status                                       Returns                                Investors


                  Rctums                                             Swng                                   Strategic Sales

                                                                     Ou,-Products                           lululcmon collective

                                                                                                            Sweat Collective



                  Contact Us                                         Careers                                Gift Cards
                                                                                                                                                                  Ii)        a              f

                  1.877.263.9300                                     Sustainability and Social Impact       Store Locator


                  Email Sign Up                                      Here to   Be                           Privacy Policy (Last Updated: 12/30/ 19)


                 Virtual Personal Shopping                           lululemo n Apps                        California PrrYacy Rights


                                                                                                            California Transparency Act


                                                                                                            Accessibility Statement




                  © luk.Jlcmon athlctica 1818 Cornwall Ave, Vancouver BC V6J 1C7                                          Privacy Policy (Last Update& 12/30/19)             Terms of Use        Text Terms




Document title: Privacy Policy | lululemon athletica
Capture URL: https://web.archive.org/web/20200419134135/https://info.lululemon.com/legal/privacy-policy
Capture timestamp (UTC): Mon, 08 Feb 2021 22:34:02 GMT                                                                                                                                                        Page 7 of 7




                                                                                                        Exhibit D
                                                                                                           73
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 78 of 85 Page ID #:361




                              Exhibit E
                    Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 79 of 85 Page ID #:362




                                                                                                                                                                                              �



                                                                                                    Checkout

                           0 Notifications to                                 Email                                                Edit     Order summary
                                                                                                                                            (J 1 item"'                           $117.18


                           0 Pickup for                                       Name                                                 Edit     f;iil Pickup

                                                                                                                                                                                              00
                                                                                                                                                           Perfectly Oversized Crew
                                                                                                                                                           Guava Pink
                                                                                                                                                           Size 6

                           0 Pickup at                                           � San Francisco Centre                            Edit                    Quantity 1           $108.00

                                                                                         845 Market Street
                                                                                                                                            Subtotal                              $1oaoo
                                                                                        Available Today, February
                                                                                        8                                                   Shipping                                  FREE
                                                                                        If ordered before 5pm.                              Tax                                       $9.18


                                                                                                                                            Order total                       USO $117.18

                           0 Paying with                                       VISA      Visa ending in-                           Edit
                                                                                                                                                              ✓     Norton
                                                                                                                                                                     ,dgarf



                                                                                                  PLACE ORDER




                       lulu�mon wi l u� 1nfo,ma1ion vou (;Ubm1t (1nclud1no 1dent,fters. comme,c,sl 1nfo,msti()n, and internet or othe-r
                       ele<:lron,c network ac1iv,1y informatron) lo folf,11 this request. To learn mo,e. see our P.!IIIA<YJ:!!!licl( and�
                      �




Contact Us

Live Chat

1.sn.263.9300




Sh,ppin9 Po.l"icy

Privacy Policy (Last Updated: 9/10/20)

TermsofU�

Cali1ornia Privacy Rights (Last Updated: 9/10/20)

Cali1ornia Transpuency Act

Accass,b,hly Statement

� lululon,on athlottca 1818 Cornwall Avo. Vancomer BC V6.J lC7




                                                                                                        Exhibit E
                                                                                                           74
Case 5:20-cv-02439-JWH-SHK Document 24 Filed 03/25/21 Page 80 of 85 Page ID #:363




                         EXHIBIT F
       Case
3/24/2021       5:20-cv-02439-JWH-SHK Document      24is Now
                                       Session Replay     Filed   03/25/21
                                                             Mission               Page
                                                                     Critical - Quantum   81 of 85 Page ID #:364
                                                                                        Metric




    PRODUCT



    Session Replay is Now Mission Critical
    OCTOBER 8, 2018          By: Jake Makler



                               




                                                                          WHAT IS CPD?
                                                                          PLATFORM                         
                                                                          SOLUTIONS                        
                                                                          CUSTOMERS
                                                                          PARTNERS
                                                                          RESOURCES                        
                                                                          COMPANY                          



                                                                                         SEE A DEMO >




                                                                                         SUPPORT | LOGIN




    I remember where I was the ﬁrst time I saw session replay – what appeared to be a
    video of a customer’s actual online session played before my eyes. I was sitting in the
    cafeteria at The Hartford, an insurance company where I worked as a web analyst at the
    time, and someone showed me how to pull up any user who had visited our website
    and watch their journey as if I was standing over their shoulder. I could see every click,
    every tap and exactly what the website responded with – an error, a success message,
    or nothing.



                                                                      Exhibit F
https://www.quantummetric.com/blog/session-replay-from-nice-to-have-to-mission-critical/                           1/5
                                                                         75
       Case
3/24/2021       5:20-cv-02439-JWH-SHK Document      24is Now
                                       Session Replay     Filed   03/25/21
                                                             Mission               Page
                                                                     Critical - Quantum   82 of 85 Page ID #:365
                                                                                        Metric

    Session replay helped put us in the customer’s shoes and understand if issues they
    encountered were primarily based on technology or, more commonly, usability. The
    tool was actually pretty limited in what it tracked and how accurately it rendered the
    experience of the customer. A fair bit of guesswork, inference and imagination was
    required but, as a ﬁrst-of-its kind capability, it was really exciting!

    My initial job entailed reviewing comments written to the website via a customer
    feedback tool and correlating that data to the associated behaviors from the session
    replay tool. Was this person citing a legitimate problem? Or just ranting because they
    were having a bad day and couldn’t reset their password (we’ve all been there). As time
    went on, I was introduced to other technologies that took it to the next level – not only
    capturing and replaying what was clicked but actually tracking mouse movement and
    mobile touches both at individual (DVR-like videos of customer sessions) and
    aggregate (trending/reporting) levels. Over the years I’ve watched session replay grow
    from a niche, nice-to-have tool into a mission critical data source often earning its own
    spot as a budgeted line item.

                                                                          WHAT IS CPD?
                                                                          PLATFORM                         
                                                                          SOLUTIONS                        
                                                                          CUSTOMERS
                                                                          PARTNERS




    Although I watched this space evolve for many years, I found uses for this technology
                                                                          RESOURCES                        
                                                                          COMPANY                          



                                                                                         SEE A DEMO >




                                                                                         SUPPORT | LOGIN




    remained limited to ad hoc project-based work and qualitative reviews. Product teams
    would analyze a particular part of the site, have a team of analysts spend weeks
    aggregating data and searching for interesting replays to drive recommendations. It
    turned out no one had the time, let alone the patience, to spend their days sifting
    through millions of hours of unstructured recording data.


    While a session replay looks like a video recording, it’s actually millisecond-level chunks
    of data – for example, representing the coordinates of a user’s mouse and associated
    click/tap actions – being streamed and interpreted as visuals. Because a session replay
    is a compilation of data, then why couldn’t an intelligent algorithm be written to
    automatically identify the proverbial “needles in the haystack” without expecting a
    human to watch hours upon hours of replays? A solution built to do this well ﬁrst would
    by deﬁnition be the most effective way to utilize session replay data to optimize digital
    experience for users.

    This modern Digital Intelligence Platform would go beyond session replay and act as
    the operations center of the digital age. It would be a centralized hub that empowers
    product, engineering and analytics teams to act faster – and with higher conﬁdence –
     in their efforts to improve digital experience.
                                                                     Exhibit F
https://www.quantummetric.com/blog/session-replay-from-nice-to-have-to-mission-critical/                           2/5
                                                                          76
       Case
3/24/2021       5:20-cv-02439-JWH-SHK Document      24is Now
                                       Session Replay     Filed   03/25/21
                                                             Mission               Page
                                                                     Critical - Quantum   83 of 85 Page ID #:366
                                                                                        Metric




    Having spent six years helping organizations build practices around the evolution of
    the “digital experience NOC,” I want to share a handful of critical capabilities for anyone
    considering making an investment in this space:
    Performance. It’s critical to have a way to capture all of your web and native app traffic
                                                                          WHAT IS CPD?
                                                                          PLATFORM                         
                                                                          SOLUTIONS                        
                                                                          CUSTOMERS
                                                                          PARTNERS
                                                                          RESOURCES                        
                                                                          COMPANY                          




    without negatively impacting performance. Having an ability to analyze all visits without
                                                                                         SEE A DEMO >




                                                                                         SUPPORT | LOGIN




    impacting performance helps ensure congruency between this dataset and the dataset
    from your other analytics tools. I often hear about tools that, because of the potential
    performance impact associated with capturing such a massive amount of data, are
    deployed in a limited scope to capture only a portion of traffic. While there may be valid
    arguments for this, sampling greatly limits the value of this investment.

    Real-Time Dashboards and Alerts. The agility with which you can access and action on
    data is the difference between a tool that quickly becomes shelf-ware and a solution that
    measurably impacts revenue and profitability. Table stakes for this requirement are that
    the solution should also have performance monitoring capabilities built in to “keep it
    honest” (see above).
    Pixel-Perfect Replay. The atomic unit of digital intelligence is the session replay – and your
    trust and confidence in the data is critical. With the rise of single page architectures and
    websites becoming more and more dynamic and personalized, replays must render
    perfectly out of the box.

    Security. Many tools have come under criticism for treating security as a bolt-on feature or
    afterthought. It’s essential to provide security and privacy by default, with a mechanism
    such as public-private key encryption to secure PII (and block PCI) at the client source. The
    use of these keys should be audited within the tool, so that granular access can be granted
    and monitored in case of a legitimate business need (customer service, fraud detection,
    etc.).

                                                                      Exhibit F
https://www.quantummetric.com/blog/session-replay-from-nice-to-have-to-mission-critical/                           3/5
                                                                         77
       Case
3/24/2021       5:20-cv-02439-JWH-SHK Document      24is Now
                                       Session Replay     Filed   03/25/21
                                                             Mission               Page
                                                                     Critical - Quantum   84 of 85 Page ID #:367
                                                                                        Metric

    The above represents only a handful of requirements you should verify in evaluating a
    potential solution. Want to learn more about the digital experience NOC?
    Request a meeting to discuss further.




                                                                                                           >




                                                                          WHAT IS CPD?
                                                                          PLATFORM                             
                                                                          SOLUTIONS                            
                                                                          CUSTOMERS
                                                                          PARTNERS
                                                                          RESOURCES                            
                                                                          COMPANY                              



                                                                                         SEE A DEMO >




                                                                                         SUPPORT | LOGIN




                                                         Tour the product today

                                               See Continuous Product Design in action!




                                                            SEE HOW IT WORKS >




                                                                      Exhibit F
https://www.quantummetric.com/blog/session-replay-from-nice-to-have-to-mission-critical/                           4/5
                                                                         78
       Case
3/24/2021       5:20-cv-02439-JWH-SHK Document      24is Now
                                       Session Replay     Filed   03/25/21
                                                             Mission               Page
                                                                     Critical - Quantum   85 of 85 Page ID #:368
                                                                                        Metric




                                    Interested in Learning More?


                                                                  GET A DEMO >




                                                                   SEE A DEMO >



                                                                                        



                            © Quantum Metric, Inc. All rights reserved.     Privacy Policy | Terms of Use | EULA | Patents

                                  The Quantum Metric® word mark is a registered trademark of Quantum Metric, Inc.




                                                                      Exhibit F
https://www.quantummetric.com/blog/session-replay-from-nice-to-have-to-mission-critical/                                     5/5
                                                                         79
